Exhibit 10.21

 

DEED OF TRUST, ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

RKB LAKESIDE LLC

(Trustor, as Grantor)

 

Trustor’s Organizational Identification Number: 3641678

 

to

 

RICHARD W. KLEIN, JR.

(Trustee, as Grantee)

 

and

 

ARCHON FINANCIAL, L.P.

(Beneficiary, as Grantee)

 

Dated: As of May 13, 2003

 

Property Location:

14104, 14108, 14116 and 14120 Newbrook Drive

Chantilly, Virginia

 

Loan No. 09-0001741

 

THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS AND IS
ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS UNDER THE NAMES OF
TRUSTOR, AS “DEBTOR”, AND BENEFICIARY, AS “SECURED PARTY”.

 

DOCUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

 

Kroll McNamara Evans & Delehanty, LLP

29 South Main Street

West Hartford, CT 06107

Attn: Edward J. McNamara, Esq.

 

 

Grantor RKB LAKESIDE LLC

Grantee: RICHARD W KLEIN

 

Date Time: 05/14/2003 13:44:09

Instrument: 2003015799.005

 

Book/Page: 14434/2144

# of pages: 74

 

Recorded in FAIRFAX COUNTY CIRCUIT COURT

 

 

 

TESTE: JOHN T. FREY

 

Archon Financial, L.P.

Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Lakeside I & II, Chantilly VA

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Paragraph

 

Heading

 

 

 

1.

 

Certain Representations, Warranties and Covenants of Trustor

2.

 

Insurance

3.

 

Casualty and Condemnation

4.

 

Use of the Proceeds of Insurance or Award

5.

 

Tax and Insurance Impound

6.

 

Escrow Funds

7.

 

Leases and Rents

8.

 

Transfer or Encumbrance of the Trust Property

9.

 

Single Purpose Entity/Separateness

10.

 

Maintenance of Trust Property

11.

 

Defeasance

12.

 

Estoppel Certificates and No Default Affidavits

13.

 

Changes in Laws Regarding Taxation

14.

 

No Credits on Account of the Debt

15.

 

Documentary Stamps

16.

 

Controlling Agreement

17.

 

Financial Statements

18.

 

Performance of Other Agreements

19.

 

Further Acts, Etc.

20.

 

Recording of Deed of Trust, Etc.

21.

 

Notice of Certain Events

22.

 

Events of Default

23.

 

Late Payment Charge

24.

 

Beneficiary’s Right To Cure Defaults

25.

 

Remedies

26.

 

Right of Entry and Inspection

27.

 

Security Agreement

28.

 

Actions and Proceedings

29.

 

Contest of Certain Claims

30.

 

Recovery of Sums Required to be Paid

31.

 

Marshalling and Other Matters

32.

 

Hazardous Substances

33.

 

Environmental Operations

34.

 

Environmental Monitoring

35.

 

Compliance with Law; Alterations

36.

 

Indemnification

37.

 

Notices

38.

 

Authority

39.

 

Non-Waiver

40.

 

No Oral Change

 

i

--------------------------------------------------------------------------------


 

41.

 

Liability

42.

 

Inapplicable Provisions

43.

 

Headings, Etc.

44.

 

Duplicate Originals

45.

 

Definitions

46.

 

Homestead

47.

 

Assignments

48.

 

Waiver of Jury Trial

49.

 

Trustee’s Fees; Substitute Trustee

50.

 

Power of Sale

51.

 

Recourse Provisions

52.

 

Miscellaneous

53.

 

Reconveyance of Trust Property

54.

 

Indemnification Paragraphs

55.

 

Special State Provisions

 

ii

--------------------------------------------------------------------------------


 

THIS DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(the “Deed of Trust”), made as of May 13, 2003, by RKB LAKESIDE LLC, a Delaware
limited liability company having its principal place of business at c/o Republic
Properties Corporation, 1280 Maryland Avenue, SW, Suite 280, Washington D.C.
20024 (“Trustor”, as Grantor), to RICHARD W. KLEIN, JR., the trustee hereunder,
having an address at 9404 Ludgate Drive, Alexandria, Virginia 22309 (“Trustee”,
as Grantee), and to ARCHON FINANCIAL, L.P., a Delaware limited partnership,
having its principal place of business at 600 East Las Colinas Boulevard,
Suite 450, Irving, Texas 75039 (“Beneficiary”, as Grantee).

 

W I T N E S S E T H:

 

To secure (i) the payment of an indebtedness in the original principal sum of
Nineteen Million Five Hundred Thousand and No/100 Dollars ($19,500,000), lawful
money of the United States of America, to be paid with interest according to a
certain deed of trust note of even date herewith made by Trustor to Beneficiary
(the deed of trust note together with all extensions, renewals, modifications,
substitutions, consolidations and amendments thereof being hereinafter
collectively called the “Note”) and all other sums due hereunder, under the
other Loan Documents (hereinafter defined) and under the Note, including,
without limitation, interest, default interest, late charges, prepayment
premiums and any sums advanced by Beneficiary to protect or preserve the
hereinafter defined Trust Property (said indebtedness and interest due under the
Note and all other sums due hereunder under the Note and the other Loan
Documents being hereinafter collectively referred to as the “Debt”), and
(ii) the full and prompt performance of each and every other obligation of
Trustor contained herein or in the Loan Documents (collectively the
“Obligations”), Trustor has deeded, mortgaged, given, granted, bargained, sold,
alienated, enfeoffed, conveyed, confirmed, warranted, pledged, assigned, and
hypothecated and by these presents does hereby irrevocably, unconditionally and
absolutely deed, mortgage, give, grant, bargain, sell, alien, enfeoff, convey,
confirm, warrant, pledge, assign and hypothecate unto Trustee (in trust, with
power of sale), the real property described in Exhibit A attached hereto (the
“Premises”) and the buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter located or erected thereon (the “Improvements”);

 

TOGETHER WITH: all right, title, interest and estate of Trustor now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the “Trust
Property”):

 

(a)           all easements, rights-of-way, strips and gores of land, streets,
ways, alleys, passages, sewer rights, water, water courses, water rights and
powers, air rights and development rights, all rights to as-extracted collateral
produced from or allocated to the Premises including without limitation oil,
gas, minerals, coal and other substances of any kind or character, and all
estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining to the Premises and the Improvements and the reversion
and reversions, remainder and remainders, and all land lying in the bed of any
street, road, highway, alley or avenue, opened, vacated or proposed, in front of
or adjoining the Premises, to the center line thereof and all the estates,
rights, titles, interests, dower

 

--------------------------------------------------------------------------------


 

and rights of dower, curtsey and rights of curtsey, property, possession, claim
and demand whatsoever, both at law and in equity, of Trustor of, in and to the
Premises and the Improvements and every part and parcel thereof, with the
appurtenances thereto;

 

(b)                                 all machinery, furniture, furnishings,
equipment, computer software and hardware, fixtures (including, without
limitation, all heating, air conditioning, plumbing, lighting, communications
and elevator fixtures) and other property of every kind and nature, whether
tangible or intangible, (including software embedded therein), whatsoever owned
by Trustor, or in which Trustor has or shall have an interest, now or hereafter
located upon the Premises and the Improvements, or appurtenant thereto, and
usable in connection with the present or future operation and occupancy of the
Premises and the Improvements and all building equipment, materials and supplies
of any nature whatsoever owned by Trustor, or in which Trustor has or shall have
an interest, now or hereafter located upon the Premises and the Improvements, or
appurtenant thereto, or usable in connection with the present or future
operation, enjoyment and occupancy of the Premises and the Improvements
(hereinafter all of the foregoing items in this subparagraph (b) collectively
referred to as the “Equipment”), including any leases of any of the Equipment,
any deposits existing at any time in connection with any of the Equipment, and
the proceeds of any sale or transfer of the foregoing, and the right, title and
interest of Trustor in and to any of the Equipment that may be subject to any
“security interests” as defined in the Uniform Commercial Code, as in effect
from time to time in the State where the Premises are located (the “Uniform
Commercial Code”), superior in lien to the lien of this Deed of Trust;

 

(c)                                  all awards or payments, including interest
thereon, that may heretofore and hereafter be made with respect to the Premises,
Improvements or the Equipment, whether from the exercise of the right of eminent
domain or condemnation (including, without limitation, any transfer made in lieu
of or in anticipation of the exercise of said rights), or for a change of grade,
or for any other injury to or decrease in the value of the Premises,
Improvements or the Equipment;

 

(d)                                 all leases and other agreements or
arrangements heretofore or hereafter entered into affecting the use, enjoyment
or occupancy of, or the conduct of any activity upon or in, the Premises and the
Improvements, including any extensions, renewals, modifications or amendments
thereof (collectively, the “Leases”) (the tenants, lessees, licensees, occupants
or other users under the Leases are collectively hereinafter referred to as
“tenants”) and all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including, without limitation, all oil
and gas or other mineral royalties and bonuses), income, fees, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other payment and consideration of whatever form or nature
received by or paid to or for the account of or benefit of Trustor or its agents
or employees from any and all sources arising from or attributable to the
Premises and the Improvements (the “Rents”), together with all proceeds from the
sale or other disposition of the Leases and the right to receive and apply the
Rents to the payment of the Debt;

 

(e)                                  all proceeds of and any unearned premiums
on any insurance policies covering all or any portion of the Premises,
Improvements or Equipment, including, without limitation, the

 

2

--------------------------------------------------------------------------------


 

right to receive and apply the proceeds of any insurance, judgments, or
settlements made in lieu thereof, for damage to the Premises, Improvements or
Equipment;

 

(f)                                    all accounts, escrows, impounds,
reserves, documents, instruments, chattel paper (whether tangible or
electronic), claims, deposits and general intangibles, as the foregoing terms
are defined in the Uniform Commercial Code, all promissory notes, and all
franchises, trade names, trademarks, copyrights, symbols, service marks, books,
records, recorded data of any kind or nature (regardless of the medium), plans,
specifications, schematics, designs, drawings, permits, consents, licenses
(including liquor licenses, to the extent assignable), license agreements,
operating contracts, contract rights (including, without limitation, any
contract with any architect or engineer or with any other provider of goods or
services for or in connection with any construction, repair, or other work upon
the Premises, Improvements or Equipment) and all management, franchise, service,
supply and maintenance contracts and agreements, and any other agreements,
permits or contracts of any nature whatsoever now or hereafter obtained or
entered into by or on behalf of Trustor with respect to the operation or
ownership of the Premises, Improvements or Equipment; and all approvals,
actions, refunds, rebates or reductions of real estate taxes and assessments
(and any other governmental impositions related to the Premises, Improvements or
Equipment) resulting as a result of tax certiorari or any applications or
proceeding for reduction; and all causes of action that now or hereafter relate
to, are derived from or are used in connection with the Premises, Improvements
or Equipment, or the use, operation, maintenance, occupancy or enjoyment thereof
or the conduct of any business or activities thereon (hereinafter all of the
items referred to in this subparagraph (f) collectively referred to as the
“Intangibles”);

 

(g)                                 all letter of credit rights (whether or not
the letter of credit is evidenced by a writing) Trustor now has or hereafter
acquires relating to the Premises, Improvements, Equipment, Intangibles and
other properties, rights, title and interests hereinabove described;

 

(h)                                 all commercial tort claims Trustor now has
or hereafter acquires relating to the Premises, Improvements, Equipment,
Intangibles and other properties, rights, title and interests hereinabove
described;

 

(i)                                     any and all monies or funds now or
hereafter deposited in or with respect to any impound, escrow or similar funds
established pursuant to or held under any of the Loan Documents, including but
not limited to the Tax and Insurance Impound and the Replacement Escrow Fund (as
such terms are hereinafter defined); and

 

(j)                                     all accounts and proceeds (cash or
non-cash), products, offspring, rents and profits from any of the foregoing,
including, without limitation, those from the conversion (whether voluntary or
involuntary), sale, exchange, transfer, collection, loss, damage, disposition,
substitution or replacement of any of the foregoing.

 

TO HAVE AND TO HOLD the above granted and described Trust Property unto and to
the use and benefit of Trustee and its successors and assigns, for the benefit
of Beneficiary, forever;

 

3

--------------------------------------------------------------------------------


 

IN TRUST, WITH POWER OF SALE, to secure the payment to Beneficiary of the Debt
at the time and in the manner provided for its payment in the Note and in this
Deed of Trust and the performance of the Obligations provided for in the Loan
Documents;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Trustor shall well and truly pay to Beneficiary the Debt at the time and in the
manner provided in the Note and this Deed of Trust and shall well and truly
abide by and comply with each and every of the Obligations set forth herein, in
the Note and in the other Loan Documents in a timely manner, these presents and
the estate hereby granted shall cease, terminate and be void; provided however,
that Trustor’s obligation to indemnify and hold harmless Beneficiary pursuant to
the provisions hereof with respect to matters relating to any period of time
during which this Deed of Trust was in effect shall survive any such payment or
release.

 

All of the covenants, conditions and agreements contained in (i) the Note and
(ii) all and any of the documents other than the Note and this Deed of Trust now
or hereafter executed by Trustor and/or others and by or in favor of
Beneficiary, which evidences, secures or guarantees all or any portion of the
Debt or otherwise is executed and/or delivered in connection with the Note and
this Deed of Trust are hereby made a part of this Deed of Trust to the same
extent and with the same force as if fully set forth herein; provided, however,
that notwithstanding any provision of this Deed of Trust to the contrary, the
obligations of the Trustor under that certain Environmental and Hazardous
Substance Indemnification Agreement of even date herewith executed by Trustor in
favor of Beneficiary (the “Environmental Indemnity”) shall not be deemed or
construed to be secured by the lien of this Deed of Trust or otherwise
restricted or affected by the foreclosure of the lien hereof or any other
exercise by Beneficiary of its remedies hereunder or under any other Loan
Document, such Environmental Indemnity being intended by the signatories thereto
to be its (or their) unsecured obligation. The Note is evidence of that certain
loan made to Trustor by Beneficiary (the “Loan”). The term “Loan Documents” as
used in this Deed of Trust means collectively the Note, this Deed of Trust, and
any and all other documents securing, evidencing, or guaranteeing all or any
portion of the Loan or otherwise executed and/or delivered in connection with
the Loan.

 

1.                                      Certain Representations, Warranties and
Covenants of Trustor. Trustor represents, warrants, covenants and agrees as
follows:

 

(a)                                  Trustor covenants and agrees to pay the
Debt and perform the Obligations at the time and in the manner provided in the
Note and in this Deed of Trust.

 

(b)                                 Trustor represents and warrants to
Beneficiary that Trustor (i) has good, marketable, indefeasible and insurable
title to the Trust Property, (ii) is duly organized, validly existing and in
good standing under the laws of its state of organization or incorporation;
(iii) is duly qualified to transact business and is in good standing in the
state where the Premises are located, (iv) has, to its best knowledge and
belief, all necessary approvals, governmental and otherwise, and full power and
authority to own, operate and lease the Premises and Improvements, (v) has full
power, authority and legal right to mortgage, grant, bargain, sell, pledge,
assign, warrant, transfer and convey the Trust Property pursuant to, and to keep
and observe all of, the terms of this Deed of Trust and the other Loan
Documents, and (vi) possesses an unencumbered fee estate in the Premises and the
Improvements and owns the Trust Property

 

4

--------------------------------------------------------------------------------


 

free and clear of all liens, encumbrances and charges whatsoever except for
those exceptions shown in the title insurance policy insuring the lien of this
Deed of Trust. Trustor represents and warrants that this Deed of Trust is and
will remain a valid and enforceable first lien on and security interest in the
Trust Property, subject only to said exceptions. Trustor further represents and
warrants that it is in compliance with the terms of that certain Declaration of
Protective Covenants and Restrictions for Westfields, The International
Corporate Center at Dulles, dated January 20, 1986 and recorded in Book 309,
Page 305 of the Fairfax County land records (the “Records”), as amended by
Amendment dated August 15, 1986 recorded in Book 6463, Page 561, by Second
Amendment dated October 15, 1986 recorded in Book 6528, Page 1862, by Third
Amendment dated February 25, 1988 recorded in Book 7130, Page 1972, by Fourth
Amendment dated April 22, 1988 recorded in Book 7026, Page 1552, by
Supplementary Declaration dated April 6, 1987 recorded in Book 6724, Page 192,
by Supplementary Declaration dated April 16, 1987 recorded in Book 6724,
Page 199, and by Supplementary Declaration dated April 27, 1987 recorded in Book
6724, Page 202 (collectively, the “Declaration”). Trustor shall forever warrant,
defend and preserve such title and the validity and priority of the lien of this
Deed of Trust and shall forever warrant and defend the same to Beneficiary
against the claims of all persons whomsoever.

 

(c)                                  Trustor covenants and agrees with
Beneficiary to pay (i) all taxes, assessments, governmental impositions, water
rates and sewer rents, now or hereafter levied or assessed or imposed against
the Trust Property or any part thereof (the “Taxes”), (ii) all ground rents,
maintenance charges, other impositions, and other charges, including, without
limitation, vault charges and license fees for the use of vaults, chutes and
similar areas adjoining the Premises (the “Other Charges”), now or hereafter
levied or assessed or imposed against the Trust Property or any part thereof,
and (iii) all claims and demands of mechanics, materialmen, laborers and others
for any work performed or materials delivered to the Premises or the
Improvements, when the same are due and payable.  Trustor shall not suffer and
shall promptly cause to be paid and discharged any lien or charge whatsoever
which may be or become a lien or charge against the Trust Property for the
payment of Taxes, Other Charges and the claims and demands of mechanics,
materialmen, laborers and others for any work performed or materials delivered
to the Premises or the Improvements, subject to the provisions of Paragraph 29
below, and shall promptly pay for all utility services provided to the Trust
Property as the same become due and payable. Trustor will deliver to Beneficiary
receipts for payment or other evidence satisfactory to Beneficiary that the
Taxes and Other Charges have been so paid or are not then delinquent no later
than thirty (30) days prior to the date on which the Taxes and/or Other Charges
would otherwise be delinquent if not paid (provided, however, that Trustor is
not required to furnish such receipts for payment of Taxes in the event that
Trustor has previously deposited with Beneficiary sufficient funds to pay all
such Taxes from the Tax and Insurance Impound).

 

(d)                                 Trustor represents and warrants to
Beneficiary that (i) Trustor is not an “investment company,” or a company
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended; (ii) no part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulations T, U or X of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulations T, U or X or any other Regulations of such Board of Governors,
or for any purpose prohibited by legal requirements or

 

5

--------------------------------------------------------------------------------


 

by the terms and conditions of the Loan Documents; (iii) the Loan is solely for
the business purpose of Trustor, and is not for personal, family, household, or
agricultural purposes; and (iv) the Note, this Deed of Trust and the other Loan
Documents are not subject to any right of rescision, set-off, counterclaim or
defense, including the defense of usury, nor would the operation of any of the
terms of the Note, this Deed of Trust or the other Loan Documents, or the
exercise of any right thereunder, render this Deed of Trust unenforceable, in
whole or in part, or subject to any right of rescission, set-off, counterclaim
or defense, including the defense of usury.

 

(e)                                  Trustor represents and warrants to
Beneficiary that to Trustor’s best knowledge and belief Trustor (i) has obtained
all necessary certificates, licenses and other approvals, governmental and
otherwise, necessary for the operation of the Premises and Improvements and the
conduct of its business and all required zoning, building code, land use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and none of which are subject to
revocation, suspension, forfeiture or modification, (ii) the Premises and
Improvements and the present and contemplated use and occupancy thereof are in
full compliance with all applicable laws, (iii) the Improvements are served by
all utilities required for the current or contemplated use thereof and all
utility services are provided by public utilities and the Improvements have
accepted or are equipped to accept such utility services, (iv) all public roads
and streets necessary for service of and access to the Premises and Improvements
for the current or contemplated use thereof have been completed, are serviceable
and all-weather and are physically and legally open for use by the public,
(v) the Improvements are served by public water and sewer systems, (vi) the
Improvements are free from damage caused by fire or other casualty, (vii) all
costs and expenses of any and all labor, materials, supplies and equipment used
in the construction of the Improvements have been paid in full, (viii) except
for personal property owned by tenants, Trustor has paid in full for, and is the
owner of, all of the Equipment and other personal property used in connection
with the operation of the Improvements, free and clear of any and all security
interests, liens or encumbrances, except the lien and security interest created
hereby, and (ix) there is no proceeding pending (or notice of such proceeding
received by Trustor) for the total or partial condemnation of, or affecting, the
Premises or Improvements.

 

(f)                                    Trustor represents and warrants to
Beneficiary that to Trustor’s best knowledge and belief, (i) all of the
Improvements which were included in determining the appraised value of the Trust
Property lie wholly within the boundaries and building restriction lines of the
Premises, and no improvements on adjoining properties encroach upon the Premises
or Improvements, and no easements or other encumbrances, except those which are
insured against by title insurance, encroach upon any of the Improvements so as
to affect the value or marketability of the Trust Property and (ii) the Premises
and Improvements are assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a part of such lot or lots, and no other land or improvements
are assessed and taxed together with the Premises and Improvements or any
portion thereof. Trustor agrees that if the Premises and Improvements are not
taxed and assessed as one or more tax parcels exclusive of all other real
property, the term “Taxes” will include all taxes, assessments, water rates and
sewer rents now or hereafter levied, assessed or imposed against all other
property, whether or not owned by Trustor, that is taxed and assessed as part of
any tax parcel that includes all or any portion of the Premises or Improvements.

 

6

--------------------------------------------------------------------------------


 

(g)                                 Trustor represents and warrants to
Beneficiary that to its best knowledge and belief, except as expressly disclosed
in writing in the Leases or the rent roll for the Improvements delivered to
Beneficiary prior to the date hereof, (i) Trustor is the sole owner of the
entire lessor’s interest in the Leases, (ii) the Leases are valid and
enforceable and in full force and effect, (iii) all of the Leases are
arm’s-length agreements with bona fide, independent third parties, (iv) no party
under any Lease is in default in any material respect, (v) all Rents due have
been paid in full, (vi) the terms of all alterations, modifications and
amendments to the Leases are reflected in the written documents delivered to
Beneficiary prior to the date hereof, (vii) none of the Rents reserved in the
Leases have been assigned or otherwise pledged or hypothecated (except such
pledge or hypothecation that will be fully terminated and released in connection
with the filing and recordation of this Deed of Trust), (viii) none of the Rents
have been collected for more than one (1) month in advance (except a security
deposit that shall not be deemed rent collected in advance), (ix) the premises
demised under the Leases have been completed and the tenants under the Leases
have accepted the same and have taken possession of the same on a rent-paying
basis, (x) there exist no offsets or defenses to the payment of any portion of
the Rents and Trustor has no monetary obligation to any tenant under any Lease,
(xi) Trustor has received no notice from any tenant challenging the validity or
enforceability of any Lease, (xii) there are no agreements with the tenants
under the Leases other than expressly set forth in each Lease, (xiii) no Lease
contains an option to purchase, right of first refusal to purchase, or any other
similar provision respecting the Premises or Improvements, (xiv) no person has
any possessory interest in, or right to occupy, the Premises or Improvements
except under and pursuant to a Lease, (xv) all security deposits relating to the
Leases reflected on the rent roll delivered by Trustor to Beneficiary have been
collected in cash by Trustor, and (xvi) no brokerage commissions or finders fees
are due and payable regarding any Lease.

 

(h)                                 Trustor represents and warrants to
Beneficiary that (i) there is no action, suit or proceeding, judicial,
administrative or otherwise (including any condemnation or similar proceeding),
pending or, to Trustor’s best knowledge and belief, threatened or contemplated
against Trustor, Guarantor, the managing member of Trustor or the general
partner of Guarantor (such managing member of Trustor or general partner of
Guarantor being sometimes referred to as the “Governing Entity”), or any person
who owns or controls, directly or indirectly twenty percent (20%) or more of the
beneficial ownership interests of Trustor, Guarantor or either of their
respective Governing Entities, or against or affecting any portion of the Trust
Property, which has not been disclosed by Trustor in writing to Beneficiary,
(ii) Trustor is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended and the
related Treasury Department regulations, (iii) during the ten (10) year period
preceding the date hereof, no petition in bankruptcy has been filed by or
against Trustor, any Governing Entity or Guarantor, or any person or entity that
controls or is controlled by Trustor or Guarantor, or any person who owns or
control, directly or indirectly, twenty percent (20%) or more of the beneficial
ownership interests of Trustor, its Governing Entity or Guarantor.

 

(i)                                     Trustor represents and warrants to
Beneficiary that to Trustor’s best knowledge and belief the Trust Property is,
and Trustor covenants and agrees to cause the Trust Property at all times to
remain, in compliance with all statutes, ordinances, regulations and other
governmental or quasi-governmental requirements and private covenants now or
hereafter relating to the ownership, construction, use or operation of the Trust
Property.

 

7

--------------------------------------------------------------------------------


 

(j)                                     The Property Management Agreement, dated
as of April 24, 2003, (the “Management Agreement”) between Trustor and Republic
Properties Corporation, a District of Columbia corporation (the “Manager”)
pursuant to which Manager operates the Trust Property is in full force and
effect and there is no default or violation by any party thereunder. The fee due
under the Management Agreement, and the terms and provisions of the Management
Agreement, are subordinate to this Deed of Trust and the Manager shall attorn to
Beneficiary. Trustor shall not terminate, cancel, modify, renew or extend the
Management Agreement, or enter into any agreement relating to the management or
operation of the Trust Property with Manager or any other party without the
express prior written consent of Beneficiary, which consent shall not be
unreasonably withheld. If at any time Beneficiary consents to the appointment of
a new manager, such new manager and Trustor shall, as a condition of
Beneficiary’s consent, execute a Manager’s Consent and Subordination of
Management Agreement in the form then used by Beneficiary. If Trustor proposes
to enter into an agreement relating to the management or operation of the Trust
Property with any person other than Manager or the Trustor’s Governing Entity,
Beneficiary may condition its consent to such new arrangement upon Beneficiary’s
receipt of written recommendations from the Rating Agencies (as hereinafter
defined) to the effect that the proposed change in property manager will not
result in a requalification, reduction or withdrawal of any rating initially
assigned or to be assigned in a Secondary Market Transaction (as hereinafter
defined), if Beneficiary reasonably determines it necessary or prudent to do so.
Trustor shall reimburse Beneficiary on demand for all of Beneficiary’s actual
out-of pocket costs incurred in processing Trustor request for consent to new
property management arrangements.

 

(k)                                  Trustor’s exact legal name is correctly set
forth above Trustor’s signature at the end of this Deed of Trust. Trustor is
incorporated in or organized under the laws of the State of Delaware. Trustor
will not change or permit any change to be made in its name, identity, nature of
legal form or state of its incorporation or organization, unless in each
instance Trustor shall have notified Beneficiary in writing of such change at
least 30 days prior to the effective date of such change, and shall have first
taken all actions reasonably deemed necessary by Beneficiary, including without
limitation the execution and delivery of additional financing statements,
financing statement amendments, security agreements and other instruments, to
effectively evidence or perfect Beneficiary’s security interest in the Trust
Property as a result of such changes. Trustor’s principal place of business and
its chief executive office, and the place where Trustor keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
of recording, including without limitation software, writings, plans,
specifications and schematics concerning the Trust Property, has for the
preceding four months (or, if less, the entire period of the existence of
Trustor) been and will continue to be (unless Trustor notifies Beneficiary of
any change in writing at least 30 days prior to the date of such change) at 1280
Maryland Avenue, SW, Suite 280, Washington D.C. 20024. Trustor’s organizational
identification number, if any, assigned by the State of Delaware, is correctly
set forth on the front page of this Deed of Trust. Trustor shall promptly notify
Beneficiary of any change of its organizational number or, if Trustor does not
now have an organizational identification number but acquires one after the date
hereof, of such organizational number.

 

(l)                                     Trustor warrants, represents and
covenants that neither Trustor nor Guarantor is or will be an entity or person
(i) that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”), (ii) whose

 

8

--------------------------------------------------------------------------------


 

name appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/tllsdn.pdf) (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO 13224, or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses [i] - [iv] above are herein referred to as a
“Prohibited Person”). Trustor covenants and agrees that neither Trustor nor
Guarantor will (x) knowingly conduct any business, nor engage in any transaction
or dealing, with any Prohibited Person, including, but not limited to, knowingly
making or receiving any contribution of funds, goods, or services, to or for the
benefit of a Prohibited Person in violation of applicable laws, or (y) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in EO13224. Trustor further covenants and agrees to
deliver (from time to time) to Beneficiary any such certification or other
evidence as may be reasonably requested by Beneficiary, confirming that
(i) neither Trustor nor Guarantor is a Prohibited Person and (ii) neither
Trustor nor Guarantor has knowingly engaged in any business, transaction or
dealings with a Prohibited Person, including, but not limited to, knowingly
making or receiving any contribution of funds, goods, or services, to or for the
benefit of a Prohibited Person in violation of applicable laws.

 

2.                                      Insurance. Trustor, at its sole cost and
expense, for the mutual benefit of Trustor and Beneficiary, shall obtain and
maintain during the entire term of this Deed of Trust (the “Term”) the following
policies of insurance:

 

(a)                                  All Risk or Special Causes of Loss Property
Form including Business Interruption.

 

(i)                                     Comprehensive all risk insurance
(including, without limitation, coverage against riot and civil commotion,
vandalism, malicious mischief, water, mold (based on a covered peril), fire,
burglary, theft and terrorism) on the Improvements and all other insurable
portions of the Trust Property and in each case (A) insuring against any peril
now or hereafter included within the classification “Cause of Loss — Special
Form” (also known as “All Risk of Physical Loss”), (B) in an amount equal to
100% of the “Full Replacement Cost,” (C) containing an agreed amount endorsement
with respect to the Improvements, Equipment and all other insurable portions of
the Trust Property waiving all co-insurance provisions, and (D) providing that
the deductible shall not exceed the sum of $25,000.00, unless agreed to in
writing by Beneficiary. For the purposes of this Deed of Trust the term “Full
Replacement Cost” means the actual replacement cost of the Improvements and
Equipment (without taking into account any depreciation, and exclusive of
excavations, footings and foundations, landscaping and paving) determined
annually by an insurer, a recognized independent insurance broker or an
independent appraiser selected and paid by Trustor and in no event less than the
coverage required pursuant to the terms of any Lease.

 

(ii)                                  Business income interruption insurance
(A) with loss payable to Beneficiary, (B) covering losses of income and Rents
derived from the Premises and

 

9

--------------------------------------------------------------------------------


 

Improvements and any non-insured property on or adjacent to the Premises
resulting from any risk or casualty required to be carried under subparagraph
(a)(i) of this Paragraph 2, (C) containing an extended period of indemnity
endorsement which provides that after the physical loss to the Improvements and
all other insurable portions of the Trust Property have been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of twelve (12) months
from the date of the loss, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period, and (D) in an amount equal to
one hundred percent (100%) of the projected gross income from the Trust Property
for a period of twelve (12) months. The amount of such business income insurance
shall be determined by Beneficiary prior to the date hereof and at least once
each year thereafter based on Trustor’s reasonable estimate of the gross income
from the Trust Property for the succeeding twelve (12) month period. All
insurance proceeds payable to Beneficiary pursuant to this Subparagraph
2(a)(ii) shall be held by Beneficiary and shall, subject to the provisions of
Paragraph 3 and Paragraph 4, be applied to the Debt and/or disbursed to Trustor
for payment of the costs and expenses to maintain and operate the Premises and
Improvements in such amounts and at such times as Beneficiary may determine;
provided, however, that nothing herein contained shall be deemed to relieve
Trustor of its obligation to pay the Debt on the respective dates of payment
provided for in the Note except to the extent such amounts are actually paid out
of the proceeds of such business income insurance. The perils covered by this
insurance shall be the same as those accepted on the real property, including
flood and earthquake, as necessary. This coverage shall be written on the same
basis as the property policy stated in Subparagraph 2(a)(i) above.

 

(iii)                               The policy of insurance required pursuant to
Subparagraph 2(a)(i) above shall contain Demolition Costs, Increased Cost of
Construction and “Ordinance or Law Coverage” or “Enforcement” endorsements in
amounts satisfactory to Beneficiary if any of the Improvements or the use of the
Premises shall at any time constitute legal non-conforming structures or uses or
the ability to rebuild the Improvements is restricted or prohibited.

 

(iv)                              If windstorm coverage is excluded from the
policy required under Subparagraph 2(a)(i) above, Trustor must provide separate
windstorm insurance in an amount equal to the lesser of the original principal
balance of the Loan and the maximum amount permitted by law, if the Premises are
located in area where Beneficiary requires such insurance. Deductibles larger
than five percent (5%) of the fair market value of the Trust Property are
subject to approval by Beneficiary.

 

(v)                                 At all times during which structural
construction, repairs or alterations are being made with respect to the
Improvements: (A) owner’s contingent or protective liability insurance covering
claims not covered by or under the terms or provisions of the commercial general
liability insurance policy described in Subparagraph 2(b), and (B) the insurance
provided for in Subparagraph 2(a)(i) written on a so-called builder’s risk
completed value form (1) on a non-reporting basis, (2) against all risks insured
against pursuant to Subparagraph 2(a)(i), (3) including permission to occupy the
Improvements,

 

10

--------------------------------------------------------------------------------


 

and (4) with an agreed amount endorsement waiving co-insurance provisions.  The
amount of such coverage must be approved by Beneficiary.

 

(b)                                 Commercial General Liability/Umbrella
Liability.  Comprehensive general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Premises and Improvements, such insurance (A) to be on the so-called
“occurrence” form containing minimum limits per occurrence of $1,000,000.00 and
$2,000,000.00 in the aggregate, together with excess and/or umbrella liability
in an amount of at least $10,000,000; (B) to contain a liquor liability
endorsement if any part of the Premises or Improvements are covered by a liquor
license; (C) to continue at not less than the aforesaid limit until required to
be changed by Beneficiary in writing by reason of changed economic conditions
making such protection inadequate; (D) to cover at least the following hazards,
(1) premises and operations, (2) products and completed operations on an “if
any” basis, (3) independent contractors, (4) blanket contractual liability for
all written and oral contracts, (5) contractual liability covering the
indemnities contained in Paragraph 36 hereof to the extent the same is
available, and (6) all legal liability imposed upon Trustor and all court costs
and attorneys’ fee incurred in connection with the ownership, operation and
maintenance of the Trust Property; and (E) to be without any deductible. If
Trustor has a multi-location policy or loan, the coverage must be maintained on
a “per-location basis”.

 

(c)                                  Flood Insurance.  Flood insurance will be
required if any portion of the Improvements is situated in a federally
designated “special flood hazard area” (for example, Zones A and V) as
designated by the Federal Emergency Management Agency, or any successor thereto,
as an area having special flood hazards pursuant to the National Flood Insurance
Act of 1968, The Flood Disaster Protection Act of 1973, or the National Flood
Insurance Reform Act of 1994, as each may be amended, (the “Flood Insurance
Acts”). The minimum amount of flood insurance required is the lesser of one
hundred percent (100%) of the Full Replacement Cost (plus business interruption
coverage) or the maximum limit of coverage available for the Improvements under
the Flood Insurance Act. The maximum deductible shall be no more than five
percent (5%) of the fair market value of the Trust Property.

 

(d)                                 Sinkhole, Mine Subsidence and Earthquake.
Sinkhole, mine subsidence and earthquake insurance shall be obtained and
maintained if in the opinion of a professional engineer with experience in this
professional area there is a foreseeable risk of loss due to this hazard. If
necessary, as determined by such engineer, Trustor shall maintain coverage in
the full principal amount of the Loan.

 

(e)                                  Boiler and Machinery Coverage.
 Comprehensive broad form boiler and machinery insurance (without exclusion for
explosion) covering all steam boilers, heating and air conditioning equipment,
high pressure piping, machinery and equipment, sprinkler systems, pressure
vessels, refrigeration equipment and piping, or similar apparatus now or
hereafter installed in the Improvements (including “system breakdown coverage”)
and insuring against loss of occupancy or use arising from any breakdown, in an
amount at least equal to the lesser of the outstanding principal amount of the
Note or $2,000,000.00, with a deductible no greater than $25,000, unless
approved by Beneficiary.

 

11

--------------------------------------------------------------------------------


 

(f)                                    Worker’s Compensation and Employer’s
Liability. Workers’ compensation, subject to the statutory limits of the state
in which the Premises are located, and employer’s liability insurance with a
limit of at least $1,000,000.00 per accident and per disease per employee, and
$1,000,000.00 for disease aggregate in respect of any work or operations on or
about the Premises and Improvements, or in connection with the Premises and
Improvements or their operation (if applicable).

 

(g)                                 Miscellaneous. Such other insurance as may
from time to time be reasonably required by Beneficiary in order to protect its
interests, including such insurance as may now be or hereafter becomes available
that Beneficiary reasonably deems prudent in light of then prevailing market or
industry practices or applicable law.

 

All policies of insurance (the “Policies”) required pursuant to this Paragraph 2
(i) shall be issued by companies approved by Beneficiary and licensed to do
business in the state where the Trust Property is located, with a claims paying
ability rating of “A” or better by Standard & Poor’s Ratings or Moody’s
Investors Services, Inc. and a rating of “A: IX” or better in the current Best’s
Insurance Reports, (ii) shall with respect to the policies described in
Paragraphs 2(a)(v)(A) and 2(b), name Beneficiary and its successors and/or
assigns as their interest may appear as an additional insured, and with respect
to all other Policies provide that all proceeds be payable to Beneficiary as
loss payee, (iii) shall contain a non-contributory standard beneficiary clause
and a lender’s loss payable endorsement, or their equivalents, naming
Beneficiary as the person to which all payments made by such insurance company
shall be paid, (iv) shall contain a waiver of subrogation against Beneficiary,
(v) shall be maintained throughout the Term without cost to Beneficiary,
(vi) shall be assigned and the originals delivered to Beneficiary (including
certified copies of the Policies in effect on the date hereof within thirty (30)
days after the closing of the Loan), provided that in lieu of providing original
(or certified copies) of the Policies, Trustor may evidence compliance with the
insurance coverage requirements of this Paragraph 2 by delivering to Beneficiary
ACORD Form 25-S, Certificate of Liability Insurance, and ACORD Form 27, Evidence
of Property Insurance, as of the date of this Deed of Trust and at least fifteen
(15) days prior to the expiration of the referenced Policies in form and
substance acceptable to Beneficiary, and each ACORD form of certificate must
specify the additional insured status and/or waivers of subrogation, state the
amounts of all deductibles and self-insured retentions, if any, set forth notice
requirements for cancellation, material change, or non-renewal of insurance and
be accompanied by copies of all required endorsements, (vii) shall contain such
provisions as Beneficiary deems reasonably necessary or desirable to protect its
interest including, without limitation, endorsements providing that Beneficiary
shall not be liable for the payment of any of the Insurance Premiums, that
neither Trustor, Beneficiary nor any other party shall be a co-insurer under
said Policies, that no act or negligence of Trustor, or anyone acting for
Trustor, or of any tenant under any Lease or other occupant, or failure to
comply with the provisions of any Policy which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Beneficiary is concerned,
and that Beneficiary shall receive at least thirty (30) days prior written
notice of any modification, reduction or cancellation, and (viii) shall be
satisfactory in form and substance to Beneficiary and shall be approved by
Beneficiary as to amounts, form, risk coverage, deductibles, loss payees and
insureds. Trustor shall pay the premiums for such Policies (the “Insurance
Premiums”) as the same become due and payable and shall furnish to Beneficiary
evidence of the renewal of each of the Policies with receipts for the payment of
the Insurance Premiums or other evidence of such payment reasonably satisfactory
to Beneficiary (provided, however, that Trustor is not required to furnish such
receipts for payment of Insurance

 

12

--------------------------------------------------------------------------------


 

Premiums in the event that no Event of Default exists that is then continuing
and Trustor has previously deposited with Beneficiary sufficient funds to pay
all such Insurance Premiums from the Tax and Insurance Impound). If Trustor does
not furnish such evidence and receipts at least thirty (30) days prior to the
expiration of any expiring Policy, then Beneficiary may procure, but shall not
be obligated to procure, such insurance and pay the Insurance Premiums therefor,
and Trustor agrees to reimburse Beneficiary for the cost of such Insurance
Premiums promptly on demand. Trustor covenants and agrees to promptly forward to
Beneficiary a copy of each written notice received by Trustor of any
modification, reduction or cancellation of any of the Policies or of any of the
coverages afforded under any of the Policies. Within thirty (30) days after
request by Beneficiary, Trustor shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Beneficiary,
taking into consideration changes in the value of money over time, changes in
liability laws, changes in prudent customs and practices, and the like. The
insurance coverages required by this Paragraph 2 may be effected under a
so-called “blanket” insurance policy, which covers other property in addition to
the Trust Property, provided that such blanket policy (or certificate issued
thereunder) shall specify, except in the case of commercial general liability
insurance, the premises address of each building comprising the Improvements
that are covered under such policy and the portion of the total coverage of such
policy that is allocated to the Trust Property. With respect to all blanket
insurance policies, Trustor shall comply with all other terms and conditions of
this Paragraph 2 as if such blanket policies were “Policies.”

 

3.                                      Casualty and Condemnation.

 

(a)                                  If the Trust Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”) or if
Trustor shall have knowledge of the actual or threatened commencement of any
condemnation or eminent domain proceeding that would affect any portion of the
Premises or Improvements (a “Condemnation”), Trustor shall give prompt written
notice thereof to Beneficiary and, with respect to a Condemnation, shall deliver
to Beneficiary copies of any and all papers served in connection with such
Condemnation.

 

(b)                                 Beneficiary may participate in any
proceedings for any taking by any public or quasi-public authority accomplished
through a Condemnation or any transfer made in lieu of or in anticipation of a
Condemnation (which transfer in lieu and Condemnation are collectively referred
to as a “Taking”) to the extent permitted by law. Upon Beneficiary’s written
request, Trustor shall deliver to Beneficiary all instruments requested by it to
permit such participation. Trustor shall, at its expense, diligently prosecute
any such proceedings, and shall consult with Beneficiary, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Trustor shall not make any consent or agree to a Taking without the
prior written consent of Beneficiary in each instance, which consent shall not
be unreasonably withheld or delayed in the case of a Taking of an insubstantial
portion of the Trust Property.

 

(c)                                  Subject to the terms of Paragraph 4 below,
all insurance proceeds payable under the Policies and all awards or payments
payable on account of a Taking (“Award”), and all causes of action, claims,
compensation, awards and recoveries for any other damage, injury, or loss or
diminution in value of the Trust Property, are hereby assigned to and shall be
paid to Beneficiary. Trustor agrees to execute and deliver from time to time
such further instruments as may be requested by Beneficiary to confirm the
foregoing assignment to Beneficiary. Trustor hereby irrevocably constitutes and
appoints Beneficiary as the attorney-in-fact of Trustor (which

 

13

--------------------------------------------------------------------------------


 

power of attorney shall be irrevocable so long as any of the Debt is
outstanding, shall be deemed coupled with an interest, shall survive the
voluntary or involuntary dissolution of Trustor and shall not be affected by any
disability or incapacity suffered by Trustor subsequent to the date hereof),
with full power of substitution, subject to the terms of Paragraph 4, to settle
for, collect and receive all proceeds of insurance and any Award and any other
awards, damages, insurance proceeds, payments or other compensation from the
parties or authorities making the same, to appear in and prosecute any
proceedings therefor and to give receipts and acquittance therefor.

 

(d)                                 Beneficiary shall not be limited to the
interest paid on an Award by the condemning authority but shall be entitled to
receive out of the Award interest at the rate or rates provided in the Note.
Trustor shall cause any Award that is payable to Trustor to be paid directly to
Beneficiary. If the Trust Property is sold, through foreclosure or otherwise,
prior to the receipt by Beneficiary of the Award, Beneficiary shall have the
right, whether or not a deficiency judgment on the Note (to the extent permitted
in the Note or herein) shall have been sought, recovered or denied, to receive
the Award, or a portion thereof, to the extent sufficient to pay the unpaid
portion, if any, of the Debt.

 

(e)                                  The expenses incurred by Beneficiary in the
adjustment and collection of the proceeds of insurance or an Award shall become
part of the Debt and be secured hereby and shall be reimbursed by Trustor to
Beneficiary upon demand or, at Beneficiary’s election, deducted by and
reimbursed to Beneficiary from such proceeds.

 

4.                                      Use of the Proceeds of Insurance or
Award.

 

(a)                                  In case of loss or damages covered by any
of the Policies and in case of an Award for any Taking, the following provisions
shall apply:

 

(i)                                     In the event of a Casualty that does not
exceed the lesser of ten percent (10%) of the original principal amount of the
Note or $500,000.00, Trustor may settle and adjust any claim without the consent
of Beneficiary and agree with the insurance company or companies on the amount
to be paid upon the loss provided that such adjustment is carried out in a
competent and timely manner. In such case, Trustor is hereby authorized to
collect and receive any such insurance proceeds.

 

(ii)                                  In the event of a Casualty that does
exceed $500,000.00 but does not exceed ten percent (10%) of the original
principal amount of the Note, Beneficiary may settle and adjust any claim,
provided, however, that any final agreement with the insurance company or
companies of the amount to be paid for the Casualty shall be subject to the
approval of Trustor as hereinafter provided, such approval not to be
unreasonably withheld, delayed or conditioned. In any such case, the proceeds
under the Policies shall be due and payable solely to Beneficiary and held in
escrow by Beneficiary in accordance with the terms of this Deed of Trust.
Trustor shall have the right to participate in the settlement discussions with
the applicable insurance company or companies and Beneficiary shall keep Trustor
apprised of all settlement offers and discussions and the results thereof.
Beneficiary shall provide ten (10) business days advance written notice to
Trustor of the terms and amount of any proposed final

 

14

--------------------------------------------------------------------------------


 

agreement on any such claim (such proposed final amount, the “Beneficiary
Approved Settlement Amount”). If Trustor disapproves of Beneficiary’s settlement
of the claim on such terms and at such amount, Trustor must furnish written
notice of such disapproval (any such notice, an “Arbitration Notice”) to
Beneficiary within ten (10) business days after Trustor’s receipt of
Beneficiary’s notice, such notice of disapproval by Trustor to state Trustor’s
election to implement the arbitration procedure set forth in this Paragraph 4
below. Trustor’s failure to furnish notice of disapproval prior to the
expiration of such ten (10) business day period shall constitute and be deemed
Trustor’s consent and approval to Beneficiary’s settlement of the applicable
claim for an amount not less than the Beneficiary Approved Settlement Amount.

 

(iii)                               In the event of a Casualty that exceeds ten
percent (10%) of the original principal amount of the Note, Beneficiary may
settle and adjust any claim related thereto if carried out in accordance with
standards and practices customary for the settlement and adjustment of claims in
respect of properties similar to the Trust Property without the consent of
Trustor and agree with the insurance company or companies on the amount to be
paid on the loss, and the proceeds of any such policy shall be due and payable
solely to Beneficiary and held in escrow by Beneficiary in accordance with the
terms of this Deed of Trust.

 

(iv)                              In the event of a Taking where the Award is in
an aggregate amount less than twenty-five percent (25%) of the original
principal balance of the Note and the Taking does not affect any portion of the
Improvements or any portion of the Premises which in Beneficiary’s reasonable
determination is integral to the operation of the Premises and Improvements, or
in the event of a Casualty where the loss is in an aggregate amount less than
twenty-five percent (25%) of the original principal balance of the Note, and
(A) no Event of Default has occurred which is then continuing, and (B) in the
reasonable judgment of Beneficiary (1) the Trust Property can be restored within
twelve (12) months after insurance proceeds or the proceeds of the Award are
made available and not less than six (6) months prior to the stated Maturity
Date to a condition at least equal to the condition thereof that existed prior
to the Casualty or Taking, (2) such restored Trust Property will be such that
income from its operation is reasonably anticipated to be sufficient to pay
operating expenses of the Trust Property and debt service on the Debt in full
(such assessment by Beneficiary to include consideration of the effect of the
termination of any Leases due to such Casualty or Taking), (3) all necessary
government approvals will be obtained to allow the rebuilding and reoccupancy of
the Improvements, (4) there are sufficient sums available (through insurance
proceeds, the Award and contributions by Trustor, the full amount of which shall
at Beneficiary’s option have been deposited with Beneficiary) for the Repair
Work (defined below) (including, without limitation, for any reasonable costs
and expenses of Beneficiary to be incurred in administering the Repair Work) and
for payment of the Debt as it becomes due and payable during the Repair Work,
and (C) Trustor shall have delivered to Beneficiary, at Trustor’s sole cost and
expense, an appraisal report in form and substance reasonably satisfactory to
Beneficiary from an appraiser reasonably approved by Beneficiary showing the
value of the Trust Property as proposed to be restored or repaired, then, and
only then, the proceeds of insurance or of the Award (after

 

15

--------------------------------------------------------------------------------


 

reimbursement of any expenses incurred by Beneficiary) shall be applied in the
manner set forth below to reimburse Trustor for the cost of work of restoring,
repairing, replacing or rebuilding (collectively the “Repair Work”) the Trust
Property or the part thereof subject to the Casualty or Taking. Trustor hereby
covenants and agrees to commence and diligently to prosecute the Repair Work;
provided always, that Trustor shall pay all costs (and if required by
Beneficiary, Trustor shall deposit the total thereof with Beneficiary in
advance) of the Repair Work in excess of the net proceeds of insurance or Award
made available pursuant to the terms hereof.

 

(v)                                 Except as provided above in Subparagraph
4(a)(iv), in the event of any Casualty or Taking Beneficiary may elect in its
absolute sole discretion and without regard to the adequacy of the security for
the Debt, to (A) apply the proceeds of insurance collected upon any Casualty or
Award collected upon any Taking to the payment of the Debt, with or without
accelerating the Maturity Date of the Note and declaring the entire outstanding
Debt to be immediately due and payable, or (B) hold the insurance proceeds or
Award proceeds and make them available to Trustor for the cost of the Repair
Work in the manner set forth below. If Beneficiary elects under this
subparagraph to apply the proceeds of insurance or Award to the payment of the
Debt and no Event of Default has occurred which is then continuing, any such
application to the Debt shall be considered an Involuntary Prepayment not
requiring payment of the prepayment consideration set forth below. If an Event
of Default has occurred which is then continuing and any proceeds of insurance
or of an Award are applied to the Debt then Trustor shall pay to Beneficiary an
additional amount equal to the greater of (1) the Yield Maintenance Premium
(hereinafter defined), if any, that would be required hereunder if an
Involuntary Prepayment (as hereinafter defined) has been defeased, or (2) three
percent (3%) of the Involuntary Prepayment. The term “Involuntary Prepayment”
shall mean an amount or amounts that Beneficiary receives representing
(i) insurance proceeds or other payments as a result of a Casualty, or
(ii) Awards or other payments made in connection with a Taking, and applied to
the payment of the principal amount of the Debt. If Beneficiary elects to apply
the proceeds of insurance collected upon any Casualty or Award collected upon
any Taking to the payment of the Debt and the amount of such proceeds so applied
do not pay the Debt in full, Trustor shall have the right on the next regularly
scheduled payment date under the Note to prepay the entire remaining outstanding
Debt together with an additional amount equal to the greater of (1) the Yield
Maintenance Premium, if any, that would be required hereunder if such remaining
outstanding portion of the Debt had been defeased, or (2) three percent (3%) of
such remaining outstanding balance.

 

(vi)                              In the event Trustor is either entitled to
disbursements from the insurance proceeds or Award proceeds held by Beneficiary
or Beneficiary elects to make such proceeds available to Trustor for the Repair
Work, such proceeds shall be disbursed to Trustor for costs and expenses
incurred by Trustor for the Repair Work following (A) the receipt by Beneficiary
of a written request from Trustor for disbursement and a certification by
Trustor to Beneficiary that the applicable item of Repair Work has been
completed, (B) the delivery to Beneficiary of invoices, receipts or other
evidence verifying the cost of performing the Repair Work, and (C) for
disbursement requests in excess of $10,000.00 with respect to any single item of
Repair Work, or for any single

 

16

--------------------------------------------------------------------------------


 

item of Repair Work that is structural in nature, delivery to Beneficiary of
(1) affidavits, lien waivers or other evidence reasonably satisfactory to
Beneficiary showing that all materialmen, laborers, subcontractors and any other
parties who might or could claim statutory or common law liens and who are
furnishing or have furnished material or labor to the Trust Property have been
paid all amounts due for labor and materials furnished to the Trust Property,
(2) a certification from an inspecting architect or other third party acceptable
to Beneficiary describing the completed Repair Work and verifying its completion
and value, and (3) a new (or amended) certificate of occupancy for the portion
of the Improvements covered by such Repair Work, if said new certificate of
occupancy is required by law, or a certification by Trustor that no new
certificate of occupancy is required by law. Beneficiary shall not be required
to make any such advances more frequently than one time in any calendar month.
Beneficiary may, in any event, require that all plans and specifications for the
Repair Work be submitted to and approved by Beneficiary prior to commencement of
the Repair Work, which approval shall not be unreasonably withheld, delayed or
conditioned. In no event shall Beneficiary assume any duty or obligation for the
adequacy, form or content of any such plans and specifications, or for the
performance, quality or workmanship of any Repair Work. With respect to
disbursements to be made by Beneficiary, no payment made prior to the final
completion of the Repair Work shall exceed ninety percent (90%) of the value of
the Repair Work performed from time to time; funds other than proceeds of
insurance or the Award shall be disbursed prior to disbursement of such
proceeds; and at all times, the undisbursed balance of such proceeds remaining
in the hands of Beneficiary, together with funds deposited for that purpose or
irrevocably committed to the satisfaction of Beneficiary by or on behalf of
Trustor for that purpose, shall be at least sufficient in the reasonable
judgment of Beneficiary to pay for the cost of completion of the Repair Work,
free and clear of all liens or claims for lien. Any surplus which may remain out
of the proceeds of insurance or Award held by Beneficiary after payment of the
costs of the Repair Work shall, in the sole and absolute discretion of
Beneficiary, be retained by Beneficiary and applied to payment of the Debt or
paid to the party or parties legally entitled to such surplus.

 

(vii)                           If Trustor delivers an Arbitration Notice to
Beneficiary, Trustor and Beneficiary shall, within five (5) business days after
Beneficiary’s receipt of any such notice, jointly designate an independent and
unaffiliated individual who has not less than ten (10) years experience with
respect to settlement of claims resulting from casualties in respect of
properties similar to the Premises and Improvements. Not later than five
(5) business days after such joint designation of such individual, each of
Trustor and Beneficiary shall submit to such individual its separate
determinations of the commercially reasonable settlement amount for the
applicable Casualty together with any documentation and other backup therefor
and shall simultaneously therewith provide a copy of such submission to the
other party. The individual so appointed shall review the applicable submissions
and within ten (10) days after such individual’s designation select one of the
submitted settlement amounts as more accurately reflective of the commercially
reasonable settlement amount. Notice of such selection shall be furnished to
Trustor and Beneficiary by the applicable individual prior to the expiration of
such ten-day period. Upon such selection, Beneficiary shall be authorized to
settle the applicable

 

17

--------------------------------------------------------------------------------


 

claim for an amount not less than the settlement amount so selected without any
further right of consent of Trustor.

 

(viii)                        In the event that Trustor and Beneficiary are
unable to agree on one individual to act as arbitrator within the five
(5) business day period following Beneficiary’s receipt of the Arbitration
Notice as contemplated under subparagraph (vii) above, then, in such case, the
procedure set forth in this subparagraph (viii) shall be observed in lieu
thereof. Not later than five (5) business days after Beneficiary’s receipt of
the applicable notice to arbitrate, Trustor and Beneficiary shall each designate
an independent and unaffiliated individual who has not less than ten (10) years
experience with respect to settlement of claims resulting from casualties in
respect of properties similar to the Premises and Improvements and notify the
other party of such appointment by identifying the appointee. Not later than
five (5) business days after both arbitrators are appointed, the two selected
arbitrators shall select a third arbitrator who shall also be an independent and
unaffiliated individual who has not less than ten (10) years experience with
respect to settlement of claims resulting from casualties in respect of
properties similar to the Premises and Improvements, such selection to take
place within five (5) business days after such arbitrator’s appointment. Trustor
and Beneficiary shall submit to such third arbitrator their separate
determinations of the commercially reasonable settlement amount together with
any documentation and other backup therefor and shall simultaneously therewith
provide a copy of such submission to the other party. The third arbitrator so
appointed shall review the applicable submissions and within ten (10) days after
such individual’s designation select one of the submitted settlement amounts as
more accurately reflective of the commercially reasonable settlement amount.
Notice of such selection shall be furnished to Trustor and Beneficiary by the
applicable individual prior to the expiration of such ten-day period. Upon such
selection, Beneficiary shall be authorized to settle the applicable claim for an
amount not less than the settlement amount so selected without any further right
of consent of Trustor.

 

(ix)                                Time shall be of the essence with respect to
the performance of any and all rights and obligations under this Paragraph 4.
The decisions of the arbitrator(s), if any, engaged under this Paragraph 4,
shall be final and binding and may not be appealed to any court of competent
jurisdiction or otherwise except upon a claim of fraud or corruption. All of the
costs and expenses of the arbitrator(s), if any, engaged under this Paragraph 4,
shall be the sole responsibility of Trustor.

 

(x)                                   Notwithstanding anything to the contrary
contained herein, the proceeds of insurance or Award disbursed to Trustor in
accordance with the terms and provisions of this Deed of Trust shall be reduced
by the reasonable costs (if any) incurred by Beneficiary in the adjustment and
collection thereof and in the reasonable costs incurred by Beneficiary of paying
out such proceeds (including, without limitation, reasonable attorneys’ fees and
costs paid to third parties for inspecting the Repair Work and reviewing the
plans and specifications therefor).

 

(b)                                If Trustor undertakes the Repair Work,
Trustor shall promptly and diligently, at Trustor’s sole cost and expense and
regardless of whether the insurance proceeds or Award, as

 

18

--------------------------------------------------------------------------------


 

appropriate, shall be sufficient for the purpose, complete the Repair Work to
restore the Trust Property as nearly as possible to its value, condition and
character immediately prior to the Casualty or Taking in accordance with the
foregoing provisions.

 

(c)                                  Any reduction in the Debt resulting from
Beneficiary’s application of any sums received by it under this Paragraph 4
shall take effect only when Beneficiary actually receives such sums and elects
to apply such sums to the Debt and, in any event, the unpaid portion of the Debt
shall remain in full force and effect and Trustor shall not be excused in the
payment thereof. Partial payments received by Beneficiary, as described in the
preceding sentence, shall be applied against the Note consistent with the
prepayment provisions described therein for casualty or condemnation proceeds.

 

5.                                      Tax and Insurance Impound. As of the
date of this Deed of Trust, Trustor shall pay to Beneficiary on demand for
deposit into the Tax and Insurance Impound (as defined below) an amount
(i) equal to one-twelfth of the Taxes estimated by Beneficiary to be due to the
applicable taxing authorities as of the date such Taxes are first due and
payable without penalty or interest after the date hereof multiplied by the
number of months elapsed from and including the first month for which such Taxes
have been assessed to and including the first month occurring after the month in
which this Deed of Trust becomes effective, and (ii) one-twelfth of the
Insurance Premiums that Beneficiary estimates will be payable for the renewal of
the coverage afforded by the Policies upon the expiration thereof multiplied by
the number of months elapsed from and including the first month in which the
currently effective Policies became effective to and including the first month
occurring after the month in which this Deed of Trust becomes effective.
Thereafter, Trustor shall pay to Beneficiary on the first day of each calendar
month (a) one-twelfth of the Taxes that Beneficiary estimates will be payable
during the next ensuing twelve (12) months in order to accumulate with
Beneficiary sufficient funds to pay all such Taxes at least thirty (30) days
prior to their respective due dates, and (b) one-twelfth of the Insurance
Premiums that Beneficiary estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Beneficiary sufficient funds to pay all such Insurance Premiums
at least thirty (30) days prior to the expiration of the Policies (the fund into
which said amounts in (a) and (b) above shall be deposited is hereinafter called
the “Tax and Insurance Impound”). The monthly payment into the Tax and Insurance
Impound and the payments of interest payable pursuant to the Note shall be added
together and shall be paid as an aggregate sum by Trustor to Beneficiary.
Trustor agrees to notify Beneficiary immediately of any changes to the amounts,
schedules and instructions for payment of any Taxes and Insurance Premiums of
which it has or obtains knowledge and authorizes Beneficiary or its agent to
obtain the bills for Taxes and Other Charges directly from the appropriate
taxing authority. Trustor hereby pledges to Beneficiary and grants to
Beneficiary a security interest in any and all monies now or hereafter deposited
in the Tax and Insurance Impound as additional security for the payment of the
Debt. Provided that there are sufficient amounts on deposit in the Tax and
Insurance Impound and no Event of Default exists that is then continuing,
Beneficiary will apply the Tax and Insurance Impound to payments of Taxes and
Insurance Premiums required to be made by Trustor pursuant hereto. In making any
payment relating to the Tax and Insurance Impound, Beneficiary may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof. If the amounts on deposit in the Tax and
Insurance Impound shall exceed the amounts due for Taxes and Insurance Premiums,
Beneficiary shall, in its sole discretion, return any excess to Trustor or

 

19

--------------------------------------------------------------------------------


 

credit such excess against future payments to be made to the Tax and Insurance
Impound. In allocating such excess, Beneficiary may deal with the person shown
on the records of Beneficiary to be the owner of the Trust Property. If at any
time Beneficiary determines that the amounts on deposit in the Tax and Insurance
Impound are not or will not be sufficient to pay the Taxes and Insurance
Premiums, Beneficiary shall notify Trustor of such determination and Trustor
shall increase its monthly payments to Beneficiary by the amount that
Beneficiary estimates is sufficient to make up the deficiency at least thirty
(30) days prior to delinquency of the Taxes and/or expiration of the Policies,
as the case may be. Whenever an Event of Default exists that is then continuing,
Beneficiary may apply any sums then present in the Tax and Insurance Impound to
the payment of the Debt in any order in its sole discretion. Until expended or
applied as above provided, any amounts in the Tax and Insurance Impound shall
constitute additional security for the Debt. The Tax and Insurance Impound shall
not constitute a trust fund and may be commingled with other monies held by
Beneficiary. Unless otherwise required by applicable law, Trustor shall not
receive interest or other earnings on the Tax and Insurance Impound, which shall
be held in Beneficiary’s name at a financial institution selected by Beneficiary
in its sole discretion. If Beneficiary so elects at any time, Trustor shall
provide, at Trustor’s expense, a tax service contract for the Term issued by a
tax reporting agency acceptable to Beneficiary. If Beneficiary does not so
elect, Trustor shall reimburse Beneficiary for the cost of making annual tax
searches throughout the Term.

 

6.                                      Escrow Funds.

 

(a)                                  Replacement Escrow

 

Trustor shall pay $3,475 to Beneficiary on the first day of each calendar month,
as a reserve for future replacements and repairs required to be made to the
Trust Property (the “Replacement Escrow Fund”). Beginning January 1, 2005, and
every January 1st thereafter for the term of the Loan, Trustor shall pay
Beneficiary an amount equal to one-twelfth of 102.5% of the previously required
annual Replacement Escrow Fund amount on each monthly payment date for one year
(or until the Loan is defeased in full pursuant to this Deed of Trust). Trustor
hereby pledges to Beneficiary any and all monies now or hereafter deposited in
the Replacement Escrow Fund as additional security for the payment of the Debt.
Provided that no Event of Default has occurred which is then continuing,
Beneficiary shall make disbursements from the Replacement Escrow Fund as
requested, in writing, by Trustor, and approved by Beneficiary in its reasonable
discretion, on a quarterly basis in increments of no less than $5,000 upon
delivery by Trustor of copies of paid invoices (or with respect to requests in
excess of $10,000, unpaid invoices) for the amounts requested, a certification
from the Trustor stating: (a) the nature and type of the related replacement or
repair, (b) that the related replacement or repair (or the portion thereof for
which disbursements have been received or requested) has been completed in a
good and workmanlike manner and (c) that the related replacement or repair (or
the portion thereof for which disbursements have been received or requested) has
been paid for in full (or, with respect to requests in excess of $10,000, will
be paid for in full from the requested disbursement) and, if required by
Beneficiary, lien waivers and releases from all parties furnishing materials
and/or services in connection with the requested payment. Any disbursement by
Beneficiary hereunder for a capital item in excess of $10,000 and not already
paid for by Trustor, shall be made by joint check, payable to Trustor and the
applicable contractor, supplier, materialman, mechanic, subcontractor or other
party to whom payment is due in connection with such capital item. Beneficiary
may require an inspection of the Trust Property at Trustor’s expense prior to
making a

 

20

--------------------------------------------------------------------------------


 

disbursement in order to verify completion of replacements and repairs (or the
portion thereof for which disbursements have been received or requested) for
which reimbursement is sought. The Replacement Escrow Fund shall be held in an
interest bearing account in Beneficiary’s name at a financial institution
selected by Beneficiary in its sole discretion. All earnings or interest on the
Replacement Escrow Fund shall be and become a part of such Replacement Escrow
Fund and shall be disbursed as provided in this Paragraph 6(a). All costs and
expenses incurred by Beneficiary in establishing and maintaining such interest
bearing account shall be paid by Trustor, Beneficiary may charge such costs and
expenses directly against the Replacement Escrow Fund, and Trustor shall
thereafter promptly pay to Beneficiary for deposit into the Replacement Escrow
Fund the full amount of such charges and expenses. Upon the occurrence and
continuance of an Event of Default, Beneficiary may apply any sums then present
in the Replacement Escrow Fund to the payment of the Debt in any order in its
sole discretion. The Replacement Escrow Fund shall not constitute a trust fund
and may be commingled with other monies held by Beneficiary. Following the
delivery and recording of a satisfaction, release, reconveyance or discharge of
this Deed of Trust duly executed by Beneficiary, any funds remaining on deposit
in the Replacement Escrow Fund will be disbursed to Trustor.

 

(b)                                  General Rollover Reserve

 

Trustor shall pay $15,333 (such amount, the “General Rollover Reserve Base
Monthly Payment”) to Beneficiary on the first day of each calendar month, which
shall be deposited with and held by Beneficiary for tenant improvement and
leasing commission obligations incurred following the date hereof (the “Rollover
Escrow Fund”). Beginning January 1, 2005, and every January 1st thereafter for
the term of the Loan, Trustor shall pay Beneficiary an amount equal to one
twelfth of 102.5% of the previously required annual Rollover Escrow Fund amount
on each monthly payment date for one year (or until the Loan is defeased in full
pursuant to Paragraph 11 hereof). Trustor hereby pledges to Beneficiary any and
all monies now or hereafter deposited in the Rollover Escrow Fund as additional
security for the payment of the Debt. If on May 1, 2007, the balance in the
Rollover Escrow Fund is less than Four Hundred Sixty Thousand Dollars
($460,000), then, in addition to the General Rollover Reserve Base Monthly
Payment, Trustor shall deposit to the Rollover Escrow Fund the General Rollover
Monthly Shortfall (defined below) commencing on May 1, 2007, and continuing on
the first day of each calendar month to and including April 1, 2008. In lieu of
payment of the General Rollover Monthly Shortfall, Trustor may elect to deliver
the Shortfall Letter of Credit (defined below) to Beneficiary.

 

Provided that no Event of Default has occurred which is then continuing,
Beneficiary shall make disbursements from cash deposits held in the Rollover
Escrow Fund for expenses reasonably incurred by Trustor for new Leases entered
into by Trustor in accordance with the provisions of Paragraph 7 below. All such
expenses shall be approved by Beneficiary in its reasonable discretion. Provided
that no Event of Default shall exist and remain uncured, Beneficiary shall make
disbursements as requested by Trustor on a monthly basis in increments of no
less than $1,000.00 upon delivery by Trustor of copies of paid invoices (or with
respect to requests in excess of $10,000.00, unpaid invoices) for the amounts
requested for tenant improvements and leasing commissions, the newly executed
Lease, extension, renewal, or modification, with a certification for tenant
improvement disbursements from the Trustor stating (i) the nature and type of
the related improvement, (ii) that the related improvement (or the

 

21

--------------------------------------------------------------------------------


 

portion thereof for which disbursements have been received or requested) has
been completed in a good and workmanlike manner and (iii) that the related
improvement (or the portion thereof for which disbursements have been received
or requested) has been paid in full (or, with respect to requests in excess of
$10,000.00, will be paid for in full from the requested disbursement) or a
certification for leasing commission disbursements stating that such leasing
commission has been paid in full (or, with respect to requests in excess of
$10,000.00, will be paid for in full from the requested disbursement) and, if
required by Beneficiary, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Any
disbursement by Beneficiary hereunder in excess of $10,000.00 and not already
paid for by Trustor, shall be made by joint check, payable to Trustor and the
applicable contractor, supplier, materialman, mechanic, subcontractor, broker or
other party to whom payment is due in connection with such disbursement.
Beneficiary may require an inspection of the Trust Property at Trustor’s expense
prior to making a disbursement in order to verify completion of improvements (or
the portion thereof for which disbursements have been received or requested) for
which reimbursement is sought. The Rollover Escrow Fund shall be held in an
interest bearing account in Beneficiary’s name at a financial institution
selected by Beneficiary in its sole discretion. All earnings or interest on the
Rollover Escrow Fund shall be and become a part of such Rollover Escrow Fund and
shall be disbursed as provided in this Paragraph 6(b). All costs and expenses
incurred by Beneficiary in establishing and maintaining such interest bearing
account shall be paid by Trustor, Beneficiary may charge such costs and expenses
directly against the Rollover Escrow Fund, and Trustor shall thereafter promptly
pay to Beneficiary for deposit into the Rollover Escrow Fund the full amount of
such charges and expenses. Upon the occurrence of an Event of Default that is
then continuing, Beneficiary may apply any sums then present in the Rollover
Escrow Fund to the payment of the Debt in any order in its sole discretion. The
Rollover Escrow Fund shall not constitute a trust fund and may be commingled
with other monies held by Beneficiary. Following the delivery and recording of a
satisfaction, release, reconveyance or discharge of this Deed of Trust duly
executed by Beneficiary, any funds remaining on deposit in the Rollover Escrow
Fund will be disbursed to Trustor.

 

(c)                                  Cancellation Funds Escrow

 

Trustor shall pay to Beneficiary all funds received by Trustor from tenants in
connection with the cancellation of any Leases (hereinafter “Cancelled Lease”),
including, but not limited to, any cancellation fees, penalties, tenant
improvements, leasing commissions or other charges (together the “Cancellation
Payments”), and such funds shall be held and disbursed by Beneficiary pursuant
to the terms of this subparagraph (the “Cancelled Lease Escrow Fund”).
Notwithstanding the foregoing, at its sole election Beneficiary may cause all or
any portion of the Cancellation Payments to be deposited into the Rollover
Escrow Fund and disbursed, in accordance with the terms governing the Rollover
Escrow Fund, for expenses relating to the releasing of the space with respect to
which they were paid, provided that upon execution of a New Lease (hereafter
defined) Beneficiary shall cause all or a part of the balance in the Cancelled
Lease Escrow Fund to be deposited (to the extent funds are available therefor)
into the Rollover Escrow Fund and held pursuant to the terms thereof in an
amount equal to the leasing commissions, tenant improvement and other allowances
and other costs related to the New Lease required to be paid by the landlord
thereunder. Trustor hereby pledges to Beneficiary any and all monies now or
hereafter deposited in the Cancelled Lease Escrow Fund as additional security
for

 

22

--------------------------------------------------------------------------------


 

the payment of the Debt. Provided that no Event of Default has occurred that is
then continuing, Beneficiary shall make disbursements from the Cancelled Lease
Escrow Fund as follows: (i) the entire amount on deposit in the Cancelled Lease
Escrow Fund shall be disbursed to Trustor following receipt by Beneficiary of a
fully executed Lease covering the space that had been covered by the Cancelled
Lease and which otherwise complies with the requirements for Leases entered into
by Trustor in accordance with Paragraph 7 below and the separate Assignment of
Leases and Rents from Trustor to Beneficiary (a “New Lease”), a signed tenant
estoppel certificate in form and substance reasonably satisfactory to
Beneficiary from the tenant under the New Lease to the effect that (1) Trustor
has delivered possession of the space covered by such New Lease to such tenant,
(2) all tenant improvements obligations of landlord under such New Lease have
been satisfied, (3) tenant knows of no defaults on such landlord’s part under
such New Lease, and (4) tenant is paying rent as required under such New Lease
without setoff or deduction, and (ii) prior to the time, if ever, that Trustor
satisfies the conditions of clause (i) immediately preceding, Beneficiary shall
disburse to Trustor on the first day of each calendar month commencing the first
full calendar month after Beneficiary’s receipt from Trustor of the Cancellation
Payments an amount equal to the monthly base rental payment that was last
payable under the Cancelled Lease, which disbursement shall continue each month
until the earlier of either the disbursement of all funds in the Cancelled Lease
Escrow Fund or the occurrence of an Event of Default and until such Event of
Default is cured. The Cancelled Lease Escrow Fund shall be held in an interest
bearing account in Beneficiary’s name at a financial institution selected by
Beneficiary in its sole discretion. All earnings or interest on the Cancelled
Lease Escrow Fund shall be and become a part of such Cancelled Lease Escrow Fund
and shall be disbursed as provided in this Paragraph 6(c). All costs and
expenses charged by the financial institution where the Cancelled Lease Escrow
Fund account is held shall be paid by Trustor; Beneficiary may charge such costs
and expenses directly against the Cancelled Lease Escrow Fund; and Trustor shall
thereafter pay to Beneficiary on demand for deposit into the Cancelled Lease
Escrow Fund the full amount of such costs and expenses. Upon the occurrence of
an Event of Default that is then continuing, Beneficiary may apply any sums then
present in the Cancelled Lease Escrow Fund to the payment of the Debt in any
order in its sole discretion. The Cancelled Lease Escrow Fund shall not
constitute a trust fund and may be commingled with other monies held by
Beneficiary. Following the delivery and recording of a satisfaction, release,
reconveyance or discharge of this Deed of Trust duly executed by Beneficiary,
any funds remaining on deposit in the Cancelled Lease Escrow Fund will be
disbursed to Trustor.

 

(d)                                  Ford - Failure to Renew; Letter of Credit

 

Trustor shall deliver the Ford Letter of Credit (defined below) to Beneficiary
on May 1, 2004, provided, however, that if Trustor has furnished to Beneficiary
a copy of a notice executed by Ford unconditionally exercising it option to
renew the term of the Ford Lease (defined below) through May 31, 2010, in
accordance with and on the terms of such lease, the aforesaid obligation to
deliver the Ford Letter of Credit, shall be null and void. In the event that
Trustor is required to deliver the Ford Letter of Credit, Beneficiary shall
release such letter of credit to Trustor upon the satisfaction of the Release
Condition (defined below) in respect of the premises demised under the Ford
Lease.

 

23

--------------------------------------------------------------------------------


 

(e)                                  Lakeside II Datatrac - Failure to Renew;
Letter of Credit

 

Trustor shall deliver the Lakeside II Datatrac Letter of Credit (defined below)
to Beneficiary on January 1, 2006, provided, however, that if Trustor has
furnished to Beneficiary a copy of a notice executed by Datatrac unconditionally
exercising it option to renew the term of the Lakeside II Datatrac Lease
(defined below) through January 31, 2012, in accordance with and on the terms of
such lease, the aforesaid obligation to deliver the Lakeside II Datatrac Letter
of Credit, shall be null and void. In the event that Trustor is required to
deliver the Lakeside II Datatrac Letter of Credit, Beneficiary shall release
such letter of credit to Trustor upon the satisfaction of the Release Condition
in respect of the premises demised under the Lakeside II Datatrac Lease.

 

(f)                                    Lakeside I Datatrac - Failure to Renew;
Letter of Credit

 

Trustor shall deliver the Lakeside I Datatrac Letter of Credit (defined below)
to Beneficiary on June 1, 2007, provided, however, that if Trustor has furnished
to Beneficiary a copy of a notice executed by Datatrac unconditionally
exercising it option to renew the term of the Lakeside I Datatrac Lease (defined
below) through August 31, 2013, in accordance with and on the terms of such
lease, the aforesaid obligation to deliver the Lakeside I Datatrac Letter of
Credit, shall be null and void. In the event that Trustor is required to deliver
the Lakeside I Datatrac Letter of Credit, Beneficiary shall release such letter
of credit to Trustor upon the satisfaction of the Release Condition in respect
of the premises demised under the Lakeside I Datatrac Lease.

 

(g)                                 Letter of Credit Provisions; Release
Conditions

 

For purposes hereof, the following terms shall have the following meanings:

 

“Ford Lease” shall mean that certain Lease dated July 24, 1989 between FORD
MOTOR LAND DEVELOPMENT CORPORATION), as landlord, and FORD MOTOR COMPANY
(“Ford”), as tenant, for premises in 14104 -14108 Newbrook Drive, as amended by
Lease Amendment No. 1 dated May 28, 1998 between CP/HERS Lakeside, L.P., as
landlord, and Ford.

 

“Ford Letter of Credit” shall mean a Letter of Credit in the amount of
$1,000,000.

 

“General Rollover Monthly Shortfall” shall mean the amount obtained by
subtracting (x) the sum of (i) the amount held in the Rollover Escrow Fund
established and funded in accordance with subparagraph (b) above as of May 1,
2007 (giving effect to any deposits thereto by Trustor on May 1, 2007) and
(ii) the aggregate amount of monthly deposits scheduled to be deposited to the
Rollover Escrow Fund for the period June 1, 2007, through May 1, 2008, from (y)
$460,000, and then dividing such amount by twelve (12).

 

“Lakeside I Datatrac Letter of Credit” shall mean a Letter of Credit in the
amount of $1,000,000.

 

“Lakeside II Datatrac Letter of Credit” shall mean a Letter of Credit in the
amount of $1,000,000.

 

24

--------------------------------------------------------------------------------


 

“Lakeside I Datatrac Lease” shall mean that certain Deed of Lease dated
August 7, 2001 between CP/HERS LAKESIDE, L.P. as landlord, and DATATRAC
INFORMATION SERVICES, INC., as tenant, for premises in 14104-14116 Newbrook
Drive.

 

“Lakeside II Datatrac Lease” shall mean that certain Deed of Lease dated
June 29, 1999 between CP/HERS LAKESIDE, L.P. (“Landlord”), as landlord, and
DATATRAC INFORMATION SERVICES, INC. (“Datatrac”) as tenant, for premises in
14120 Newbrook Drive, as amended by (i) First Amendment to Deed of Lease dated
August 23, 2001, between Landlord and Datatrac, and Second Amendment to Deed of
Lease dated August 7, 2001 between Landlord and Datatrac.

 

“Letter of Credit” shall mean an unconditional irrevocable letter of credit
naming Beneficiary as the party entitled to demand payment thereunder, issued by
a national bank or other financial institution with a claims paying ability
rating of “A” or better by Standard & Poor’s Ratings or Moody’s Investors
Services, Inc., otherwise in form and substance satisfactory in all respects to
Beneficiary in its sole discretion.

 

“Release Condition” shall mean with respect to any new or renewal Lease in
respect of the premises demised pursuant to the Ford Lease, the Lakeside II
Datatrac Lease or the Lakeside I Datatrac Lease, as applicable, Beneficiary’s
receipt and approval of (i) a new or renewal Lease which shall have an initial
term of not less than five (5) years, shall provide for effective rentals rates
and economic terms at least as favorable as provided during the final year of
the Ford Lease, the Lakeside II Datatrac Lease or the Lakeside I Datatrac Lease,
as applicable, and otherwise satisfying the terms, provisions and conditions of
this Deed of Trust; (ii) an estoppel certificate or certificate for the benefit
of Beneficiary from the new or renewal tenant certifying for the benefit of
Beneficiary that Trustor has delivered possession of the applicable premises to
such tenant, that any and all tenant improvement allowances, lease extension
incentive fees and any and all other similar allowances, fees or payments
payable by Trustor pursuant to such new or renewal lease have been paid in full,
that such tenant is paying rent on a current basis, that no default under its
lease exists, and which is otherwise consistent with the form of estoppel
certificate utilized by Beneficiary in connection with the origination of the
Loan; and (iii) a certificate for the benefit of Beneficiary from the broker (if
any) confirming that any and all fees, commission and other charges due and
payable to such broker in respect of the applicable lease has been paid in full.

 

“Shortfall Letter of Credit” shall mean a Letter of Credit in the amount of the
General Rollover Monthly Shortfall, multiplied by twelve (12).

 

Each Letter of Credit delivered by Trustor shall be held by Beneficiary as
additional security for the Loan, subject to release in accordance with the
terms, provisions and conditions of this subparagraph. By and upon delivery of
any Letter of Credit, Trustor shall thereby be deemed to have pledged to
Beneficiary such Letter of Credit as additional security for the payment of the
Debt without the requirement for the execution and delivery of any other
document or instrument. Trustor shall execute and deliver to Beneficiary such
documents and instruments as Beneficiary may require to create and perfect such
security interest. Without limiting the generality of any other provisions of
this Deed of Trust, time is of the essence with respect to Trustor’s delivery of
each Letter of Credit on or before the applicable date required under this Deed
of Trust. If Trustor fails to timely deliver any Letter of Credit as

 

25

--------------------------------------------------------------------------------


 

required hereby, Trustor shall have the right to declare an immediate Event of
Default hereunder without any requirement of notice, grace or cure periods.

 

Prior to the occurrence of the Release Condition (defined below) applicable to a
delivered Letter of Credit, Trustor shall maintain such Letter of Credit in full
force and effect. If, at any time, either the issuer of the Letter of Credit
furnishes notice of its election not to renew the Letter of Credit or,
alternatively, the Letter of Credit shall expire by its terms as of a date
certain and Trustor has failed to deliver to Beneficiary, on or before the date
which is thirty (30) days prior to such expiration date, a substitute letter of
credit satisfying the conditions and requirements hereof, then, in either such
case, Beneficiary shall have the right, at any time thereafter, without the
requirement of any notice to Trustor and without regard to the existence of any
Event of Default hereunder, to draw on such outstanding Letter of Credit and
deposit the proceeds thereof in an interest bearing account in Beneficiary’s
name at a financial institution selected by Beneficiary in its sole discretion.
The aforesaid right of Beneficiary shall be exercised in its sole and absolute
discretion, and the granting of such right shall not be deemed or construed in
any manner as conferring any benefit to Trustor or imposing any restriction on
Beneficiary in the exercise of such discretion. Following any such draw and
deposit, the proceeds shall thereupon become funds subject to the terms,
provisions and conditions hereof, including the pledge thereof as additional
security for the Debt without the requirement for the execution and delivery of
any other document or instrument. All interest or other earnings on such funds
shall be and become part of such escrow fund. In addition, upon the occurrence
of an Event of Default that is then continuing, Beneficiary may draw and apply
the proceeds of the Letter of Credit, or the escrow funds to the extent the
Letter of Credit has previously been drawn, to the payment of the Debt in such
order as Beneficiary shall determine in its sole discretion. Promptly following
the satisfaction of the Release Condition applicable to any delivered Letter of
Credit, and provided that no Event of Default, or event which with notice, the
passage of time, or both, would constitute an Event of Default, exists hereunder
that is then continuing, Beneficiary shall release such applicable Letter of
Credit (or any funds held in the escrow established following a draw under the
applicable Letter of Credit) to Trustor. Following the delivery and recording of
a satisfaction, release, reconveyance or discharge of this Deed of Trust duly
executed by Beneficiary, all such Letters of Credit will be returned to Trustor

 

7.                                      Leases and Rents.

 

(a)                                  For Ten Dollars ($10.00) and other good and
valuable consideration, including the indebtedness evidenced by the Note, the
receipt and sufficiency of which are hereby acknowledged and confessed, Trustor
has absolutely GRANTED, BARGAINED, SOLD, and CONVEYED, and by these presents
does absolutely and unconditionally GRANT, BARGAIN, SELL, and CONVEY the Rents
unto Beneficiary, in order to provide a source of future payment of the Debt
subject only to the permitted exceptions applicable thereto and the License
(herein defined), it being the intention of Trustor and Beneficiary that this
conveyance be presently and immediately effective; TO HAVE AND TO HOLD the Rents
unto Beneficiary, forever, and Trustor does hereby bind itself, its successors,
and assigns to warrant and forever defend the title to the Rents unto
Beneficiary against every person whomsoever lawfully claiming or to claim the
same or any part thereof; provided, however, that if Trustor shall pay or cause
to be paid the Debt as and when the same shall become due and payable and shall
perform and discharge or cause to be performed and discharged the Obligations on
or before the date the same are to be performed

 

26

--------------------------------------------------------------------------------


 

and discharged, then this assignment shall terminate and be of no further force
and effect, and all rights, titles, and interests conveyed pursuant to this
assignment of rents shall become vested in Trustor without the necessity of any
further act or requirement by Trustor, Trustee, or Beneficiary.

 

(b)                                 Beneficiary hereby grants to Trustor a
limited license (the “License”) subject to termination of the License in
accordance with the applicable terms and provisions of Paragraph 25 hereof, to
exercise and enjoy all incidences of the status of a lessor with respect to the
Rents, including without limitation, the right to collect, demand, sue for,
attach, levy, recover, and receive the Rents, and to give proper receipts,
releases, and acquittances therefor. Trustor hereby agrees to receive all Rents
and hold the same as a trust fund to be applied, and to apply the Rents so
collected, first to the payment of the Debt, next to the performance and
discharge of the Obligations, and next to the payment of all expenses associated
with the ownership and operation of the Premises and Improvements.  Thereafter,
Trustor may use the balance of the Rents collected in any manner not
inconsistent with the Loan Documents. Neither this Assignment nor the receipt of
Rents by Beneficiary shall effect a pro tanto payment of any portion of the
Debt, and such Rents shall be applied as provided in this Paragraph 7. 
Furthermore, and notwithstanding the provisions of this Paragraph 7, no credit
shall be given by Beneficiary for any Rents until the money collected is
actually received by Beneficiary, and no such credit shall be given for any
Rents after termination or revocation of the License (except to the extent, if
any, that Rents are actually received by Beneficiary and applied upon or after
said receipt to the Debt), after foreclosure or other transfer of the Trust
Property (or part thereof from which Rents are derived pursuant to this Deed of
Trust) to Beneficiary or any other third party.

 

(c)                                  Upon receipt from Beneficiary of a Lease
Rent Notice (as defined in Paragraph 25 hereof), each lessee under the Leases is
hereby authorized and directed to pay directly to Beneficiary all Rents
thereafter accruing, and the receipt of Rents by Beneficiary shall be a release
of such lessee to the extent of all amounts so paid. The receipt by a lessee
under the Leases of a Lease Rent Notice shall be sufficient authorization for
such lessee to make all future payments of Rents directly to Beneficiary and
each such lessee shall be entitled to rely on such Lease Rent Notice and shall
have no liability to Trustor for any Rents paid to Beneficiary after receipt of
such Lease Rent Notice. Rents so received by Beneficiary for any period prior to
foreclosure under this Deed of Trust or acceptance of a deed in lieu of such
foreclosure shall be applied by Beneficiary to the payment of the following in
such order and priority as Beneficiary shall determine: (i) the Debt and all
expenses incident to taking and retaining possession of the Trust Property
and/or collecting Rent as it becomes due and payable and (ii) all expenses
associated with the ownership and operation of the Premises and Improvements. In
no event will this Paragraph 7 reduce the Debt except to the extent, if any,
that Rents are actually received by Beneficiary and applied upon or after said
receipt to the Debt in accordance with the preceding sentence. Without impairing
its rights hereunder, Beneficiary may, at its option, at any time and from time
to time, release to Trustor Rents so received by Beneficiary or any part
thereof. As between Trustor and Beneficiary, and any person claiming through or
under Trustor, other than any lessee under the Leases who has not received a
Lease Rent Notice, this Assignment of Rents is intended to be absolute,
unconditional and presently effective (and not an assignment for additional
security), and the Lease Rent Notice hereof is intended solely for the benefit
of each such lessee and shall never inure to the benefit of Trustor or any
person claiming through or

 

27

--------------------------------------------------------------------------------


 

under Trustor, other than a lessee who has not received such notice. It shall
never be necessary for Beneficiary to institute legal proceedings of any kind
whatsoever to enforce the provisions of this Deed of Trust with respect to
Rents. TRUSTOR SHALL HAVE NO RIGHT OR CLAIM AGAINST ANY LESSEE FOR THE PAYMENT
OF ANY RENTS TO BENEFICIARY HEREUNDER, AND TRUSTOR HEREBY INDEMNIFIES AND AGREES
TO HOLD FREE AND HARMLESS EACH LESSEE FROM AND AGAINST ALL LIABILITY, LOSS,
COST, DAMAGE OR EXPENSE SUFFERED OR INCURRED BY SUCH LESSEE BY REASON OF SUCH
LESSEE’S COMPLIANCE WITH ANY DEMAND FOR PAYMENT OF RENTS MADE BY BENEFICIARY
CONTEMPLATED BY THIS DEED OF TRUST.

 

(d)                                 At any time during which Trustor is
receiving Rents directly from any of the lessees under the Leases, Trustor
shall, upon receipt of written direction from Beneficiary, make demand and/or
sue for all Rents due and payable under one or more Leases, as directed by
Beneficiary, as it becomes due and payable, including Rents which are past due
and unpaid. If Trustor fails to take such action, or at any time during which
Trustor is not receiving Rents directly from lessees under the Leases,
Beneficiary shall have the right (but shall be under no duty) to demand, collect
and sue for, in its own name or in the name of Trustor, all Rents due and
payable under the Leases, as it becomes due and payable, including Rents which
are past due and unpaid.

 

(e)                                  All security deposits of tenants, whether
held in cash or any other form, shall not be commingled with any other funds of
Trustor and, if cash, shall be deposited by Trustor at such commercial or
savings bank or banks as may be reasonably satisfactory to Beneficiary. Any bond
or other instrument which Trustor is permitted to hold in lieu of cash security
deposits under any applicable legal requirements shall be maintained in full
force and effect in the full amount of such deposits unless replaced by cash
deposits as hereinabove described, shall be issued by an institution reasonably
satisfactory to Beneficiary, shall, if permitted pursuant to any legal
requirements, name Beneficiary as payee or beneficiary thereunder (or at
Beneficiary’s option, be fully assignable to Beneficiary) and shall, in all
respects, comply with any applicable legal requirements and otherwise be
reasonably satisfactory to Beneficiary.  Trustor shall, upon request, provide
Beneficiary with evidence reasonably satisfactory to Beneficiary of Trustor’s
compliance with the foregoing. Whenever an Event of Default exists that is then
continuing, Trustor shall, upon Beneficiary’s request, if permitted by any
applicable legal requirements, turn over to Beneficiary the security deposits
(and any interest theretofore earned thereon) with respect to all or any portion
of the Trust Property, to be held by Beneficiary subject to the terms of the
Leases.

 

(f)                                    Trustor covenants and agrees (i) to the
extent reasonably necessary to avoid a Material Adverse Effect, to perform
punctually all obligations and agreements to be performed by it as lessor or
party thereto under any Lease, and under any operating agreement, reciprocal
easement agreement or similar such agreement; (ii) to the extent reasonably
necessary to avoid a Material Adverse Effect, to do all things necessary or
appropriate in the ordinary course of its business to compel performance by each
other party to each of such instruments of such other party’s obligations and
agreements thereunder; (iii) not to collect any of the Rents more than one
(1) month in advance; (iv) not to execute any other assignment of lessor’s
interest in the Leases or

 

28

--------------------------------------------------------------------------------


 

the Rents and (v) not to permit any subletting of any space covered by a Lease
or an assignment of the tenant’s rights under a Lease except in strict
accordance with the terms of such Lease. Except as otherwise permitted
hereunder, Trustor shall not give any notice, approval or consent or exercise
any rights under or in respect of any Lease or any of such other instruments,
which action, omission, notice, approval, consent or exercise of rights would
release any tenant or other party from, or reduce any tenant’s or any other
party’s obligations or liabilities under, or would result in the termination,
surrender or assignment of, or the amendment or modification of in any material
adverse respect, or would impair the validity of, any Lease or any of such other
instruments, if any of the foregoing would result in a Material Adverse Effect,
without the prior written consent of Beneficiary, and any attempt to do any of
the foregoing without such consent shall be of no force and effect. For purposes
hereof, “Material Adverse Effect” means a material adverse effect upon (i) the
business operations, assets or condition (financial or otherwise) of Trustor,
(ii) the ability of Trustor to perform, or of Beneficiary to enforce, any
material provision of any Loan Document, or (iii) the value, use or enjoyment of
the Trust Property or the operation thereof.

 

(g)                                 Trustor will promptly deliver to Beneficiary
a copy of any notice from any other party to an operating agreement, reciprocal
easement agreement or similar such agreement, or any tenant under any Lease
(other than any Lease covering a residential dwelling unit), in any such case
claiming that Trustor is in default in the performance or observance of any of
the terms, covenants or conditions thereof to be performed or observed by
Trustor and Trustor will use commercially reasonable efforts to provide in each
Lease (other than any Lease covering a residential dwelling unit) executed after
the date hereof to which Trustor is a party that any tenant delivering any such
notice shall send a copy of such notice directly to Beneficiary. Following
Beneficiary’s written request, Trustor shall deliver to Beneficiary a duplicate
original or certified copy of each Lease covering any portion of the Premises or
Improvements.

 

(h)                                 Trustor shall not enter into any Lease after
the date hereof that would, evaluated alone or in conjunction with any then
existing Leases, result in any Material Adverse Effect of the fair market value,
as of the date such Lease is executed by Trustor, of the Premises or
Improvements. Trustor may enter into any Lease which is not inconsistent with
the provisions of this Paragraph 7 and the other applicable provisions of this
Deed of Trust and the Loan Documents, if any. Each Lease entered into after the
date hereof and each renewal or extension on or after the date hereof of any
Lease (a “Renewal Lease”) shall (i) be with a tenant whom Trustor has reasonably
determined is creditworthy in light of the financial obligations to be assumed
by such tenant under the Lease or Renewal Lease, (ii) have an initial term of
not less than three (3) or more than ten (10) years, except Leases covering
residential dwelling units, (iii) provide for rent and other items to be payable
in amounts at least equal to the fair market rental value (taking into account
the type and quality of the tenant and the space covered by such Lease), as of
the date such Lease or Renewal Lease is executed by Trustor (unless, in the case
of a Renewal Lease, the rent payable during such renewal, or a formula or other
method to compute such rent, is provided for in the original Lease), (iv) not
have a Material Adverse Effect on the value of the Premises and Improvements as
a whole or the ability of Trustor to pay the Debt, (v) constitute an
arm’s-length transaction with a bona fide, independent third-party tenant,
(vi) be expressly subject and subordinate to this Deed of Trust and contain
provisions for the agreement by the tenant thereunder to attorn to Beneficiary
and any purchaser at a foreclosure sale, such

 

29

--------------------------------------------------------------------------------


 

attornment to be self-executing and effective upon acquisition of title to the
Premises and Improvements by any purchaser at a foreclosure sale, provided that,
if Beneficiary has approved such Lease, the aforesaid subordination may be
conditioned upon Beneficiary executing a non-disturbance agreement in
Beneficiary’s customary form (vii) require the tenant thereunder to execute and
deliver to Trustor an estoppel certificate addressing the issues set forth in
Paragraph 12(b) of this Deed of Trust, and (viii) be written on the standard
form of lease (without any material changes) approved in writing by Beneficiary
(or in the case of any renewal or extension, on the form of the lease previously
executed by such tenant prior to such renewal or extension) or otherwise
approved in writing by Beneficiary. Subject to the provisions below covering
Material Leases, Trustor may, without the consent of Beneficiary, amend, modify
or waive the provisions of any Lease, provided that such action is in the normal
course of Trustor’s business in a manner which is consistent with sound and
customary leasing and management practices for similar properties in the
community in which the Improvements are located, does not have a Material
Adverse Effect upon the value of any of the Premises and Improvements, and
provided further that such Lease, as amended, modified or waived, is otherwise
in compliance with the requirements of this Deed of Trust and the other Loan
Documents, as applicable. Following Beneficiary’s written request, Trustor shall
deliver to Beneficiary a duplicate original or certified copy of the amendment,
modification or waiver. Subject to the provisions below covering Material
Leases, Trustor may terminate or permit the termination of any Lease or accept
surrender of all or any portion of the space demised under any Lease or acquire
any Lease or reduce the rentals reserved under or shorten the term of any Lease
so long as such action is in the normal course of Trustor’s business in a manner
which is consistent with sound and customary leasing and management practices
for similar properties in the community in which the Improvements are located,
and does not materially adversely affect the value of the Premises and
Improvements (taking into account the planned alternative uses of the space) or
the ability of Trustor to pay the Debt. All Leases and Renewal Leases, and
amendments, modifications, terminations or waivers thereof not meeting the
foregoing requirements may not be entered into by Trustor without the prior
written approval of Beneficiary.

 

(i)                                     Trustor shall not enter into any Lease
with an affiliate of Trustor without the prior written consent of Beneficiary.
Trustor shall not enter into any Lease that grants the tenant thereunder a right
or option to purchase all or any portion of the Premises and Improvements.

 

(j)                                     Notwithstanding anything contained
herein to the contrary, Trustor shall not, without the prior written consent of
Beneficiary, enter into, renew, extend, amend, modify, waive any provisions of,
terminate, permit the termination of, or accept surrender of all or any portion
of the space demised under, any Material Lease. The term “Material Lease” shall
mean any existing Lease that covers or proposed lease agreement that would cover
more than 17,000 rentable square feet of the Premises or Improvements. Nothing
in this subparagraph shall prohibit Trustor from accepting a tenant’s election
of a right to extend the term of any Material Lease existing as of the date
hereof or which Material Lease is subsequently approved by Beneficiary pursuant
to the terms hereof if such right to extend is expressly provided for in such
Material Lease, the exercise of such right is at the sole option of the tenant
thereunder and the length of the extended term and the rental to be paid during
the extended term are fixed amounts or formula amounts set forth in such
Material Lease.

 

30

--------------------------------------------------------------------------------


 

(k)                                  Any Lease, Renewal Lease, Material Lease,
or modification, amendment, wavier, renewal or extension of a Lease or Material
Lease that may not be entered into by Trustor under this Deed of Trust without
the prior approval of the Beneficiary (a “Lease Under Review”) must be submitted
to Beneficiary together with a comparison of such Lease Under Review compared
against the standard form of lease then being used by Trustor. Beneficiary shall
have fifteen (15) business days after its acknowledged receipt of a Lease Under
Review to approve or disapprove the same or to request additional information or
materials in connection with its review (the “Additional Due Diligence
Material”). If Beneficiary disapproves a Lease Under Review, Beneficiary shall
provide Trustor with a written explanation of the reasons for disapproval. If
Beneficiary has not approved or disapproved a Lease Under Review within fifteen
(15) business days of its acknowledged receipt of such Lease Under Review or of
the Additional Due Diligence Material, if any, Beneficiary requested as provided
above, then such Lease Under Review shall be deemed approved.

 

8.                                      Transfer or Encumbrance of the Trust
Property.

 

(a)                                  The term “Transfer” means (i) any direct,
indirect, voluntary or involuntary, sale, conveyance, assignment, alienation,
disposition, mortgage, encumbrance, pledge or other transfer of all or any part
of the Trust Property, or of all or any portion of the controlling ownership
interests in the Governing Entities of Trustor or Guarantor (including any
transfer of any such controlling ownership interests resulting from the death of
a natural person or by operation of law), or (ii) Trustor shall be divested of
its title to the Trust Property or any interest therein, in any manner or way,
whether voluntarily or involuntarily. A Transfer includes, without limitation,
(A) an installment sales agreement wherein Trustor agrees to sell the Trust
Property or any part thereof for a price to be paid in installments and
possession and incidents of ownership are transferred to the purchaser; (B) an
agreement by Trustor leasing all or a substantial part of the Premises or
Improvements for other than actual occupancy by a space tenant thereunder
pursuant to a Lease in accordance with the terms of the applicable Loan
Documents; (C) a sale, assignment, pledge, encumbrance or other transfer of, or
the grant of a security interest in, Trustor’s right, title and interest in and
to any Leases or any Rents; (D) any change in control of Trustor, Guarantor or
either of their respective Governing Entities, or (E) any pledge, hypothecation,
assignment, transfer or other encumbrance of any ownership interest in Trustor,
Guarantor or either of their respective Governing Entities. The term “Transfer”
shall not include a lease that is not a lease described in the preceding clause
(B) and shall not include any easement, covenant, condition or restriction
executed in the ordinary course of the Trustor’s business.

 

(b)                                 Beneficiary shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
any Transfer made without Beneficiary’s prior written consent. This provision
shall apply to every Transfer whether voluntary or not, or whether or not
Beneficiary has consented to any previous Transfer.

 

(c)                                  Beneficiary’s consent to any Transfer shall
not be deemed to be a waiver of Beneficiary’s right to require such consent to
any future Transfer.  Any Transfer made in contravention of this Paragraph 8
shall be null and void and of no force and effect.

 

31

--------------------------------------------------------------------------------


 

(d)                                 In connection with the review, approval and
documentation of any Transfer Trustor shall pay or reimburse Beneficiary on
demand all reasonable out-of-pocket expenses (including, without limitation,
reasonable attorneys’ fees and disbursements, title search costs and title
insurance endorsement premiums, rating agency fees, and the cost of legal
opinions relating to REMIC or similar tax issues) incurred by Beneficiary in
connection with the review, approval and documentation of such Transfer.

 

(e)                                  Transfers of controlling ownership
interests in Trustor or Guarantor or any Governing Entity of Trustor or
Guarantor occurring solely by devise, descent or by operation of law upon the
death of a natural person will nevertheless not constitute an Event of Default
if (i) all transferees are Family Members, (ii) none of the transferees is then
or ever has been a debtor in a bankruptcy or reorganization proceeding or is
then or ever has been a defendant in a criminal enforcement proceeding involving
any matter classified as a felony under applicable law or involving charges of
moral turpitude or fraud, (iii) the person or entity in control of Trustor (or
Guarantor, if applicable) following the Transfer and the day-to-day operations
of the Trust Property is acceptable to Beneficiary in all respects based upon
Beneficiary’s then applicable underwriting criteria and requirements,
(iv) Trustor shall give Beneficiary notice of such Transfer together with copies
of all instruments effecting such Transfer, (v) Beneficiary shall have received
payment of all out-of-pocket costs and expenses, if any, incurred by Beneficiary
in connection with such Transfer, and no Event of Default shall have occurred
which is then continuing.

 

(f)                                    For purposes of this Paragraph 8,
(i) ”control” means the power to direct the management and policies of Trustor,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise, and (ii) a “Family Member”
means a spouse, child, grandchild or other lineal descendant of the transferor
or transferee, as the case may be, and any trust established for the benefit of
a spouse, child, grandchild or other lineal descendant of the transferor or
transferee, as the case may be.

 

(g)                                 Notwithstanding anything to the contrary in
this Paragraph 8, Trustor shall have the right to transfer the Trust Property in
its entirety (a “Property Transfer”) without complying with the other provisions
of this Paragraph 8 if, and only if, all of the following conditions are first
satisfied:

 

(i)                                     No Event of Default or event which with
the giving of notice or the passage of time would constitute an Event of Default
shall exist that is then continuing.

 

(ii)                                  Trustor gives Beneficiary written notice
of the terms of such prospective Property Transfer not less than sixty (60) days
before the date on which such Property Transfer is scheduled to be consummated
and, concurrently therewith, gives Beneficiary all reasonable information
concerning the proposed transferee of the Trust Property (“Transferee”) and the
proposed person or entity that will assume Guarantor’s obligations under the
Guaranty (“Transferee Guarantor”) as Beneficiary would require in evaluating an
initial extension of credit to a borrower and pays to Beneficiary a
non-refundable application fee in the amount of $5,000.00 (the “Application
Fee”).

 

32

--------------------------------------------------------------------------------


 

(iii)                               Beneficiary approves in writing the
Transferee and, if applicable, the Transferee Guarantor, which approval
Beneficiary may withhold in its reasonable discretion. In determining whether to
give or withhold its approval of the Transferee and Transferee Guarantor,
Beneficiary may consider the Transferee’s experience in owning and operating
facilities similar to the Premises and Improvements, the Transferee’s entity
structure, the Transferee’s and, if applicable, the Transferee Guarantor’s
financial strength and creditworthiness, and the Transferee’s and, if
applicable, the Transferee Guarantor’s general business standing and their
relationships with contractors, vendors, tenants, lenders and other business
entities. In connection with such consideration by Beneficiary, Beneficiary may
review such financial statements, credit reports, tax returns and other
information reasonably requested by Beneficiary.

 

(iv)                              Beneficiary shall have determined in its
reasonable discretion that Transferee’s proposed property manager has sufficient
experience in the ownership and management of properties similar to the Premises
and Improvements, and Beneficiary shall have received reasonable evidence
thereof (and Beneficiary reserves the right to approve the Transferee without
approving the substitution of the property manager).

 

(v)                                 To the extent Beneficiary determines it
necessary or prudent to do so, Beneficiary shall have received written
recommendations from the Rating Agencies (as hereinafter defined) to the effect
that the proposed Property Transfer will not result in a requalification,
reduction or withdrawal of any rating initially assigned or to be assigned in a
Secondary Market Transaction (as hereinafter defined). The term “Rating
Agencies” as used herein shall mean each of Standard & Poor’s Ratings Services,
a division of McGraw-Hill Companies, Inc., Moody’s Investors Service, Inc., and
Fitch, Inc., or any other nationally-recognized statistical rating agency which
has been approved by Beneficiary;

 

(vi)                              Without any cost or expense to Beneficiary,
Transferee and, if applicable, Transferee Guarantor execute and deliver to
Beneficiary an assumption agreement in form and substance acceptable to
Beneficiary evidencing such Transferee’s agreement to abide and be bound by the
terms of the Note, this Deed of Trust and the other Loan Documents (subject to
the provisions of Paragraph 51) and, if applicable, such Transferee Guarantor’s
agreement to abide and be bound by the terms of the Guaranty, and Transferee
executes and delivers new financing statements or financing statement
amendments, and Transferee and Transferee Guarantor deliver such additional
documents and legal opinions as reasonably requested by Beneficiary to evidence
and effectuate said assumption.

 

(vii)                           If Transferee is other than a natural person,
Beneficiary is in receipt of all documents evidencing the Transferee’s capacity
and good standing, and the qualification of the signers to execute the
assumption of the Debt, which documents shall include, without limitation,
certified copies of all documents relating to the organization and formation of
the Transferee and Transferee’s Governing Entity. Transferee and such Governing
Entity must satisfy all of the applicable requirements of Paragraph 9 of this
Deed of Trust.

 

33

--------------------------------------------------------------------------------


 

(viii)                        Trustor executes and delivers to Beneficiary,
without any cost or expense to Beneficiary, a release of Beneficiary, its
officers, directors, employees and agents, from all claims and liability
relating to the transactions evidenced by the Loan Documents, through and
including the date of the consummation of the Property Transfer, which agreement
shall be in form and substance reasonably satisfactory to Beneficiary.

 

(ix)                                Trustor delivers to Beneficiary, without any
cost or expense to Beneficiary, such endorsements to Beneficiary’s mortgagee
policy of title insurance, hazard insurance endorsements or certificates and
other similar materials as Beneficiary may deem reasonably necessary at the time
of the Property Transfer, all in form and substance reasonably satisfactory to
Beneficiary, including, without limitation, an endorsement or endorsements to
Beneficiary’s title insurance policy insuring the lien of this Deed of Trust,
extending the effective date of such policy to the date of execution and
delivery (or, if later, of recording) of the assumption agreement referenced
above, with no additional exceptions added to such policy, and insuring that fee
simple title to the Premises and Improvements are vested in the Transferee.

 

(x)                                   Concurrently with the consummation of the
Property Transfer, Trustor pays to Beneficiary in cash a non-refundable transfer
fee equal to one percent (1%) of the then outstanding amount of the Debt (the
“Transfer Fee”), which Transfer Fee is in addition to the Application Fee. The
Application Fee shall be used to pay Beneficiary’s reasonable and customary
out-of-pocket costs and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, title search costs and title insurance
endorsement premiums, Rating Agency fees and the cost of legal opinions relating
to REMIC or similar tax issues, incurred by Beneficiary in connection with the
Property Transfer. Trustor’s obligation to pay such out-of-pocket costs and
expenses and attorneys’ fees of Beneficiary in connection with such Property
Transfer shall not exceed the Application Fee.

 

(h)                                 Without limiting the foregoing, if a
Property Transfer has been consummated following satisfaction of all of the
conditions precedent set forth in Subparagraph 8(i) above and Beneficiary has
received from Transferee and, if applicable, Transferee Guarantor, the written
assumption agreement described in Subsection 8(i)(vi) above, then, and only
then, the parties who have executed this Deed of Trust shall be relieved of all
obligations under the Note, this Deed of Trust and the other Loan Documents, and
the Guarantor, if applicable, shall be relieved of all obligations under the
Guaranty, but in each instance only as to acts or events occurring, or
obligations arising, after consummation of such Property Transfer.

 

(j)                                     Notwithstanding any other term or
provision of this Paragraph 8 to the contrary, Transfers of controlling
ownership interests in Trustor or of controlling ownership interests in any
Governing Entity of Trustor or Guarantor may not be consummated without the
prior consent of Beneficiary for the period ending upon the first to occur of
(i) a Secondary Market Transaction or (ii) one hundred eighty (180) days after
the date of this Deed of Trust, upon which date this subparagraph shall
terminate and be of no further force or effect.

 

34

--------------------------------------------------------------------------------


 

9.                                      Single Purpose Entity/Separateness.
Trustor represents, warrants and covenants as follows:

 

(a)                                  Trustor does not own and will not own any
asset or property other than (i) the Trust Property, and (ii) incidental
personal property necessary for the ownership or operation of the Trust
Property.

 

(b)                                 Trustor will not engage in any business
other than the ownership, management and operation of the Trust Property and
Trustor will conduct and operate its business as presently conducted and
operated.

 

(c)                                  Trustor will not enter into any contract or
agreement with any affiliate of the Trustor, any constituent party of Trustor,
any guarantor (a “Guarantor”) of the Debt or any part thereof or any affiliate
of any constituent party or Guarantor, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any such party.

 

(d)                                 Trustor has not incurred and will not incur
any indebtedness, secured or unsecured, direct or indirect, absolute or
contingent (including guaranteeing any obligation), other than (i) the Debt,
(ii) unsecured trade and operational debt incurred in the ordinary course of
business with trade creditors and in amounts as are normal and reasonable under
the circumstances, and (iii) debt incurred in the financing of equipment and
other personal property used on the Premises. No indebtedness other than the
Debt may be secured (subordinate or pari passu) by the Trust Property.

 

(e)                                  Trustor has not made and will not make any
loans or advances to any third party (including any affiliate or constituent
party, any Guarantor or any affiliate of any constituent party or Guarantor),
and shall not acquire obligations or securities of its affiliates or any
constituent party.

 

(f)                                    Trustor is and will remain solvent and
Trustor will pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same shall become due.

 

(g)                                 Trustor has done or caused to be done and
will do all things necessary to observe organizational formalities and preserve
its existence, good standing and right to do business in the state where it is
organized or registered and in the state where the Premises are located, and
Trustor will not, and will not permit its Governing Entity, or Guarantor (if
Guarantor is other than a natural person), to amend, modify or otherwise change
the partnership certificate, partnership agreement, articles of incorporation
and bylaws, articles or organization and operating agreement, trust or other
organizational documents of Trustor or the Governing Entity without the prior
written consent of Beneficiary.

 

(h)                                 Trustor will maintain all of its books,
records, financial statements and bank accounts separate from those of its
affiliates and any constituent party and, unless treated as a division for tax
purposes of another taxpayer, Trustor will file its own tax returns, provided,
however, that Trustor’s assets may be included in a consolidated financial
statement with its affiliates provided that the appropriate notations shall be
made on such consolidated financial

 

35

--------------------------------------------------------------------------------


 

statement to indicate the separateness of Trustor and such affiliates and to
indicate that none of such affiliates assets and credit are available to satisfy
the debts and other obligations of Trusor.

 

(i)                                     Trustor shall maintain its books,
records, resolutions and agreements as official records.

 

(j)                                     Trustor will be, and at all times will
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any affiliate of Trustor, any constituent party of
Trustor, any Guarantor or any affiliate of any constituent party of Trustor or
Guarantor), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, shall not identify
itself or any of its affiliates as a division or part of the other and shall
maintain and utilize a separate telephone number and separate stationery,
invoices and checks.

 

(k)                                  Trustor will maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.

 

(l)                                     Neither Trustor, Guarantor nor any
Governing Entity of Trustor or Guarantor, will seek the dissolution, winding up,
liquidation, consolidation or merger, in whole or in part, of the Trustor,
Guarantor or such Governing Entity.

 

(m)                               Trustor will not commingle the funds and other
assets of Trustor with those of any affiliate or constituent party, any
Guarantor, or any affiliate of any constituent party of Trustor or Guarantor, or
any other person.

 

(n)                                 Trustor has and will maintain its assets in
such a manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any affiliate or constituent party,
any Guarantor, or any affiliate of any constituent party of Trustor or
Guarantor, or any other person.

 

(o)                                 Trustor does not and will not hold itself
out to be responsible for the debts or obligations of any other person.

 

(p)                                 If Trustor is a limited partnership or a
limited liability company, its Governing Entity, shall be an entity whose sole
asset is its interest in Trustor and each such Governing Entity will at all
times comply, and will cause Trustor to comply, with each of the
representations, warranties, and covenants contained in this Paragraph 9 as if
such representation, warranty or covenant was made directly by such Governing
Entity.

 

10.                               Maintenance of Trust Property. Trustor shall
cause the Trust Property to be maintained in a good and safe condition and
repair and in keeping with the condition and repair of properties of a similar
use, value, age, nature and construction. Trustor shall not use, maintain or
operate the Trust Property in any manner which constitutes a public or private
nuisance or which makes void, voidable, or cancelable, or increases the premium
of, any insurance then in force with respect thereto. Trustor shall comply in
all material respects with all of the recommendations (if any) concerning the
maintenance and repair of the Trust Property which are contained in the
inspection and engineering report which was

 

36

--------------------------------------------------------------------------------


 

delivered to Beneficiary in connection with the origination of the Loan. The
Improvements and the Equipment shall not be removed, demolished or materially
altered (except for normal replacement of the Equipment with items of the same
utility and of equal or greater value) without the prior written consent of
Beneficiary. Trustor shall promptly comply with all laws, orders and ordinances
affecting the Trust Property, or the use thereof. Trustor shall promptly repair,
replace or rebuild any part of the Improvements or Equipment that is destroyed
by any Casualty, or becomes damaged, worn or dilapidated or that is affected by
any Taking and shall complete and pay for any structure at any time in the
process of construction or repair on the Premises. Trustor shall not initiate,
join in, acquiesce in, or consent to any change in any private restrictive
covenant, zoning law or other public or private restriction, limiting or
defining the uses which may be made of the Premises or Improvements or any part
thereof. If under applicable zoning provisions the use of all or any portion of
the Premises or Improvements is or shall become a nonconforming use, Trustor
will not cause or permit such nonconforming use to be discontinued or abandoned
without the express written consent of Beneficiary. Trustor shall not (i) change
the use of the Premises or Improvements or (ii) take any steps whatsoever to
convert the Premises or Improvements, or any portion thereof, to a condominium
or cooperative form of management. Trustor will not install or permit to be
installed on the Premises any underground storage tank. Trustor shall not commit
or suffer any waste of the Trust Property or make any change in the use of the
Trust Property which will in any way materially increase the risk of fire or
other hazard arising out of the operation of the Trust Property, or take any
action that might invalidate or give cause for cancellation of any of the
Policies, or do or permit to be done thereon anything that may in any way impair
the value of the Trust Property in any material respect or the lien of this Deed
of Trust. Trustor will not, without the prior written consent of Beneficiary,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of the Premises, regardless of
the depth thereof or the method of mining or extraction thereof.

 

11.                               Defeasance.

 

(a)                                  At any time after the date which is the
earlier of four years following the date hereof or two years after the date of a
Secondary Market Transaction (as defined in Paragraph 19(b)), and provided no
Event of Default exists that is then continuing, Trustor may obtain the release
of the Trust Property from the lien of this Deed of Trust upon the satisfaction
of the following conditions precedent:

 

(i)                                     not less than thirty (30) days prior
written notice to Beneficiary specifying a regularly scheduled payment date (the
“Release Date”) on which the Defeasance Deposit (hereinafter defined) is to be
made;

 

(ii)                                  the payment to Beneficiary of interest
accrued and unpaid on the principal balance of the Note to and including the
Release Date;

 

(iii)                               the payment to Beneficiary of all other
sums, not including scheduled interest or principal payments, due under the
Note, this Deed of Trust, the Assignment of Leases, and the other Loan
Documents;

 

(iv)                              the payment to Beneficiary of the Defeasance
Deposit; and

 

37

--------------------------------------------------------------------------------


 

(v)                                 the delivery to Beneficiary of:

 

(A)                              a security agreement, in form and substance
satisfactory to Beneficiary, creating a first priority lien on the Defeasance
Deposit and the U.S. Obligations (hereinafter defined) purchased on behalf of
Trustor with the Defeasance Deposit in accordance with this provision of this
paragraph (the “Security Agreement”);

 

(B)                                a release of the Trust Property from the lien
of this Deed of Trust (for execution by Beneficiary) in a form appropriate for
the jurisdiction in which the Trust Properly is located;

 

(C)                                an officer’s certificate of Trustor
certifying that the requirements set forth in this Subparagraph (a) have been
satisfied;

 

(D)                               an opinion of counsel for Trustor in form and
substance and delivered by counsel satisfactory to Beneficiary stating, among
other things (x) that Beneficiary has a perfected first priority security
interest in the Defeasance Deposit and the U.S. Obligations purchased by
Beneficiary on behalf of Trustor, (y) that the Security Agreement is enforceable
against Trustor in accordance with its terms and (z) that the defeasance will
not cause any trust to fail to qualify as a “real estate mortgage investment
conduit” (a “REMIC”), within the meaning of Section 860D of the Internal Revenue
Code of 1986, as amended from time to time or any successor statute;

 

(E)                                 evidence in writing from the applicable
Rating Agencies to the effect that such release will not result in a
re-qualification, reduction or withdrawal of any rating in effect immediately
prior to such defeasance for any securities issued in connection with a
Secondary Market Transaction; and

 

(F)                                 such other certificates, opinions, documents
or instruments as Beneficiary may reasonably request.

 

In connection with the conditions set forth in Subparagraph ll(a)(v) above,
Trustor hereby appoints Beneficiary as its agent and attorney-in-fact for the
purpose of using the Defeasance Deposit to purchase U.S. Obligations which
provide payments on or prior to, but as close as possible to, all successive
scheduled payment dates after the Release Date upon which interest and principal
payments are required under the Note and in amounts equal to the scheduled
payments due on such dates under the Note (the “Scheduled Defeasance Payments”).
Trustor, pursuant to the Security Agreement or other appropriate document, shall
authorize and direct that the payments received from the U.S. Obligations may be
made directly to Beneficiary and applied to satisfy the obligations of the
Trustor under the Note.

 

(b) Upon compliance with the requirements of this Paragraph 11, the Trust
Property shall be released from the lien of this Deed of Trust and the pledged
U.S. Obligations shall be the sole source of collateral securing the Note. Any
portion of the Defeasance Deposit in excess of the amount necessary to purchase
the U.S. Obligations required by Subparagraph (a) above and

 

38

--------------------------------------------------------------------------------


 

satisfy the Trustor’s obligations under this paragraph shall be remitted to the
Trustor with the release of the Trust Property from the lien of this Deed of
Trust. In connection with such release, Beneficiary may establish or designate a
successor entity (the “Successor Trustor”) and Trustor shall transfer and assign
all obligations, rights and duties under and to the Note together with the
pledged U.S. Obligations to such Successor Trustor. The right of Beneficiary to
establish or designate a Successor Trustor shall be retained by Beneficiary
notwithstanding the sale or transfer of this Deed of Trust unless such
obligation is specifically assumed by the transferee. Such Successor Trustor
shall assume the obligations under the Note and the Security Agreement and
Trustor shall be relieved of its obligations thereunder. The Trustor shall pay
$1,000.00 to any such Successor Trustor as consideration for assuming the
obligations under the Note and the Security Agreement. Notwithstanding anything
in this Deed of Trust to the contrary, no other assumption fee shall be payable
upon a transfer of the Note in accordance with this paragraph, but Trustor shall
pay all costs and expenses incurred by Beneficiary, including Beneficiary’s
attorneys’ fees and expenses, incurred in connection with this Paragraph 11.

 

(c)                                  For purposes of this paragraph, the
following terms shall have the following meanings:

 

(i)                                     The term “Defeasance Deposit” shall mean
an amount equal to the sum of one-hundred percent (100%) of the entire unpaid
principal balance of the Note, the Yield Maintenance Premium, any costs and
expenses incurred or to be incurred in the purchase of U.S. Obligations
necessary to meet the Scheduled Defeasance Payments and any revenue, documentary
stamp or intangible taxes or any other tax or charge due in connection with the
transfer of the Note or otherwise required to accomplish the agreements of this
paragraph;

 

(ii)                                  The term “Yield Maintenance Premium” shall
mean the amount (if any) which, when added to the remaining principal amount of
the Note, will be sufficient to purchase U.S. Obligations providing the required
Scheduled Defeasance Payments; and

 

(iii)                               The term “U.S. Obligations” shall mean
direct, non-callable obligations of the United States of America.

 

12.                               Estoppel Certificates and No Default
Affidavits.

 

(a)                                  After written request by Beneficiary,
Trustor, within ten (10) days, shall furnish Beneficiary or any proposed
assignee with a statement, duly acknowledged and certified, setting forth
(i) the original principal amount of the Note, (ii) the unpaid principal amount
of the Note, (iii) the rate of interest of the Note, (iv) the terms of payment
and maturity date of the Note, (v) the date installments of interest and/or
principal were last paid, (vi) that, except as provided in such statement, no
Events of Default or events which, with the passage of time or the giving of
notice or both, would constitute an Event of Default exist under any of the Loan
Documents that is then continuing, (vii) that, except as expressly set forth in
such statement, all representations and warranties of Trustor set forth herein
and in the other Loan Documents are true and correct in all material respects as
of the date of such statement, (viii) that the Loan Documents are valid,

 

39

--------------------------------------------------------------------------------


 

legal and binding obligations and have not been modified or if modified, giving
particulars of such modification, (ix) whether any offsets or defenses exist
against the Debt or Obligations and, if any are alleged to exist, a detailed
description thereof, (x) that all Leases are in full force and effect and
(provided the Improvements are not a residential multifamily property) have not
been modified (or if modified, setting forth all modifications), (xi) the date
to which the Rents thereunder have been paid pursuant to the Leases, (xii)
whether or not, to the best knowledge of Trustor, any of the lessees under the
Leases are in default under the Leases, and, if any of the lessees are in
material default, setting forth the specific nature of all such material
defaults, (xiii) the amount of security deposits held by Trustor under each
Lease and that such amounts are consistent with the amounts required under each
Lease, and (xiv) as to any other matters reasonably requested by Beneficiary and
reasonably related to the Leases, the Debt and Obligations, the Trust Property
or this Deed of Trust.

 

(b)                                 Upon Beneficiary’s written request, subject
to the provisions of the Leases, Trustor shall request from each tenant whose
Lease requires such tenant to execute and deliver an estoppel certificate (and
with respect to any tenant whose Lease does not require the same Trustor shall
use its best efforts to obtain such certificate), and shall thereafter promptly
deliver to Beneficiary duly executed estoppel certificates from any one or more
tenants under the Leases as received by Beneficiary from any one or more of such
tenants. Subject to the provisions of any such Leases that specify the contents
of such estoppel certificates, such estoppel certificates shall attest to such
facts regarding the Leases as Beneficiary may reasonably require, including, but
not limited to, to the extent accurate, attestations that each Lease covered
thereby is in full force and effect with no material defaults thereunder on the
part of any party, that none of the Rents have been paid more than one month in
advance, except as security, and that the lessee claims no defense or offset
against the full and timely performance of its obligations under the Lease.
Trustor shall not be required to deliver such certificates more frequently than
one (1) time in any calendar year, other than the calendar year during which a
Secondary Market Transaction occurs.

 

13.                               Changes in Laws Regarding Taxation. If any law
is enacted or adopted or amended after the date of this Deed of Trust which
deducts the Debt from the value of the Trust Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Beneficiary’s interest in the Trust Property, Trustor will pay such tax, with
interest and penalties thereon, if any. In the event Beneficiary is advised by
counsel chosen by it that the payment of such tax or interest and penalties by
Trustor would be unlawful or taxable to Beneficiary or unenforceable or provide
the basis for a defense of usury, then in any such event, Beneficiary shall have
the option, by written notice of not less than ninety (90) days, to declare the
Debt immediately due and payable, in which event the payment of the Debt shall
be without any prepayment or yield maintenance premium or penalty.

 

14.                               No Credits on Account of the Debt. Trustor
will not claim or demand or be entitled to any credit or credits on account of
the Debt for any part of the Taxes or Other Charges assessed against the Trust
Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Trust Property, or any part thereof, for
real estate tax purposes by reason of this Deed of Trust or the Debt. In the
event such claim, credit or deduction shall be required by law, Beneficiary
shall have the option, by written notice of not less than ninety (90) days, to
declare the Debt immediately due and payable, in which event the payment of the
Debt shall be without any prepayment or yield maintenance premium or penalty.

 

40

--------------------------------------------------------------------------------


 

15.                               Documentary Stamps. If at any time the United
States of America, any State thereof or any subdivision of any such State shall
require revenue or other stamps to be affixed to the Note or this Deed of Trust,
or impose any other tax or charge on the same, Trustor will pay for the same,
with interest and penalties thereon, if any.

 

16.                               Controlling Agreement. It is expressly
stipulated and agreed to be the intent of Trustor, and Beneficiary at all times
to comply with applicable state law or applicable United States federal law (to
the extent that it permits Beneficiary to contract for, charge, take, reserve,
or receive a greater amount of interest than under state law) and that this
Paragraph 16 shall control every other covenant and agreement in this Deed of
Trust and the other Loan Documents. If the applicable law (state or federal) is
ever judicially interpreted so as to render usurious any amount called for under
the Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved, or received with respect to the Debt, or if Beneficiary’s
exercise of the option to accelerate the maturity of the Note, or if any
prepayment by Trustor results in Trustor having paid any interest in excess of
that permitted by applicable law, then it is Trustor’s and Beneficiary’s express
intent that all excess amounts theretofore collected by Beneficiary shall be
credited on the principal balance of the Note and all other Debt, and the
provisions of the Note and the other Loan Documents immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Beneficiary for the use, forbearance, or detention of the Debt shall,
to the extent permitted by applicable law, be amortized, prorated, allocated,
and spread throughout the full stated term of the Debt until payment in full so
that the rate or amount of interest on account of the Debt does not exceed the
maximum lawful rate from time to time in effect and applicable to the Debt for
so long as the Debt is outstanding. Notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, it is not the intention
of Beneficiary to accelerate the maturity of any interest that has not accrued
at the time of such acceleration or to collect unearned interest at the time of
such acceleration.

 

17.                               Financial Statements.

 

(a)                                 Trustor represents and warrants to
Beneficiary that the financial statements heretofore furnished to Beneficiary
are, as of the dates specified therein, complete and correct in all material
respects and fairly present the financial condition of the Trustor and any other
persons or entities that are the subject of such financial statements, and are
prepared in accordance with sound accounting principles consistently applied.
Trustor does not have any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Trustor and reasonably likely to have
a materially adverse effect on the Trust Property or the operation of the
Improvements, except as referred to or reflected in said financial statements.
Since the date of such financial statements, there has been no materially
adverse change in the financial condition, operation or business of Trustor from
that set forth in said financial statements.

 

(b)                                 Trustor will maintain full and accurate
books and records of accounts in accordance with sound accounting principles
consistently applied in which full, true and correct entries shall be promptly
made with respect to Trustor, the Trust Property and the operation thereof, and
will permit all such books and records (including without limitation all
contracts,

 

41

--------------------------------------------------------------------------------


 

statements, invoices, bills and claims for labor, materials and services
supplied for the construction, repair or operation of the Improvements) to be
inspected or audited and copies made by Beneficiary and its representatives
during normal business hours and at any other reasonable times. Trustor will
furnish, or cause to be furnished, to Beneficiary on or before forty-five (45)
calendar days after the end of each calendar quarter the following items, each
certified by Trustor as being true and correct, in such format and in such
detail as Beneficiary may request: (i) a written statement (rent roll) dated as
of the last day of each such calendar quarter identifying each of the Leases by
the term, space occupied, rental required to be paid, security deposit paid, any
rental concessions, commencement date, expiration date, options to renew or
expand, expense recovery provisions, and identifying any defaults or payment
delinquencies thereunder; (ii) monthly and year-to-date operating statements
prepared for each calendar month during each such calendar quarter reporting
period detailing the total revenues received, total expenses incurred, total
cost of all capital improvements, total debt service and total cash flow. From
the date hereof through the earlier of the date twelve (12) months after the
date hereof or the date of disposition of the Loan by Beneficiary in a Secondary
Market Transaction (defined in Paragraph 19(b)), the Trustor shall furnish on a
monthly basis each of the items listed in the immediately preceding sentence
(collectively, the “Pre-Securitization Financials”) within twenty (20) days
after the end of each calendar month. Trustor’s annual financial statements
shall include, except with respect to tenants occupying and Leases covering
residential dwelling units, (i) a list of the tenants, if any, occupying more
than twenty (20%) percent of the total floor area of the Improvements, and
(ii) a breakdown showing the year in which each Lease then in effect expires and
the percentage of total floor area of the Improvements and the percentage of
base rent with respect to which Leases shall expire in each such year, each such
percentage to be expressed on both a per year and a cumulative basis. Within
ninety (90) days following the end of each calendar year, Trustor shall furnish
statements of its financial affairs and condition including a balance sheet and
a statement of profit and loss for the Trustor in such detail and format as
Beneficiary may request, and setting forth the financial condition and the
income and expenses for the Trust Property for the immediately preceding
calendar year. Trustor’s annual financial statements shall be accompanied by a
certificate executed by its chief financial officer, or by an authorized
representative of its Governing Entity, as applicable, stating that each such
annual financial statement presents fairly the financial condition of the Trust
Property being reported upon and has been prepared in accordance with sound
accounting principles consistently applied. At any time and from time to time
Trustor shall deliver to Beneficiary or its agents such other financial data as
Beneficiary or its agents shall reasonably request with respect to the
ownership, maintenance, use and operation of the Trust Property.

 

(c)                                  In the event that Trustor fails to provide
to Beneficiary or its designee any of the financial statements, certificates,
reports or information (the “Required Records”) required by this Paragraph 17
within thirty (30) days after the date upon which such Required Record is due,
Trustor shall pay to Beneficiary, at Beneficiary’s option and in its sole
discretion, an amount equal to $5,000; provided that, Beneficiary has given at
least fifteen (15) days prior written notice to Trustor of such failure by
Trustor to timely submit the applicable Required Record and the opportunity to
cure such default by delivering the applicable Required Record during such
fifteen (15) day period. Notwithstanding the foregoing, in the event that
Trustor fails to provide Beneficiary with Pre-Securitization Financials on or
before the date they are due, Trustor shall

 

42

--------------------------------------------------------------------------------


 

pay to Beneficiary at Beneficiary’s option and in its sole discretion, an amount
equal to $5,000 for each month that Trustor fails to deliver the required
Pre-Securitization Financials.

 

18.                               Performance of Other Agreements. Trustor shall
observe and perform each and every term to be observed or performed by Trustor
pursuant to the terms of any of the Intangibles or any other agreement or
recorded instrument affecting or pertaining to the Trust Property. Trustor
further covenants and agrees to (a) give prompt notice to the Beneficiary of any
notice received by the Trustor concerning any of the Intangibles or any such
other agreement or recorded instruments, together with a complete copy of any
such notice, (b) enforce, short of termination thereof, the performance and
observance of each and every term, covenant and provision of the Intangibles and
any such other agreement and recorded instrument to be performed or observed, if
any, and (c) not terminate any of the Intangibles or any such other agreement or
recorded statement without the prior written consent of the Beneficiary.

 

19.                               Further Acts, Etc.

 

(a)                                 Trustor will, at the cost of Trustor, and
without expense to Beneficiary, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, mortgages, assignments, notices of
assignment, Uniform Commercial Code financing statements, financing statement
amendments or continuation statements, transfers and assurances as Beneficiary
shall, from time to time, require, for the better assuring, conveying,
assigning, transferring, and confirming unto Beneficiary the property and rights
hereby deeded, mortgaged, given, granted, bargained, sold, alienated, enfeoffed,
conveyed, confirmed, pledged, assigned and hypothecated or intended now or
hereafter so to be, or which Trustor may be or may hereafter become bound to
convey or assign to Beneficiary, or for carrying out the intention or
facilitating the performance of the terms of this Deed of Trust or for filing,
registering or recording this Deed of Trust or for facilitating the sale of the
Loan and the Loan Documents as described in Paragraph 19(b) below. Trustor, on
demand, will execute and deliver and hereby authorizes Beneficiary to execute in
the name of Trustor or without the signature of Trustor to the extent
Beneficiary may lawfully do so, one or more financing statements, financing
statement amendments, chattel mortgages or other instruments, to evidence more
effectively the security interest of Beneficiary in the Trust Property. Upon
foreclosure, the appointment of a receiver or any other relevant action, Trustor
will, at the cost of Trustor and without expense to Beneficiary, cooperate fully
and completely to effect the assignment or transfer of any license, permit,
agreement or any other right necessary or useful to the operation of the Trust
Property. Trustor grants to Beneficiary and Trustee an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Beneficiary and Trustee at law and
in equity, including, without limitation, such rights and remedies available to
Beneficiary and Trustee pursuant to this paragraph.

 

(b)                                 Trustor acknowledges that Beneficiary and
its successors and assigns may (i) sell, assign or transfer this Deed of Trust,
the Note and other Loan Documents to one or more investors as a whole loan,
(ii) grant participation interests in the Loan to investors or issue to
investors mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
to one or more investors, (iii) deposit this Deed of Trust, the Note and other
Loan Documents with a trust, which trust may sell certificates to investors
evidencing an ownership interest in the trust assets, (vi) transfer any and all
of the

 

43

--------------------------------------------------------------------------------


 

servicing rights with respect to the Loan, or delegate any or all of its
responsibilities as Beneficiary under the Loan Documents, or (v) otherwise sell
the Loan or interest therein to investors (the transactions referred to in
clauses (i) through (v) are hereinafter each referred to as “Secondary Market
Transaction”); provided, however, notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, Trustor shall not be
obligated to take any action nor shall any such requirements be imposed in
connection with a Secondary Market Transaction that would: (i) change the
outstanding principal balance of the Loan; (ii) increase the interest rate or
payments on the Loan; (iii) increase the rate of amortization of the Loan;
(iv) shorten the maturity date of the Loan; (v) alter in any material way the
transfer restrictions relating to direct or indirect interests in the Trust
Property (including any equity interests in the direct or indirect owners of
Trustor); (vi) affect the limitations on recourse against Trustor;
(vii) increase the amounts of reserves or escrows; (viii) violate any existing
agreement to which Trustor, Guarantor or any of their affiliates is a party or
any applicable law; or (ix) materially change any obligation of Trustor under
the other Loan Documents. Trustor shall cooperate with Beneficiary in effecting
any such Secondary Market Transaction and shall cooperate to implement all
requirements imposed by any Rating Agency involved in any Secondary Market
Transaction, provided, however, that Trustor shall not be required to (A) incur
any additional liability under the Loan Documents, (B) suffer any increased
obligation under the Loan Documents or (C) suffer any diminishment of its rights
under the Loan Documents. Trustor shall provide such information, legal opinions
and documents relating to Trustor, Guarantor, if any, the Trust Property and any
tenants of the Improvements (to the extent in Trustor’s possession or control)
as Beneficiary may reasonably request in connection with such Secondary Market
Transaction. Beneficiary shall bear the reasonable out of pocket expense
incurred by Trustor to third parties (but not Trustor’s general and
administrative overhead) in providing any such information, opinions and
documents so long as Trustor notifies Beneficiary in writing promptly after
receipt of Beneficiary’s request for the aforesaid information, opinions and
documents of the nature and specific amount of the third party expenditure that
will be incurred in complying with Beneficiary’s request. In addition, Trustor
shall make available to Beneficiary all information concerning its business and
operations that Beneficiary may reasonably request. Beneficiary shall be
permitted to share all such information with the investment banking firms,
Rating Agencies, accounting firms, law firms and other third-party advisory
firms involved with the Loan and the Loan Documents or the applicable Secondary
Market Transaction. It is understood that the information provided by Trustor to
Beneficiary may ultimately be incorporated into the offering documents for the
Secondary Market Transaction and thus various investors may also see some or all
of the information. Beneficiary and all of the aforesaid third-party advisors
and professional firms shall be entitled to rely on the information supplied by,
or on behalf of, Trustor and Trustor indemnifies Beneficiary as to any losses,
claims, damages or liabilities that arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
Sanctioned Information or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in such
information or necessary in order to make the statements in such information, or
in light of the circumstances under which they were made, not misleading.
Beneficiary may publicize the existence of the Loan in connection with its
marketing for a Secondary Market Transaction or otherwise as part of its
business development. For purposes hereof, the term “Sanctioned Information
means written disclosure materials prepared by Beneficiary for use in connection
with a Secondary Market Transaction, but only that portion of such disclosure
materials that contain information about

 

44

--------------------------------------------------------------------------------


 

Trustor’s financial condition, business or operations or about the Trust
Property, and which disclosure materials Trustor has expressly approved in
writing for such use after having had not less than five (5) business days, to
review the final forms of such disclosure materials.

 

20.                               Recording of Deed of Trust, Etc. Trustor
forthwith upon the execution and delivery of this Deed of Trust and thereafter,
from time to time, will cause this Deed of Trust, and any security instrument
creating a lien or security interest or evidencing the lien hereof upon the
Trust Property and each instrument of further assurance to be filed, registered
or recorded in such manner and in such places as may be required by any present
or future law in order to publish notice of and fully to protect the lien or
security interest hereof upon, and the interest of Beneficiary in, the Trust
Property. Trustor will pay all filing, registration or recording fees, and all
expenses incident to the preparation, execution and acknowledgment of this Deed
of Trust, any deed of trust supplemental hereto, any security instrument with
respect to the Trust Property and any instrument of further assurance, and all
federal, state, county and municipal, taxes, duties, imposts, assessments and
charges arising out of or in connection with the execution and delivery of this
Deed of Trust, any deed of trust supplemental hereto, any security instrument
with respect to the Trust Property or any instrument of further assurance,
except where prohibited by law so to do. TRUSTOR HEREBY AGREES, AT ITS SOLE COST
AND EXPENSE, TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES (AS DEFINED BELOW) FROM AND AGAINST ANY AND ALL LOSSES (AS
DEFINED BELOW) IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED
PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY
TAX ON THE MAKING AND/OR RECORDING OF ANY OF THE LOAN DOCUMENTS.

 

21.                               Notice of Certain Events.  Trustor agrees to
give prompt notice to Beneficiary of the insolvency or bankruptcy filing of
Trustor or the death, insolvency or bankruptcy filing of any Guarantor.

 

22.                               Events of Default. The Debt shall become
immediately due and payable at the option of Beneficiary upon the happening of
any one or more of the following events of default (each an “Event of Default”):

 

(a)                                 failure to make payment of (1) interest or
principal within five (5) days after the same is due, or (2) the entire Debt on
or before the Maturity Date;

 

(b)                                 subject to Trustor’s right to contest as
provided herein, if any of the Taxes or Other Charges are not paid when the same
are due and payable (unless and to the extent such failure is due to
Beneficiary’s failure to pay Taxes when sums sufficient for such purpose are on
deposit in the Tax and Insurance Impound and no other Event of Default exits
that is then continuing);

 

(c)                                  if the Policies are not kept in full force
and effect (unless the same results from Beneficiary’s failure to pay the
applicable premiums therefor when sums sufficient for such purpose are on
deposit in the Tax and Insurance Impound and no other Event of Default exits
that is then continuing), or if the evidence of the Policies are not delivered
to Beneficiary when required under Paragraph 2 and such failure continues for
fifteen (15) days after written notice thereof from Beneficiary to Grantor;

 

45

--------------------------------------------------------------------------------


 

(d)                                 if Trustor, Guarantor or either of their
respective Governing Entities consummates a Transfer that is not expressly
permitted under the terms of this Deed of Trust without Beneficiary’s prior
written consent;

 

(e)                                  if any representation or warranty of
Trustor, or of any Guarantor, made herein or in any other Loan Document or in
any certificate, report, financial statement or other instrument or document
furnished to Beneficiary shall have been false or misleading in any material
respect when made, and such representation or warranty shall, if the condition
that gave rise to the breach of representation or warranty is susceptible of
being cured, remain untrue or incorrect in a material respect for a period
ending thirty (30) days after Trustor shall receive written notice of the
falsity or inaccuracy of such representation or warranty from Beneficiary;
provided, however, that if the breach of the representation or warranty is
susceptible of cure but cannot reasonably be cured within such thirty (30)-day
period and Trustor shall have commenced to cure such breach within such thirty
(30)-day period and thereafter diligently and expeditiously proceeds to cure the
same, Trustor shall have such additional time as is reasonably necessary to
effect such cure, but in no event in excess of one hundred twenty (120) days
from the original notice;

 

(f)                                   if Trustor or any Guarantor shall make an
assignment for the benefit of creditors or if Trustor or any Guarantor shall
generally not be paying its debts as they become due;

 

(g)                                  if a receiver, liquidator or trustee of
Trustor or of any Guarantor shall be appointed or if Trustor or any Guarantor
shall be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Trustor or any Guarantor or if any proceeding for the dissolution or
liquidation of Trustor or of any Guarantor shall be instituted; however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Trustor or such Guarantor, upon the same not being discharged,
stayed or dismissed within sixty (60) days;

 

(h)                                 if Trustor shall be in default under any
other deed of trust or security agreement covering any part of the Trust
Property whether it be superior or junior in lien to this Deed of Trust;

 

(i)                                     subject to Trustor’s right to contest
certain liens as provided for in this Deed of Trust, if the Trust Property
becomes subject to any lien, except a lien for local real estate taxes and
assessments not then due and payable, and such lien is not discharged of record
(by payment, bonding or otherwise) within thirty (30) calendar days after the
date Trustor receives written notice that the same is filed of record;

 

(j)                                    if any federal tax lien is filed against
Trustor, Guarantor or either of their respective Governing Entities, or any of
the Trust Property, and the same is not discharged of record within thirty (30)
calendar days after the date the same is filed of record;

 

(k)                                 if Trustor fails to cure properly any
violations of laws or ordinances affecting or which may be interpreted to affect
the Trust Properly within thirty (30) days after Trustor first receives notice
of any such violations; provided, however, if such default is reasonably

 

46

--------------------------------------------------------------------------------


 

susceptible of cure, but not within such thirty (30) day period, then Trustor
may be permitted up to an additional one hundred twenty (120) days to cure such
default provided that Trustor commences a cure within such initial thirty (30)
day period and thereafter diligently and continuously pursues such cure;

 

(l)                                     except as permitted in this Deed of
Trust or required pursuant to the terms of any Lease, the alteration,
improvement, demolition or removal of any of the Improvements, or any
construction on the Premises, without the prior consent of Beneficiary;

 

(m)                             if Trustor fails to cure a default under any
other term, covenant or provision of this Deed of Trust or in the Note or any of
the other Loan Documents, other than those referred to in subsections (a), (b),
(c), (d), (e), (f), (g), (h), (i), (j), (k), (1), (n) or (o) of this Paragraph
22, and such default is susceptible of being cured, such default shall remain
uncured for a period ending thirty (30) days after Trustor first receives notice
of any such default; provided, however, that if the default is reasonably
susceptible of cure but cannot reasonably be cured within such thirty (30)-day
period and Trustor shall have commenced to cure such default within such thirty
(30)-day period and thereafter diligently and expeditiously proceeds to cure the
same, Trustor shall have such additional time as is reasonably necessary to
effect such cure, but in no event in excess of one hundred twenty (120) days
from the original notice;

 

(n)                                 if, without Beneficiary’s prior written
consent or in connection with the engagement of a replacement Manager reasonably
satisfactory to Beneficiary, (i) the Management Agreement is terminated by
Trustor, (ii) Trustor permits or consents to a transfer of the ownership,
management or control of Manager other than to Trustor’s Governing Entity or any
affiliate thereof or any affiliate of Republic Properties Corporation, or
(iii) there is a material change in the Management Agreement; or

 

(o)                                 if Trustor ceases to continuously operate
the Improvements or any material portion thereof for any reason whatsoever
(other than temporary cessation in connection with any repair or renovation
thereof undertaken pursuant to the terms of this Deed of Trust or with the prior
written consent of Beneficiary).

 

23.                               Late Payment Charge. If any portion of the
Debt is not paid within five (5) days of (and including) the date on which it is
due, Trustor shall pay to Beneficiary upon demand an amount equal to the lesser
of five percent (5%) of such unpaid portion of the Debt or the maximum amount
permitted by applicable law in order to defray a portion of the expenses
incurred by Beneficiary in handling and processing such delinquent payment and
to compensate Beneficiary for the loss of the use of such delinquent payment,
and such amount shall be secured by this Deed of Trust.

 

24.                               Beneficiary’s Right To Cure Defaults. Upon the
occurrence of any Event of Default or if Trustor fails to make any payment or to
do any act as herein provided, Beneficiary may, so long as such Event of Default
or failure is then continuing, but without any obligation to do so and without
notice to or demand on Trustor and without releasing Trustor from any obligation
hereunder, make or do the same in such manner and to such extent as Beneficiary
may deem necessary to protect the security hereof. Beneficiary is authorized to
enter upon the Trust Property for such purposes or appear in, defend, or bring
any action or proceeding to protect its interest in the Trust Property or to
foreclose this Deed of Trust or

 

47

--------------------------------------------------------------------------------


 

collect the Debt, and the cost and expense thereof (including reasonable
attorneys’ fees and disbursements to the extent permitted by law), with interest
at the Default Rate (as defined in the Note) for the period after notice from
Beneficiary that such cost or expense was incurred to the date of payment to
Beneficiary, shall constitute a portion of the Debt, shall be secured by this
Deed of Trust and the other Loan Documents and shall be due and payable to
Beneficiary upon demand.

 

25.                               Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of any Event of Default, Beneficiary or Trustee may take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Trustor and in and to the Trust Property by Beneficiary
itself or through Trustee or otherwise, including, without limitation, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Beneficiary may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Beneficiary:

 

(i)                                     Declare the entire Debt to be
immediately due and payable.

 

(ii)                                  Institute a proceeding or proceedings,
judicial or nonjudicial, by advertisement or otherwise, for the complete
foreclosure of this Deed of Trust in which case the Trust Property or any
interest therein may be sold for cash or upon credit in one or more parcels or
in several interests or portions and in any order or manner.

 

(iii)                               With or without entry, to the extent
permitted and pursuant to the procedures provided by applicable law, institute
proceedings for the partial foreclosure of this Deed of Trust for the portion of
the Debt then due and payable, subject to the continuing lien of this Deed of
Trust for the balance of the Debt not then due.

 

(iv)                              Sell for cash or upon credit the Trust
Property or any part thereof and all estate, claim, demand, right, title and
interest of Trustor therein and rights of redemption thereof, pursuant to the
power of sale contained herein or otherwise, at one or more sales, as an
entirety or in parcels, at such time and place, upon such terms and after such
notice thereof as may be required or permitted by law.

 

(v)                                 Institute an action, suit or proceeding in
equity for the specific performance of any covenant, condition or agreement
contained herein, or in any of the other Loan Documents.

 

(vi)                              Recover judgment on the Note either before,
during or after any proceedings for the enforcement of this Deed of Trust.

 

(vii)                           Apply for the appointment of a trustee,
receiver, liquidator or conservator of the Trust Property, without notice and
without regard for the adequacy of the security for the Debt and without regard
for the solvency of the Trustor, any Guarantor or of any person, firm or other
entity liable for the payment of the Debt.

 

48

--------------------------------------------------------------------------------


 

(viii)                        At any time, and without notice, either in person,
by agent, or by receiver to be appointed by a court, enter and take possession
of the Trust Property or any part thereof, and in its own name, sue for or
otherwise collect the Rents. Trustor hereby agrees that Beneficiary shall have
the right (in its sole discretion), whenever an Event of Default has occurred
and is then continuing, to terminate the License granted to Trustor in Paragraph
7 hereof, and thereafter direct by written notice to the lessees under the
Leases (“Lease Rent Notice”) to pay directly to Beneficiary the Rents due and to
become due under the Leases and attorn in respect of all other obligations
thereunder directly to Beneficiary, or Trustee on Beneficiary’s behalf, without
any obligation on the part of lessees to determine whether an Event of Default
does in fact exist or has in fact occurred. All Rents collected by Beneficiary,
or Trustee acting on Beneficiary’s behalf, shall be applied as provided for in
Paragraph 7 of this Deed of Trust; provided, however, that if the costs,
expenses, and attorneys’ fees shall exceed the amount of Rents collected, the
excess shall be added to the Debt, shall bear interest at the Default Rate, and
shall be immediately due and payable. The entering upon and taking possession of
the Trust Property, the collection of Rents, and the application thereof as
aforesaid shall not cure or waive any Event of Default or notice of default, if
any, hereunder nor invalidate any act done pursuant to such notice, except to
the extent any such default is fully cured. Failure or discontinuance by
Beneficiary, or Trustee on Beneficiary’s behalf, at any time or from time to
time, to collect said Rents shall not in any manner impair the subsequent
enforcement by Beneficiary, or Trustee on Beneficiary’s behalf, of the right,
power and authority herein conferred upon it. Nothing contained herein, nor the
exercise of any right, power, or authority herein granted to Beneficiary, or
Trustee on Beneficiary’s behalf, shall be, or shall be construed to be, an
affirmation by it of any tenancy, lease, or option, nor an assumption of
liability under, nor the subordination of, the lien or charge of this Deed of
Trust, to any such tenancy, lease, or option, nor an election of judicial
relief, if any such relief is requested or obtained as to Leases or Rents, with
respect to the Trust Property or any collateral given by Trustor to Beneficiary.
In addition, from time to time Beneficiary may elect, and notice hereby is given
to each lessee under any Lease, to subordinate the lien of this Deed of Trust to
any Lease by unilaterally executing and recording an instrument of
subordination, and upon such election the lien of this Deed of Trust shall be
subordinate to the Lease identified in such instrument of subordination;
provided, however, in each instance such subordination will not affect or be
applicable to, and expressly excludes any lien, charge, encumbrance, security
interest, claim, easement, restriction, option, covenant and other rights,
titles, interests or estates of any nature whatsoever with respect to all or any
portion of the Trust Property to the extent that the same may have arisen or
intervened during the period between the recordation of this Deed of Trust and
the execution of the Lease identified in such instrument of subordination.

 

(ix)                              Enter into or upon the Trust Property, either
personally or by its agents, nominees or attorneys and dispossess Trustor and
its agents and servants therefrom, and thereupon Beneficiary may (A) use,
operate, manage, control, insure, maintain, repair, restore and otherwise deal
with all and every part of the Trust Property and conduct the business thereat;
(B) complete any construction on the Trust Property in such manner and form as
Beneficiary deems advisable; (C) make alterations, additions, renewals,

 

49

--------------------------------------------------------------------------------


 

replacements and improvements to or on the Trust Property; (D) exercise all
rights and powers of Trustor with respect to the Trust Property, whether in the
name of Trustor or otherwise.

 

(x)                                 Pursue such other rights and remedies as may
be available at law or in equity or under the Uniform Commercial Code.

 

In the event of a sale, by foreclosure or otherwise, of less than all of the
Trust Property, this Deed of Trust shall continue as a lien on the remaining
portion of the Trust Property.

 

(b)                                 The proceeds of any sale made under or by
virtue of this paragraph, together with any other sums which then may be held by
Beneficiary under this Deed of Trust, whether under the provisions of this
paragraph or otherwise, shall be applied by Beneficiary to the payment of the
Debt in such priority and proportion as Beneficiary in its sole discretion shall
deem proper.

 

(c)                                  Beneficiary or Trustee may adjourn from
time to time any sale by it to be made under or by virtue of this Deed of Trust
by announcement at the time and place appointed for such sale or for such
adjourned sale or sales; and, except as otherwise provided by any applicable
provision of law, Beneficiary or Trustee, without further notice or publication,
may make such sale at the time and place to which the same shall be so
adjourned.

 

(d)                                 Upon the completion of any sale or sales
pursuant hereto, Beneficiary, or an officer of any court empowered to do so,
shall execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument, or good and sufficient instruments, conveying, assigning
and transferring all estate, right, title and interest in and to the property
and rights sold. Any sale or sales made under or by virtue of this paragraph,
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale, shall
operate to divest all the estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of Trustor in and to the properties and
rights so sold, and shall be a perpetual bar both at law and in equity against
Trustor and against any and all persons claiming or who may claim the same, or
any part thereof from, through or under Trustor.

 

(e)                                  Upon any sale made under or by virtue of
this paragraph, whether made under the power of sale herein granted or under or
by virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, Beneficiary may bid for and acquire the Trust Property or any part thereof
and in lieu of paying cash therefor may make settlement for the purchase price
by crediting upon the Debt the net sales price after deducting therefrom the
expenses of the sale and costs of the action and any other sums which
Beneficiary is authorized to deduct under this Deed of Trust.

 

(f)                                   No recovery of any judgment by Beneficiary
and no levy of an execution under any judgment upon the Trust Property or upon
any other property of Trustor shall affect in any manner or to any extent the
lien of this Deed of Trust upon the Trust Property or any part thereof, or any
liens, rights, powers or remedies of Beneficiary hereunder, but such liens,
rights, powers and remedies of Beneficiary shall continue unimpaired as before.

 

50

--------------------------------------------------------------------------------


 

(g)                                  Beneficiary may terminate or rescind any
proceeding or other action brought in connection with its exercise of the
remedies provided in this paragraph at any time before the conclusion thereof,
as determined in Beneficiary’s sole discretion and without prejudice to
Beneficiary.

 

(h)                                 Beneficiary or Trustee may resort to any
remedies and the security given by the Note, this Deed of Trust or in any of the
other Loan Documents in whole or in part, and in such portions and in such order
as determined by Beneficiary’s sole discretion. No such action shall in any way
be considered a waiver of any rights, benefits or remedies evidenced or provided
by the Note, this Deed of Trust or in any of the other Loan Documents. The
failure of Beneficiary or Trustee to exercise any right, remedy or option
provided in the Note, this Deed of Trust or in any of the other Loan Documents
shall not be deemed a waiver of such right, remedy or option or of any covenant
or obligation secured by the Note, this Deed of Trust or the other Loan
Documents. No acceptance by Beneficiary of any payment after the occurrence of
any Event of Default and no payment by Beneficiary of any obligation for which
Trustor is liable hereunder shall be deemed to waive or cure any Event of
Default with respect to Trustor, or Trustor’s liability to pay such obligation.
No sale of all or any portion of the Trust Property, no forbearance on the part
of Beneficiary or Trustee, and no extension of time for the payment of the whole
or any portion of the Debt or any other indulgence given by Beneficiary or
Trustee to Trustor, shall operate to release or in any manner affect the
interest of Beneficiary in the remaining Trust Property or the liability of
Trustor to pay the Debt. No waiver by Beneficiary or Trustee shall be effective
unless it is in writing and then only to the extent specifically stated. All
costs and expenses of Beneficiary in exercising its rights and remedies under
this Paragraph 25 (including reasonable attorneys’ fees and disbursements to the
extent permitted by law), shall be paid by Trustor immediately upon notice from
Beneficiary or Trustee, with interest at the Default Rate for the period after
notice from Beneficiary or Trustee and such costs and expenses shall constitute
a portion of the Debt and shall be secured by this Deed of Trust.

 

(i)                                     The interests and rights of Beneficiary
under the Note, this Deed of Trust or in any of the other Loan Documents shall
not be impaired by any indulgence, including (i) any renewal, extension or
modification which Beneficiary may grant with respect to any of the Debt,
(ii) any surrender, compromise, release, renewal, extension, exchange or
substitution which Beneficiary may grant with respect to the Trust Property or
any portion thereof; or (iii) any release or indulgence granted to any maker,
endorser, Guarantor or surety of any of the Debt.

 

26.                               Right of Entry and Inspection.  In addition to
any other rights or remedies granted under this Deed of Trust, Beneficiary,
Trustee and their agents shall have the right to enter and inspect the Premises,
Improvements and Equipment at any reasonable time during the Term, and inspect,
examine, audit and copy Trustor’s books and records, including all recorded data
of any kind or nature, regardless of the medium of recording. The cost of such
inspections, examinations, copying or audits shall be borne by Trustor should
Beneficiary determine that an Event of Default exists that is then continuing,
including the cost of all follow up or additional investigations, audits or
inquiries deemed reasonably necessary by Beneficiary. The cost of such
inspections, examinations, audits and copying, if not paid for by Trustor
following demand, may be added to the Debt and shall bear interest thereafter
until paid at the Default Rate. If Trustor prohibits, bars or fails to permit
Beneficiary, Trustee or their agents from entering and inspecting the Premises,
Improvements and Equipment at any reasonable time during the Term, or from

 

51

--------------------------------------------------------------------------------


 

inspecting, examining, auditing and copying Trustor’s books and records,
including all recorded data of any kind or nature, regardless of the medium of
recording, for more than five (5) days after a request is made by Beneficiary to
do so, Trustor agrees to pay Beneficiary on demand the sum of $1,000.00 for each
day after such five (5) day period that Trustor so prohibits, bars or fails, and
such sum or sums shall be part of the Debt.

 

27.                               Security Agreement.  This Deed of Trust is
both a real property deed of trust and a “security agreement” within the meaning
of the Uniform Commercial Code. The Trust Property includes both real and
personal property and all other assets, rights and interests, whether tangible
or intangible in nature, including all proceeds and products thereof, and all
supporting obligations ancillary to or arising in any way in connection
therewith, of Trustor in the Trust Property. It is the intent of Trustor,
Beneficiary, and Trustee that the lien and security interest granted in this
Deed of Trust encumber all Leases and that all items contained in the definition
of “Leases” which are included within the Uniform Commercial Code be covered by
the security interest granted in this Paragraph 27; and all items contained in
the definition of “Leases” which are excluded from the Uniform Commercial Code
be covered by the grant of a deed of trust lien against the Trust Property
contained in this Deed of Trust. Trustor by executing and delivering this Deed
of Trust has granted and hereby grants to Beneficiary and Trustee, as security
for the Debt, a security interest in the Trust Property to the full extent that
the Trust Property may be subject to the Uniform Commercial Code (said portion
of the Trust Property so subject to the Uniform Commercial Code being called in
this paragraph the “Collateral”). Trustor hereby agrees with Beneficiary to
execute and deliver to Beneficiary, in form and substance satisfactory to
Beneficiary, such financing statements, financing statement amendments and such
further assurances as Beneficiary may from time to time, reasonably consider
necessary to create, perfect, and preserve Beneficiary’s security interest
herein granted. This Deed of Trust shall also constitute a “fixture filing” for
the purposes of the Uniform Commercial Code. As such, this Deed of Trust covers
all items of the Collateral that are or are to become fixtures. Information
concerning the security interest herein granted may be obtained from the parties
at the addresses of the parties set forth in the first paragraph of this Deed of
Trust. If an Event of Default shall occur that is then continuing, Beneficiary
and Trustee, in addition to any other rights and remedies which it may have,
shall have and may exercise immediately and without demand, any and all rights
and remedies granted to a secured party upon default under the Uniform
Commercial Code, including, without limiting the generality of the foregoing,
the right to take possession of the Collateral or any part thereof, and to take
such other measures as Beneficiary or Trustee may deem necessary for the care,
protection and preservation of the Collateral. Upon request or demand of
Beneficiary or Trustee, Trustor shall at its expense assemble the Collateral and
make it available to Beneficiary and Trustee at a convenient place acceptable to
Beneficiary. Trustor shall pay to Beneficiary and Trustee on demand any and all
expenses, including fees and disbursements, incurred or paid by Beneficiary and
Trustee in protecting the interest in the Collateral and in enforcing the rights
hereunder with respect to the Collateral. Any notice of sale, disposition or
other intended action by Beneficiary and Trustee with respect to the Collateral
sent to Trustor in accordance with the provisions hereof at least five (5) days
prior to such action, shall constitute commercially reasonable notice to
Trustor; provided that if Beneficiary fails to comply with this sentence in any
respect, its liability for such failure shall be limited to the liability (if
any) imposed on it as a matter of law under the Uniform Commercial Code. The
proceeds of any disposition of the Collateral, or any part thereof, may be
applied by Beneficiary to the payment of the Debt in such priority and
proportions as Beneficiary in its sole discretion shall deem proper. Beneficiary
may comply with any applicable state or federal law or regulatory requirements
in connection with a disposition of the Collateral, and such compliance will not
be considered or deemed to affect adversely the commercial reasonableness of any

 

52

--------------------------------------------------------------------------------


 

sale of the Collateral. Beneficiary may sell the Collateral without giving any
warranties as to the Collateral, and specifically disclaim any warranties of
title, merchantability, fitness for a specific purpose or the like, and this
procedure will not be considered or deemed to affect adversely the commercial
reasonableness of any sale of the Collateral. Trustor acknowledges that a
private sale of the Collateral may result in less proceeds than a public sale,
and Trustor acknowledges that the Collateral may be sold at a loss to Trustor,
and that, in such event, Beneficiary shall have no liability or responsibility
to Trustor or any other party for such loss. If Beneficiary shall require the
filing or recording of additional Uniform Commercial Code financing statements,
amendments thereto or continuation statements, Trustor shall, promptly after
request, execute, file and record such Uniform Commercial Code financing
statements, amendments thereto or continuation statements as Beneficiary shall
deem necessary, and shall pay all expenses and fees in connection with the
filing and recording thereof, it being understood and agreed, however, that no
such additional documents shall increase Trustor’s obligations under the Note,
this Deed of Trust or any of the other Loan Documents. Trustor hereby authorizes
Beneficiary at any time and from time to time to file any initial financing
statements, amendments thereto and continuation statements with or without the
signature of Trustor as authorized by applicable law, including any statements
describing the collateral as being all assets of Trustor, it being acknowledged
that all such assets subject to the Uniform Commercial Code are intended to be
included in the Collateral. For purposes of such filings, Trustor agrees to
furnish promptly any information reasonably requested by Beneficiary. Trustor
also hereby ratifies its authorization for Beneficiary to have filed any like
initial financing statements, amendments thereto or continuation statements if
filed prior to the date of this Deed of Trust. Trustor hereby irrevocably
appoints Beneficiary and any officer or agent of Beneficiary, with full power of
substitution, as its true and lawful attorney-in-fact, coupled with an interest,
with full irrevocable power and authority in the place and stead of Trustor or
in Trustor’s name to execute in Trustor’s name any such documents and to
otherwise carry out the purposes of this Paragraph, to the extent that Trustor’s
authorization above is deemed not to be sufficient as a matter of law. To the
extent permitted by law, Trustor hereby ratifies all acts said attorneys-in-fact
shall lawfully do, have done in the past or cause to be done in the future by
virtue hereof.

 

28.                               Actions and Proceedings.  Beneficiary or
Trustee has the right to appear in and defend any action or proceeding brought
with respect to the Trust Property and to bring any action or proceeding, in the
name and on behalf of Trustor, which Beneficiary, in its sole discretion,
decides should be brought to protect their interest in the Trust Property.
Beneficiary shall, at its option, be subrogated to the lien of any deed of trust
or other security instrument discharged in whole or in part by the Debt, and any
such subrogation rights shall constitute additional security for the payment of
the Debt.

 

29.                               Contest of Certain Claims.  At its own
expense, Trustor may contest by appropriate legal proceeding, promptly initiated
and conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes, Other Charges or mechanic’s or
materialman’s lien asserted against the Trust Property if, and so long as,
(a) such Lien is not being foreclosed or such legal proceedings shall operate to
prevent the enforcement or collection of the same and the sale of the Trust
Property or any part thereof, to satisfy the same and either (i) within sixty
(60) days of the inception of such Lien such Lien is released or discharged of
record or is fully insured over by the title issuer that issued the title
insurance policy that insures the lien of this Deed of Trust such that the Lien
is not an exception to Beneficiary’s title to the Trust Property pursuant to
this Deed of Trust, or (ii) Trustor deposits with Beneficiary, by the expiration
of such sixty (60)-day period, a cash deposit, or an indemnity bond satisfactory
to Beneficiary with a surety satisfactory to Beneficiary, in the amount of the
Taxes,

 

53

--------------------------------------------------------------------------------


 

Other Charges or mechanic’s or materialman’s lien claim, plus a reasonable
additional sum to pay all costs, interest and penalties that may be imposed or
incurred in connection therewith, to assure payment of the matters under contest
and to prevent any sale or forfeiture of the Trust Property or any part thereof;
(d) Trustor shall promptly upon final determination thereof pay the amount of
any such Taxes, Other Charges or claim so determined, together with all costs,
interest and penalties which may be payable in connection therewith.
Notwithstanding the foregoing, Trustor shall immediately upon request of
Beneficiary pay (and if Trustor shall fail so to do, Beneficiary may, but shall
not be required to, pay or cause to be discharged or bonded against) any such
Taxes, Other Charges or claim notwithstanding such contest, if in the reasonable
opinion of Beneficiary, the Trust Property or any part thereof or interest
therein may be in danger of being sold, forfeited, foreclosed, terminated,
canceled or lost. Beneficiary may pay over any such cash deposit or part thereof
to the claimant entitled thereto at any time when, in the reasonable judgment of
Beneficiary, the entitlement of such claimant is established.

 

30.                               Recovery of Sums Required to be Paid.
 Beneficiary shall have the right from time to time to take action to recover
any sum or sums which constitute a part of the Debt as the same become due,
without regard to whether or not the balance of the Debt shall be due, and
without prejudice to the right of Beneficiary or Trustee thereafter to bring an
action of foreclosure, or any other action, for a default or defaults by Trustor
existing at the time such earlier action was commenced.

 

31.                               Marshalling and Other Matters.  Trustor hereby
waives, to the extent permitted by law, the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Trust Property or any part thereof or any interest therein. Further, Trustor
hereby expressly waives any and all rights of redemption from sale under any
order or decree of foreclosure of this Deed of Trust on behalf of Trustor, and
on behalf of each and every person acquiring any interest in or title to the
Trust Property subsequent to the date of this Deed of Trust and on behalf of all
persons to the extent permitted by applicable law.

 

32.                               Hazardous Substances.  All of the terms and
provisions of Article II of the Environmental Indemnity are hereby incorporated
into this Deed of Trust for all purposes as if set verbatim herein.

 

33.                               Environmental Operations.  All of the terms
and provisions of Section 3.1 of the Environmental Indemnity are hereby
incorporated into this Deed of Trust for all purposes as if set verbatim herein.

 

34.                               Environmental Monitoring.  All of the terms
and provisions of Section 3.2 of the Environmental Indemnity are hereby
incorporated into this Deed of Trust for all purposes as if set verbatim herein.

 

35.                               Compliance with Law; Alterations.

 

(a)                                 Trustor agrees that the Trust Property shall
at all times comply in all material respects with applicable with all Access
Laws.

 

(b)                                 Notwithstanding any provisions set forth
herein or in any other document regarding Beneficiary’s approval of alterations
of the Premises or Improvements, Trustor shall not alter the Premises or
Improvements in any manner which would increase Trustor’s responsibilities for
compliance with the applicable Access Laws without the prior written approval of
Beneficiary

 

54

--------------------------------------------------------------------------------


 

except to the extent that such increased responsibilities cannot reasonably be
expected to have a Material Adverse Effect. Beneficiary’s approval of the plans,
specifications, or working drawings for alterations of the Premises or
Improvements shall create no responsibility or liability on behalf of
Beneficiary for their completeness, design, sufficiency or their compliance with
the Access Laws. The foregoing shall apply to tenant improvements constructed by
Trustor or by any of its tenants. Beneficiary may condition any such approval
upon receipt of a certificate of Access Law compliance from an independent
architect, engineer, or other person acceptable to Beneficiary.

 

(c)                                  Trustor agrees to give prompt notice to
Beneficiary of the receipt by Trustor of any complaints related to violation of
any Access Laws and of the commencement of any proceedings or investigations
which relate to compliance with applicable Access Laws.

 

(d)                                 Trustor shall take all appropriate measures
to prevent, and will not engage in or knowingly permit any party to engage in,
any criminal or illegal activities at the Premises or Improvements.

 

36.                               Indemnification.

 

(a)                                 TRUSTOR, AT ITS SOLE COST AND EXPENSE, SHALL
PROTECT, DEFEND, INDEMNIFY AND SAVE HARMLESS THE INDEMNIFIED PARTIES (DEFINED
BELOW) FROM AND AGAINST ALL LOSSES (AS DEFINED BELOW) IMPOSED UPON OR INCURRED
BY OR ASSERTED AGAINST ANY OF THE INDEMNIFIED PARTIES BY REASON OF (A) OWNERSHIP
OF THIS DEED OF TRUST, THE TRUST PROPERTY OR ANY INTEREST THEREIN OR RECEIPT OF
ANY RENTS; (B) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE
TO PROPERTY OCCURRING IN, ON OR ABOUT THE PREMISES OR IMPROVEMENTS OR ANY
PART THEREOF OR ON THE ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT
PARKING AREAS, STREETS OR WAYS; (C) ANY USE, NONUSE OR CONDITION IN, ON OR ABOUT
THE PREMISES OR IMPROVEMENTS OR ANY PART THEREOF OR ON ADJOINING SIDEWALKS,
CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS; (D) ANY
FAILURE ON THE PART OF TRUSTOR OR TRUSTEE TO PERFORM OR COMPLY WITH ANY OF THE
TERMS OF THIS DEED OF TRUST; (E) PERFORMANCE OF ANY LABOR OR SERVICES OR THE
FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN RESPECT OF THE TRUST PROPERTY
OR ANY PART THEREOF; (F) ANY FAILURE OF THE TRUST PROPERTY TO COMPLY WITH ANY
APPLICABLE LAW, INCLUDING ACCESS LAWS; (G) ANY REPRESENTATION OR WARRANTY MADE
IN THE NOTE, THIS DEED OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS BEING FALSE
OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE SUCH REPRESENTATION OR
WARRANTY WAS MADE; (H) ANY CLAIM BY BROKERS, FINDERS OR SIMILAR PERSONS CLAIMING
TO BE ENTITLED TO A COMMISSION IN CONNECTION WITH ANY LEASE OR OTHER TRANSACTION
INVOLVING THE TRUST PROPERTY OR ANY PART THEREOF UNDER ANY LEGAL REQUIREMENT OR
ANY LIABILITY ASSERTED AGAINST ANY INDEMNIFIED PARTY WITH RESPECT THERETO; AND
(I) ANY AND ALL CLAIMS

 

55

--------------------------------------------------------------------------------


 

AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST ANY INDEMNIFIED PARTY BY
REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON SUCH PARTY’S PART TO
PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR AGREEMENTS CONTAINED IN ANY
LEASE. HOWEVER, NOTHING HEREIN SHALL BE CONSTRUED TO OBLIGATE TRUSTOR TO
INDEMNIFY, DEFEND AND HOLD HARMLESS ANY INDEMNIFIED PARTY FROM AND AGAINST ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS,
SUITS, COSTS AND EXPENSES ENACTED AGAINST, IMPOSED ON OR INCURRED BY ANY
INDEMNIFIED PARTY BY REASON OF SUCH PARTY’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE. THIS INDEMNITY SHALL SURVIVE PAYMENT IN FULL OF THE DEBT, THE
TERMINATION, SATISFACTION, RELEASE OR ASSIGNMENT OF THIS DEED OF TRUST AND THE
EXERCISE BY BENEFICIARY OF ANY OF ITS RIGHTS OR REMEDIES HEREUNDER, INCLUDING,
BUT NOT LIMITED TO, THE ACQUISITION OF THE TRUST PROPERTY BY FORECLOSURE OR A
CONVEYANCE IN LIEU OF FORECLOSURE.

 

(b)                                 As  used  in this herein,  the term (i) 
“Indemnified Parties”  means (A) Beneficiary, (B) Trustee, (C) any officers,
directors, shareholders, partners, members, employees, agents, attorneys,
servants, representatives, contractors, subcontractors, affiliates or
subsidiaries of any and all of the foregoing, and (D) the heirs, legal
representatives, successors and assigns of any and all of the foregoing
(including, without limitation, any successors by merger, consolidation or
acquisition of all or a substantial portion of an Indemnified Party’s assets and
business), in all cases whether during the term of the Loan or as part of or
following a foreclosure of the Loan; and (ii) the term “Losses” means any and
all claims, suits, liabilities (including, without limitation, strict
liabilities), actions, proceedings, obligations, debts, demands, causes of
action, damages, losses, costs, expenses, fines, penalties, charges, fees,
judgments, awards, amounts paid in settlement of whatever kind or nature
(including but not limited to reasonable attorneys’ fees and other costs of
defense).

 

(c)                                  Upon written request by any Indemnified
Party, Trustor shall defend such Indemnified Party (if requested by any
Indemnified Party, in the name of the Indemnified Party) by attorneys and other
professionals approved by such Indemnified Party. Notwithstanding the foregoing,
any Indemnified Party may, in its sole discretion, engage its own attorneys and
other professionals to defend or assist it, and, at the option of such
Indemnified Party, its attorneys shall control the resolution of any claim or
proceeding. Upon demand, Trustor shall pay or, in the sole discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

 

(d)                                 Any amounts payable to Beneficiary or
Trustee by reason of the application of this Paragraph 36 shall be secured by
this Deed of Trust and shall become immediately due and payable and shall bear
interest at the Default Rate from the date loss or damage is sustained by the
Indemnified Parties until paid.

 

56

--------------------------------------------------------------------------------


 

37.                               Notices.  Any notice, demand, statement,
request or consent made hereunder shall be in writing, addressed to the address,
as set forth below, of the party to whom such notice is to be given, or to such
other address as Trustor, Beneficiary or Trustee, as the case may be, shall
designate in writing, and shall be deemed to be received by the addressee on
(i) the day such notice is personally delivered to such addressee, (ii) the day
on which such notice is delivered to the addressee if deposited with the United
States postal service first class certified mail, return receipt requested (as
indicated by the return receipt), (iii) the day on which such notice is
delivered to the addressee if delivered by a nationally recognized overnight
courier delivery service (as indicated by the records of the delivery service),
or (iv) the day facsimile transmission is confirmed after transmission of such
notice by telecopy to such telecopier number as Trustor, Trustee or Beneficiary,
as the case may be, shall have previously designated in writing. Until further
changes by notice delivered in accordance with the provisions of this Paragraph,
notices shall be delivered as follows:

 

(a)                                 If to Trustor, to RKB Lakeside LLC, c/o
Republic Properties Corporation, 1280 Maryland Avenue, SW, Suite 280,
Washington, D.C 20024, with a copy to Arent Fox Kintner Plotkin & Kahn PLLC
(Attention: Joseph M. Fries, Esquire), 1050 Connecticut Avenue, NW, Washington,
D.C. 20036-5339; and

 

(b)                                 If to Beneficiary, to Archon Financial,
L.P., 600 East Las Colinas Boulevard, Suite 450, Irving, Texas 75039.

 

38.                               Authority.  Trustor (and the undersigned
representative of Trustor, if any) represent and warrant that it (or they, as
the case may be) has full power, authority and right to execute, deliver and
perform its obligations pursuant to this Deed of Trust, and to deed, mortgage,
give, grant, bargain, sell, alien, enfeoff, convey, confirm, warrant, pledge,
hypothecate and assign the Trust Property pursuant to the terms hereof and to
keep and observe all of the terms of this Deed of Trust on Trustor’s part to be
performed.

 

39.                               Non-Waiver. The failure of Beneficiary or
Trustee to insist upon strict performance of any term hereof shall not be deemed
to be a waiver of any term of this Deed of Trust. Any consent or approval by
Beneficiary in any single instance shall not be deemed or construed to be
Beneficiary’s consent or approval in any like matter arising at a subsequent
date. Trustor shall not be relieved of Trustor’s obligations hereunder by reason
of (a) the failure of Beneficiary or Trustee to comply with any request of
Trustor or Guarantor to take any action to foreclose this Deed of Trust or
otherwise enforce any of the provisions hereof or of the Note, or the other Loan
Documents, (b) the release, regardless of consideration, of the whole or any
part of the Trust Property, or of any person liable for the Debt or any portion
thereof, or (c) any agreement or stipulation by Beneficiary extending the time
of payment or otherwise modifying or supplementing the terms of the Note, this
Deed of Trust or any of the other Loan Documents. Beneficiary may resort for the
payment of the Debt to any other security held by Beneficiary in such order and
manner as Beneficiary, in its sole discretion, may elect. Beneficiary or Trustee
may take action to recover the Debt, or any portion thereof, or to enforce any
covenant hereof without prejudice to the right of Beneficiary or Trustee
thereafter to foreclose this Deed of Trust. The rights and remedies of
Beneficiary or Trustee under this Deed of Trust shall be separate, distinct and
cumulative and none shall be given effect to the exclusion of the others. No act
of Beneficiary or Trustee shall be construed as an election to proceed under any
one provision herein to the exclusion of any other

 

57

--------------------------------------------------------------------------------


 

provision. Beneficiary and Trustee shall not be limited exclusively to the
rights and remedies herein stated but shall be entitled to every right and
remedy now or hereafter afforded at law or in equity.

 

40.                               No Oral Change.  This Deed of Trust, and any
provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Trustor or Beneficiary, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

 

41.                               Liability.  If Trustor consists of more than
one person, the obligations and liabilities of each such person hereunder shall
be joint and several. Subject to the provisions hereof requiring Beneficiary’s
consent to any transfer of the Trust Property, this Deed of Trust shall be
binding upon and inure to the benefit of Trustor and Beneficiary and their
respective successors and assigns forever.

 

42.                               Inapplicable Provisions.  If any term,
covenant or condition of the Note or this Deed of Trust is held to be invalid,
illegal or unenforceable in any respect, the Note and this Deed of Trust shall
be construed without such provision.

 

43.                               Headings, Etc.  The headings and captions of
various paragraphs of this Deed of Trust are for convenience of reference only
and are not to be construed as defining or limiting, in any way, the scope or
intent of the provisions hereof.

 

44.                               Duplicate Originals.  This Deed of Trust may
be executed in any number of duplicate originals and each such duplicate
original shall be deemed to be an original.

 

45.                               Definitions.  Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
words used in this Deed of Trust may be used interchangeably in singular or
plural form. The word “Trustor” shall mean “each Trustor and any subsequent
owner or owners of the Trust Property or any part thereof or any interest
therein;” the word “Beneficiary” shall mean “Beneficiary and any subsequent
holder of the Note;” the word “Trustee” shall mean ““Trustee and any substitute
Trustee of the estates, properties, powers, trusts and rights conferred upon
Trustee pursuant to this Deed of Trust;” the word “Note” shall mean “the Note
and any other evidence of indebtedness secured by this Deed of Trust together
with all extensions, renewals, modifications, substitutions and amendments
thereof;” the word “person” shall include an individual, corporation,
partnership, limited liability company, trust, unincorporated association,
government, governmental authority, and any other entity; the words “Trust
Property” shall include any portion of the Trust Property and any interest
therein; the words “Access Laws” shall refer to “all federal, state and local
laws, orders, ordinances, governmental rules and regulations, and court orders
affecting or which may be interpreted to affect the Trust Property, or the use
thereof, including, without limitation, the Americans with Disabilities Act, the
Americans with Disabilities Act Accessibility Guidelines for Buildings and
Facilities, and the Fair Housing Amendments Act of 1988;” the words “attorneys’
fees” shall include any and all attorney, paralegal and law clerk fees and
disbursements, including, without limitation, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Beneficiary in
protecting its interest in the Trust Property and Collateral and enforcing its
rights hereunder, whether with respect to retained firms, the reimbursement for
the expenses of in-house staff or otherwise; and the words “Loan Documents”
shall include any and all extensions, renewals, substitutions, replacements,
amendments, modifications and/or

 

58

--------------------------------------------------------------------------------


 

restatements of any of the Loan Documents. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

46.                               Homestead.  Trustor hereby waives and
renounces all homestead and exemption rights provided by the Constitution and
the laws of the United States and of any state, in and to the Trust Property as
against the collection of the Debt, or any part hereof.

 

47.                               Assignments.  Beneficiary shall have the right
to assign or transfer its rights under this Deed of Trust without limitation.
Any assignee or transferee shall be entitled to all the benefits afforded
Beneficiary under this Deed of Trust.

 

48.                               Waiver of Jury Trial.  TRUSTOR AND BENEFICIARY
HEREBY EACH AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE NOTE, THIS DEED OF TRUST,
OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY TRUSTOR AND BENEFICIARY, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE  ACCRUE.   BENEFICIARY  AND  TRUSTOR  ARE  EACH
 HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY TRUSTOR AND BENEFICIARY.

 

49.                               Trustee’s Fees; Substitute Trustee.

 

(a)                                 Trustor shall pay all costs, fees and
expenses incurred by Trustee and Trustee’s agents and counsel in connection with
the performance by Trustee of Trustee’s duties hereunder and all such costs,
fees and expenses shall be secured by this Deed of Trust.

 

(b)                                 Trustee shall be under no duty to take any
action hereunder except as expressly required hereunder or by law, or to perform
any act which would involve Trustee in any expense or liability or to institute
or defend any suit in respect hereof, unless properly indemnified to Trustee’s
reasonable satisfaction. Trustee, by acceptance of this Deed of Trust, covenants
to perform and fulfill the trusts herein created, being liable, however, only
for willful negligence or misconduct, and hereby waives any statutory fee and
agrees to accept reasonable compensation, in lieu thereof, for any services
rendered by Trustee in accordance with the terms hereof. Trustee may resign at
any time upon giving thirty (30) days’ notice to Trustor and to Beneficiary.
Beneficiary may remove Trustee at any time or from time to time and select a
successor trustee. In the event of the death, removal, resignation, refusal to
act, or inability to act of Trustee, or in its sole discretion for any reason
whatsoever, Beneficiary may, without notice and without specifying any reason
therefor and without applying to any court, select and appoint a successor
trustee, by an instrument recorded wherever this Deed of Trust is recorded and
all powers, rights, duties and authority of Trustee, as aforesaid, shall
thereupon become vested in such successor. Such substitute trustee shall not be
required to give bond for the faithful performance of the duties

 

59

--------------------------------------------------------------------------------


 

of Trustee hereunder unless required by Beneficiary. The procedure provided for
in this paragraph for substitution of Trustee shall be in addition to and not in
exclusion of any other provisions for substitution, by law or otherwise.

 

50.                               Power of Sale.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, Trustee, or the agent or successor of
Trustee, at the request of Beneficiary, shall sell or offer for sale the Trust
Property in such portions, order and parcels as Beneficiary may determine with
or without having first taken possession of same, to the highest bidder for cash
at one or more public auctions in accordance with the terms and provisions of
the law of the State in which the Trust Property is located. Such sale shall be
made at the area within the courthouse of the county in which the Trust Property
(or any portion thereof to be sold) is situated (whether the parts or parcels
thereof, if any, in different counties are contiguous or not, and without the
necessity of having any personal property hereby secured present at such sale)
which is designated by the applicable court of such County as the area in which
public sales are to take place, or, if no such area is designated, at the area
at the courthouse designated in the notice of sale as the area in which the sale
will take place, on such day and at such times as permitted under applicable law
of the State where the Trust Property is located, after advertising the time,
place and terms of sale and that portion of the Trust Property in accordance
with such law, and after having served written or printed notice of the proposed
sale by certified mail on each Trustor obligated to pay the Note and other
secured indebtedness secured by this Deed of Trust according to the records of
Beneficiary in accordance with applicable law. The affidavit of any person
having knowledge of the facts to the effect that such service was completed
shall be prima facie evidence of the fact of service.

 

At any such public sale, Trustee may execute and deliver in the name of Trustor
to the purchaser a conveyance of the Trust Property or any part of the Trust
Property in fee simple. In the event of any sale under this Deed of Trust by
virtue of the exercise of the powers herein granted, or pursuant to any order in
any judicial proceeding or otherwise, the Trust Property may be sold in its
entirety or in separate parcels and in such manner or order as Beneficiary in
its sole discretion may elect, and if Beneficiary so elects, Trustee may sell
the personal property covered by this Deed of Trust at one or more separate
sales in any manner permitted by the Uniform Commercial Code of the State in
which the Trust Property is located, and one or more exercises of the powers
herein granted shall not extinguish or exhaust such powers, until all the Trust
Property is sold or the Note and other secured indebtedness is paid in full. If
the Note and other secured indebtedness is now or hereafter further secured by
any chattel Deed of Trusts, pledges, contracts or guaranty, assignments of
lease, or other security instruments, Beneficiary at its option may exhaust the
remedies granted under any of said security instruments either concurrently or
independently, and in such order as Beneficiary may determine.

 

(b)                                 Upon any foreclosure sale or sales of all or
any portion of the Trust Property under the power herein granted, Beneficiary
may bid for and purchase the Trust Property and shall be entitled to apply all
or any part of the Debt as a credit to the purchase price.

 

60

--------------------------------------------------------------------------------


 

(c)                                  In the event of a foreclosure or a sale of
all or any portion of the Trust Property under the power herein granted, the
proceeds of said sale shall be applied, in whatever order Beneficiary in its
sole discretion may decide, to the expenses of such sale and of all proceedings
in connection therewith (including, without limitation, attorneys’ fees and
expenses), to fees and expenses of Trustee (including, without limitation,
Trustee’s attorneys’ fees and expenses), to insurance premiums, liens,
assessments, taxes and charges (including, without limitation, utility charges
advanced by Beneficiary), to payment of the outstanding principal balance of the
Debt, and to the accrued interest on all of the foregoing; and the remainder, if
any, shall be paid to Trustor, or to the person or entity lawfully entitled
thereto.

 

51.                               Recourse Provisions.  Subject to the
qualifications below, Beneficiary shall not enforce the liability and obligation
of Trustor to perform and observe the obligations contained in the Note, this
Deed of Trust or in any of the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against Trustor, except that
Beneficiary may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Beneficiary to enforce
and realize upon its interests under the Note, this Deed of Trust and the other
Loan Documents, or in the Trust Property, the Rents (as defined in this Deed of
Trust), or any other collateral given to Beneficiary pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Trustor
only to the extent of Trustor’s interest in the Trust Property, in the Rents and
in any other collateral given to Beneficiary. By accepting the Note, this Deed
of Trust and the other Loan Documents, Beneficiary agrees that it shall not
except as otherwise herein provided, sue for, seek or demand any deficiency
judgment or other monetary judgment against Trustor in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Deed of Trust or the other Loan Documents. The provisions of this paragraph
shall not, however, (a) constitute a waiver, release or impairment of any
obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Beneficiary to name Trustor as a party defendant in any action or suit
for foreclosure and sale under this Deed of Trust; (c) affect the validity or
enforceability of any guaranty or indemnity made in connection with the Loan or
any of the rights and remedies of the Beneficiary thereunder; (d) impair the
right of Beneficiary to obtain the appointment of a receiver; (e) impair the
enforcement of the Assignment of Leases; or (f) constitute a waiver of the right
of Beneficiary to enforce the liability and obligation of Trustor, by money
judgment or otherwise, to the extent of, but only to the extent of, any loss,
damage, cost, expense, liability, claim or other obligation incurred by
Beneficiary (including attorneys’ fees and costs reasonably incurred) arising
out of or in connection with the following:

 

(i)                                     Actual fraud and intentional
misrepresentation by Trustor or any of its partners, officers, principals,
members, any guarantor or any other person authorized to make statements or
representations, or act, on behalf of Trustor in connection with the Loan;

 

(ii)                                  Affirmative acts of physical waste
committed on the Trust Property; damage to the Trust Property as a result of the
intentional misconduct of Trustor or any of its principals, officers, general
partners or members, or any agent or employee of any such persons; or the
removal of any portion of the Trust Property in violation of the terms of the
Loan Documents following and during the continuance of an Event of Default;

 

61

--------------------------------------------------------------------------------


 

(iii)                               subject to any right to contest such
matters, as provided in this Deed of Trust, failure to pay any valid taxes and
assessments, mechanic’s liens, materialmen’s liens or other liens which could
create liens on any portion of the Trust Property which would be superior to the
lien or security title of this Deed of Trust or the other Loan Documents, to the
full extent of the amount claimed by any such lien claimant;

 

(iv)                              all legal costs and expenses (including
attorneys’ fees) reasonably incurred by Beneficiary in connection with
litigation or other legal proceedings involving the collection or enforcement of
the Loan or preservation of Beneficiary’s rights under the Loan Documents,
including any costs incurred by Beneficiary arising from or relating to the
filing of a petition under the U.S. Bankruptcy Code by or against Trustor, other
than those customarily incurred by a Beneficiary in realizing upon its lien in
an uncontested foreclosure sale after an undisputed default; provided, however,
that no liability for any such costs and expenses shall arise in connection with
a bona fide good faith litigation;

 

(v)                                 the breach in any material respect of any
representation, warranty, covenant or indemnification provision in that certain
Environmental and Hazardous Substance Indemnification Agreement of even date
herewith given by Trustor to Beneficiary or in this Deed of Trust concerning
environmental laws, hazardous substances or asbestos;

 

(vi)                              the misapplication or conversion by Trustor of
(A) any insurance proceeds paid by reason of any loss, damage or destruction to
the Trust Property, (B) any awards or other amounts received in connection with
the condemnation of all or a portion of the Trust Property, or (C) any Rents
following and during the continuance of an Event of Default;

 

(vii)                           any security deposits or other refundable
deposits collected with respect to the Trust Property which are not delivered to
Beneficiary upon a sale or foreclosure of the Trust Property or other action in
lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases (as defined in
this Deed of Trust) prior to the occurrence of the Event of Default that gave
rise to such sale or foreclosure or action in lieu thereof; and

 

(viii)                        failure to maintain any Policies required under
Paragraph 2 of this Deed of Trust, or to pay or provide the amount of any
insurance deductible, to the extent of the applicable deductible, following a
Casualty (as defined in this Deed of Trust) or other insured event (other than a
circumstance of non-conformity arising by reason of a change in insurance market
circumstance subsequent to the origination of the Loan which prevents such
maintenance).

 

With respect to liability arising under clauses (iii) and (viii) above, such
liability shall not arise to the extent, but only the extent, the required
amounts had been paid by Trustor to Beneficiary pursuant to this Deed of Trust
or the failure to pay, maintain or provide in any such case is due to the
operation of the Trust Property failing to generate revenues sufficient, on a
first priority basis, for the payment or maintenance thereof.

 

Notwithstanding anything to the contrary in the Note or any of the Loan
Documents, (A) Beneficiary shall not be deemed to have waived any right which
Beneficiary may have under

 

62

--------------------------------------------------------------------------------


 

Section 506(a), 506(b), 1111(b) or any other provisions of the U.S. Bankruptcy
Code to file a claim for the full amount of the Debt secured by this Deed of
Trust or to require that all collateral shall continue to secure all of the Debt
owing to Beneficiary in accordance with the Loan Documents, and (B) the Debt
shall be fully recourse to Trustor in the event that: (i) Trustor fails to pay
the first full monthly payment of interest under the Note when due; (ii) the
Trust Property or any part thereof becomes an asset in a voluntary bankruptcy or
voluntary insolvency proceeding under the U.S. Bankruptcy Code; (iii) Trustor
engages in any business activities other than those related to the Trust
Property or violates the restrictions on indebtedness set forth in this Deed of
Trust; (iv) Trustor fails to obtain Beneficiary’s prior written consent to any
subordinate financing or other voluntary lien encumbering the Trust Property or
any interests in Trustor; (v) Trustor fails to obtain Beneficiary’s prior
written consent to any assignment, transfer, or conveyance of the Trust Property
or any interest therein as required by this Deed of Trust; or (vi) there is an
intentional breach of, or deliberate failure to perform, any of the
representations, covenants and agreements of Section 1(1) of this Deed of Trust
occurs.

 

52.                               Miscellaneous.

 

(a)                                 Trustor covenants and agrees not to engage
in any transaction which would cause any obligation, or action taken or to be
taken, hereunder (or the exercise by Beneficiary of any of its rights under the
Loan Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). Trustor further covenants and agrees to
deliver to Beneficiary such certifications or other evidence from time to time
throughout the Term, as REASONABLY requested by Beneficiary, that (i) Trustor is
not an “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) Trustor is not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(iii) one or more of the following circumstances is true: (A) Equity interests
in Trustor are publicly offered securities, within the meaning of 29 C.F.R.
§ 2510.3-101(b)(2); (B) Less than twenty-five percent (25%) of each outstanding
class of equity interests in Trustor are held by “benefit plan investors” within
the meaning of 29 C.F.R. § 2510.3-101(f)(2); or (C) Trustor qualifies as an
“operating company” or a “real estate operating company” within the meaning of
29 C.F.R. § 2510.3-101(c) or (e) or an investment company registered under the
Investment Company Act of 1940.  TRUSTOR FURTHER COVENANTS AND AGREES TO
PROTECT, DEFEND, INDEMNIFY AND HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND
AGAINST ALL LOSSES THAT ANY INDEMNIFIED PARTY MAY INCUR AS A RESULT OF TRUSTOR’S
BREACH OF THE COVENANTS IN THIS PARAGRAPH. The covenants and indemnity contained
in this Paragraph shall survive the extinguishment of the lien of this Deed of
Trust by foreclosure or action in lieu thereof; furthermore, the foregoing
indemnity shall supersede any limitations on Trustor’s liability under any of
the Loan Documents.

 

(b)                                 The Loan Documents contain the entire
agreement between Trustor and Beneficiary relating to or connected with the
Loan.  Any other agreements relating to or connected with the Loan not expressly
set forth in the Loan Documents are null and void and superseded in their
entirety by the provisions of the Loan Documents.

 

63

--------------------------------------------------------------------------------


 

(c)                                  Trustor represents and warrants to
Beneficiary that there has not been committed by Trustor or any other person in
occupancy of or involved with the operation or use of the Trust Property any act
or omission affording the federal government or any state or local government
the right of forfeiture as against the Trust Property or any part thereof or any
monies paid in performance of Trustor’s obligations under the Note or under any
of the other Loan Documents. Trustor hereby covenants and agrees not to commit,
permit or suffer to exist any act, omission or circumstance affording such right
of forfeiture. IN FURTHERANCE THEREOF, TRUSTOR HEREBY INDEMNIFIES THE
INDEMNIFIED PARTIES AND AGREES TO DEFEND AND HOLD THE INDEMNIFIED PARTIES
HARMLESS FROM AND AGAINST ANY AND ALL LOSSES INCURRED BY ANY INDEMNIFIED PARTY
BY REASON OF THE BREACH OF THE COVENANTS AND AGREEMENTS OR THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN THIS PARAGRAPH. Without limiting the generality of
the foregoing, the filing of formal charges or the commencement of proceedings
against Trustor or all or any part of the Trust Property under any federal or
state law for which forfeiture of the Trust Property or any part thereof or of
any monies paid in performance of Trustor’s obligations under the Loan Documents
is a potential result, shall, at the election of Beneficiary, constitute an
Event of Default hereunder without notice or opportunity to cure.

 

(d)                                 Trustor acknowledges that, with respect to
the Loan, Trustor is relying solely on its own judgment and advisors in entering
into the Loan without relying in any manner on any statements, representations
or recommendations of Beneficiary or any parent, subsidiary or affiliate of
Beneficiary. Trustor acknowledges that Beneficiary engages in the business of
real estate financings and other real estate transactions and investments which
may be viewed as adverse to or competitive with the business of the Trustor or
its affiliates. Trustor acknowledges that it is represented by competent counsel
and has consulted counsel before executing the Loan Documents.

 

(e)                                  Trustor covenants and agrees to pay
Beneficiary upon receipt of written notice from Beneficiary, all reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements and the costs and expenses of any title insurance company,
appraisers, engineers or surveyors) incurred by Beneficiary in connection with
(i) the preparation, negotiation, execution and delivery of this Deed of Trust
and the other Loan Documents; (ii) Trustor’s performance of and compliance with
Trustor’s respective agreements and covenants contained in this Deed of Trust
and the other Loan Documents on its part to be performed or complied with after
the date hereof; (iii) Beneficiary’s performance and compliance with all
agreements and conditions contained in this Deed of Trust and the other Loan
Documents on its part to be performed or complied with after the date hereof;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Deed of Trust and
the other Loan Documents; and (v) the filing and recording fees and expenses,
title insurance fees and expenses, and other similar expenses incurred in
creating and perfecting the lien in favor of Beneficiary pursuant to this Deed
of Trust and the other Loan Documents.

 

(f)                                   THIS DEED OF TRUST, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH

 

64

--------------------------------------------------------------------------------


 

THE PREMISES ARE LOCATED (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND
APPLICABLE UNITED STATES FEDERAL LAW.

 

53.                               Reconveyance of Trust Property.  Upon the
performance of all obligations and the payment in full of all sums secured by
this Deed of Trust, Beneficiary shall request Trustee to reconvey the Trust
Property. Upon payment of its fees and any other sums owing to it under this
Deed of Trust, Trustee shall reconvey the Trust Property without warranty to the
person or persons legally entitled thereto. Such person or persons shall pay all
costs of recordation, if any. The recitals in such conveyance of any matters or
facts shall be conclusive of the truthfulness thereof. The grantee in such
reconveyance may be described as “the person or persons legally entitled
thereto.”

 

54.                               Indemnification Paragraphs.  TRUSTOR HEREBY
ACKNOWLEDGES AND AGREES THAT THIS DEED OF TRUST CONTAINS CERTAIN INDEMNIFICATION
PROVISIONS PURSUANT TO PARAGRAPHS 7, 19, 20, 36 and 52.

 

55.                               Special State Provisions.  In the event of any
inconsistencies between the terms and conditions of any other Paragraph of this
Deed of Trust with applicable law or with this Paragraph of this Deed of Trust,
the terms and conditions of this Paragraph shall control and be binding.

 

(a)                                 In the event of any conflict between the
terms and provisions of this paragraph and any other provision of this Deed of
Trust, the terms and provisions of this paragraph shall govern and control.

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default, in addition to any other rights or remedies
provided in the Loan Documents, at law, in equity or otherwise, Beneficiary
shall have the right to cause the Trust Property or any part thereof to be sold
in order to accomplish the object of these trusts and upon demand by
Beneficiary, Trustee, without demand on Trustor, shall sell the Trust Property
or such part thereof as Trustee in its sole discretion may deem necessary to
accomplish the objects of these trusts having first given notice of the time and
place of such sale as required by law for the sale of real property under
Sections 55-59.1 et seq. of the Virginia Code (1950).

 

(c)                                  Trustee may postpone such sale from time to
time by giving advertisement of such postponed sale in the same manner in which
any original sale was advertised, and on the date of such sale or the date to
which such sale may have been postponed Trustee may sell the Trust Property to
the highest bidder. Beneficiary or the holder or holders of said Note or their
agents may bid and purchase at such sale. Trustee in conducting said sale may
act either in person or through the agency of an auctioneer and may establish as
one of the conditions of such sale that all bids and payments for said Trust
Property be made in cash.

 

(d)                                 The following provisions of Section 55-60,
Code of Virginia (1950), as amended, are hereby made applicable to this Deed of
Trust:

 

Exemptions Waived;

Subject to (call) all upon default (subject to any notice and opportunity to
cure set forth herein);

 

65

--------------------------------------------------------------------------------


 

Renewal or extension permitted;

Substitution of trustee permitted; and

Any trustee may act.

 

(e)                                  Any action, suit or proceeding arising out
of or relating to this Deed of Trust or any of the other Loan Documents may be
instituted in the Circuit Court of the city or county in which the Trust
Property is located or in the United States District Court for the district in
which the Trust Property is located (assuming such Court has jurisdiction), at
the option of Beneficiary, and Trustor waives all objections it may have to such
venue and irrevocably submits to the jurisdiction of either of such Courts in
any such action, suit or proceeding. Nothing herein shall affect the right of
Beneficiary to proceed in any other court having jurisdiction over any such
action, suit or proceeding.

 

(f)                                   On the first line of Paragraph 25(d), the
word “Beneficiary” shall be deleted and replaced with the phrase “the Trustee,
at the direction of Beneficiary,”.

 

(g)                                  At the end of Paragraph 49(b), after the
words “by law or otherwise.”, insert the following sentence:

 

“In the event that the term “Trustee” includes more than one trustee, the
rights, powers, duties and obligations conferred or imposed upon the Trustee
hereunder may be exercised separately or jointly by the Trustee as directed by
Beneficiary, except to the extent that any law of any jurisdiction requires any
act by the Trustee hereunder to be performed by the trustees jointly.”

 

(h)                                 The words “county” and “County” in Paragraph
50(a) are hereby deleted and replaced with the phrase “city or county (as
applicable)”.

 

(i) In Paragraph 50(a), after the phrase “after advertising the time, place and
terms of sale”, insert the phrase “not less than once a week for two weeks or,
if such advertisement is to run in a daily newspaper having a general
circulation in the city or county wherein the Trust Property or the portion
being sold lies, not less than once a day for three days, which may be
consecutive days,”.

 

Remainder of page intentionally blank

Signature page(s) follow

 

66

--------------------------------------------------------------------------------


 

EXECUTED on the date set forth in the acknowledgment below, to be effective on
and as of the date first above written.

 

 

TRUSTOR:

 

 

 

RKB LAKESIDE LLC

 

 

 

By:

RKB Lakeside Manager LLC

 

 

Its Managing Member

 

 

 

 

 

 

 

 

By:

/s/ Steven A. Grigg

 

 

 

 

Name:

Steven A. Grigg

 

 

 

Title:

President

 

Signature page to Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

 

--------------------------------------------------------------------------------


 

CITY OF WASHINGTON

)

 

DISTRICT OF COLUMBIA

)

ss:

 

)

 

 

)            TO WIT:

 

 

)

 

 

The foregoing instrument was acknowledged before me this 24th day of April, 2003
by Steven A. Grigg as President of RKB Lakeside Manager LLC, a Delaware limited
liability company, the Managing Member of RKB Lakeside LLC, a Delaware limited
liability company, on behalf of said limited liability companies.

 

 

 

/s/ Melissa T. Jones

 

 

Notary Public

 

 

 

Melissa T. Jones, Notary Public

[Notarial Seal]

Washington, D. C.

 

 

My term of office expires 01/31/2005

 

 

Acknowledgment page to Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

All those certain lots or parcels of land, situate and lying in Fairfax County,
Virginia, and being more particularly described as follows:

 

PART 1:

 

Parcels 18A and 18B, Westfields, The International Corporate Center at Dulles,
as shown on plat attached to Deed of Redivision recorded in Deed Book 7189 at
page 250, among the Land Records of Fairfax County, Virginia.

 

The said Parcels 18A and 18B are also described by metes and bounds as follows:

 

Parcel 18A:

 

BEGINNING AT A POINT AT THE SOUTHERLY PROPERTY CORNER OF PARCEL 18B, WESTFIELDS,
SAID POINT ALSO LYING ON THE EASTERLY RIGHT-OF-WAY LINE OF NEWBROOK DRIVE, ROUTE
NUMBER 8411 (VARIABLE WIDTH) AND BEING 0.43+/- MILES IN A SOUTHERLY DIRECTION
FROM THE POINT OF CURVATURE AT WESTFIELDS BOULEVARD; THENCE, RUNNING WITH THE
SOUTHERLY PROPERTY LINE OF PARCEL 18B, WESTFIELDS, THE FOLLOWING COURSES AND
DISTANCES:

N85°49’11”E, 115.71 FEET TO A POINT;

N51°49’26”E, 746.95 FEET TO A POINT ON THE WESTERLY PROPERTY LINE OF LOT 9,
WALNEY ESTATES; THENCE RUNNING WITH THE WESTERLY LINE OF LOT 9 AND CONTINUING
WITH LOTS 8, 7, 6, 39, 38, 37, 36, 35 AND 34 OF WALNEY ESTATES THE FOLLOWING
COURSES AND DISTANCES:

S39°17’59”E, 66.30 FEET TO A POINT;

S12°10’51”E, 466.02 FEET TO A POINT;

S08°56’34”E, 248.50 FEET TO A POINT AT THE NORTHEASTERLY PROPERTY CORNER OF LOT
2, PARKEAST; THENCE RUNNING WITH THE NORTHERLY PROPERTY LINE OF LOT 2 AND
CONTINUING WITH LOTS 1 AND 5, PARKEAST, AND THE CENTER LINE OF LAKESIDE ROAD
(PIVATE STREET) THE FOLLOWING COURSES AND DISTANCES:

N76°02’36”W, 515.50 FEET TO A POINT;

ALONG THE ARC OF A CURVE TO THE LEFT, 700.00 FEET IN RADIUS, AN

ARC DISTANCE OF 214.50 FEET, THE CHORD OF SAID ARC RUNNING

N84°49’18”W, 213.66 FEET TO A POINT;

S86°23’59”W, 141.90 FEET TO A POINT LYING ON THE EASTERLY RIGHT OF-WAY LINE OF
NEWBROOK DRIVE, ROUTE 8411 (VARIABLE WIDTH); THENCE RUNNING WITH THE EASTERLY
RIGHT-OF-WAY LINE OF NEWBROOK DRIVE THE FOLLOWING COURSES AND DISTANCES:

N03°36’01”W, 18.67 FEET TO A POINT;

ALONG THE ARC OF A CURVE TO THE LEFT, 506.00 FEET IN RADIUS, AN

ARC DISTANCE OF 132.00 FEET, THE CHORD OF SAID ARC RUNNING

N11°04’25”W, 131.63 FEET TO THE POINT OF BEGINNING AND CONTAINING 7.67749 ACRES
OF LAND, MORE OR LESS.

 

1

--------------------------------------------------------------------------------


 

Parcel 18B:

 

BEGINNING AT A POINT AT THE SOUTHWESTERLY PROPERTY CORNER OF LOT 1 GLENBROOK,
SAID POINT ALSO LYING ON THE EASTERLY RIGHT-OF-WAY OF NEWBROOK DRIVE (VARIABLE
WIDTH) AND BEING 1893.43 FEET IN A SOUTHERLY DIRECTION OF ITS POINT OF CURVATURE
AT WESTFIELDS BOULEVARD; THENCE, RUNNING WITH LOT 1 AND CONTINUING WITH PARCEL
A, WALNEY VILLAGE, SECTION 2 THE FOLLOWING COURSES AND DISTANCES:

N55°17’48”E 536.67 FEET TO A POINT;

N54°47’25”E 310.32 FEET TO A POINT AT A NORTHWESTERLY PROPERTY CORNER OF PARCEL
C, WALNEY ESTATES, THENCE S39°17’59”E 383.70 FEET RUNNING WITH THE WESTERLY LINE
OF PARCEL C AND CONTINUING WITH LOT 10 AND LOT 9, WALNEY ESTATES TO A POINT AT
THE NORTHEASTERLY PROPERTY CORNER OF PARCEL 18A, WESTFIELDS; THENCE, WITH PARCEL
18A, WESTFIELDS, THE FOLLOWING COURSES AND DISTANCES:

S51°49’26”W, 746.45 FEET TO A POINT;

S85°49’11”W, 115.71 FEET TO A POINT LYING ON THE EASTERLY RIGHT-OF-WAY OF
NEWBROOK DRIVE; THENCE, WITH NEWBROOK DRIVE ALONG THE ARC OF A CURVE TO THE
LEFT, 506.00 FEET IN RADIUS, AN ARC DISTANCE OF 376.26 FEET, THE CHORD OF SAID
ARC RUNNING N39°50’58”W, 367.65 FEET TO THE POINT OF BEGINNING AND CONTAINING
7.60619 ACRES OF LAND, MORE OR LESS.

 

PART 2:

 

The right of ingress and egress as provided in Ingress-Egress Easement Agreement
recorded in Deed Book 6665 at page 841 among the Land Records of Fairfax County,
Virginia.

 

2

--------------------------------------------------------------------------------